Exhibit 10.3

 

Execution Version

 

 

BEMIS COMPANY, INC.

 

The Issuer

 

AND

 

AMCOR PLC

 

The Parent Guarantor

 

AND

 

AMCOR LIMITED
(ABN 62 000 017 372)
AND
AMCOR FINANCE (USA) INC.
AND AMCOR UK FINANCE PLC

 

The Initial Subsidiary Guarantors

 

TO

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

The Trustee

 

--------------------------------------------------------------------------------

 

Indenture

 

Dated as of June 13, 2019

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE ONE

 

 

 

 

 

DEFINITIONS AND OTHER PROVISIONS

 

 

OF GENERAL APPLICATION

 

 

 

 

Section 101.

Definitions

1

Section 102.

Compliance Certificates and Opinions

16

Section 103.

Form of Documents Delivered to Trustee

16

Section 104.

Acts of Holders; Record Dates

17

Section 105.

Notices, Etc., to the Trustee, the Issuer and the Guarantors

19

Section 106.

Notice to Holders; Waiver

20

Section 107.

Effect of Headings and Table of Contents

20

Section 108.

Successors and Assigns

20

Section 109.

Separability Clause

20

Section 110.

Benefits of Indenture

20

Section 111.

Governing Law

20

Section 112.

Submission to Jurisdiction; Appointment of Agent for Service of Process

21

Section 113.

Waiver of Jury Trial

22

Section 114.

Force Majeure

22

Section 115.

Legal Holidays

22

Section 116.

Counterparts

22

Section 117.

FATCA

22

Section 118.

USA Patriot Act

23

Section 119.

Incorporation by Reference of Trust Indenture Act

23

Section 120.

Trust Indenture Act Controls

23

 

 

 

 

ARTICLE TWO

 

 

 

 

 

SECURITY FORMS

 

 

 

 

Section 201.

Forms Generally

23

Section 202.

Form of Face of Security

25

Section 203.

Form of Reverse of Security

29

Section 204.

Legends on Restricted Securities

36

Section 205.

Form of Trustee’s Certificate of Authentication

36

 

 

 

 

ARTICLE THREE

 

 

 

 

 

THE SECURITIES

 

 

 

 

Section 301.

Title and Terms; Issuable in Series

37

Section 302.

Denominations

40

Section 303.

Execution, Authentication, Delivery and Dating

40

 

--------------------------------------------------------------------------------



 

Section 304.

Temporary Securities

42

Section 305.

Registration, Registration of Transfer and Exchange

42

Section 306.

Mutilated, Destroyed, Lost and Stolen Securities

49

Section 307.

Payment of Interest; Interest Rights Preserved

50

Section 308.

Persons Deemed Owners

51

Section 309.

Cancellation

51

Section 310.

Computation of Interest

52

Section 311.

CUSIP Numbers

52

Section 312.

Certification Form

52

 

 

 

 

ARTICLE FOUR

 

 

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

 

Section 401.

Satisfaction and Discharge of Indenture

53

Section 402.

Application of Trust Money

54

 

 

 

 

ARTICLE FIVE

 

 

 

 

 

REMEDIES

 

 

 

 

Section 501.

Events of Default

54

Section 502.

Acceleration of Maturity; Rescission and Annulment

56

Section 503.

Collection of Indebtedness and Suits for Enforcement by Trustee

57

Section 504.

Trustee May File Proofs of Claim

58

Section 505.

Trustee May Enforce Claims Without Possession of Securities

59

Section 506.

Application of Money Collected

59

Section 507.

Limitation on Suits

59

Section 508.

Unconditional Right of Holders to Receive Principal, Premium and Interest

60

Section 509.

Restoration of Rights and Remedies

60

Section 510.

Rights and Remedies Cumulative

60

Section 511.

Delay or Omission Not Waiver

61

Section 512.

Control by Holders

61

Section 513.

Waiver of Past Defaults

61

Section 514.

Undertaking for Costs

62

Section 515.

Waiver of Usury, Stay or Extension Laws

62

 

 

 

 

ARTICLE SIX

 

 

 

 

 

THE TRUSTEE

 

 

 

 

Section 601.

Certain Duties and Responsibilities

62

Section 602.

Notice of Defaults

63

Section 603.

Certain Rights of Trustee

64

Section 604.

Not Responsible for Recitals or Issuance of Securities

65

Section 605.

May Hold Securities

65

 

--------------------------------------------------------------------------------



 

Section 606.

Money Held in Trust

66

Section 607.

Compensation and Reimbursement

66

Section 608.

Conflicting Interests

67

Section 609.

Corporate Trustee Required; Eligibility

67

Section 610.

Resignation and Removal; Appointment of Successor

67

Section 611.

Acceptance of Appointment by Successor

69

Section 612.

Merger, Conversion, Consolidation or Succession to Business

70

Section 613.

Agents

70

Section 614.

Appointment of Authenticating Agent

70

Section 615.

Preferential Collection of Claims Against the Company

72

 

 

 

 

ARTICLE SEVEN

 

 

 

 

 

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND ISSUER

 

 

 

 

Section 701.

Issuer to Furnish Trustee Names and Addresses of Holders

72

Section 702.

Preservation of Information; Communications to Holders

72

Section 703.

Reports by the Issuer

73

Section 704.

Reports by Trustee to Holders

73

 

 

 

 

ARTICLE EIGHT

 

 

 

 

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

 

 

 

Section 801.

Issuer May Consolidate, Etc., Only on Certain Terms

74

Section 802.

Successor Substituted

77

 

 

 

 

ARTICLE NINE

 

 

 

 

 

SUPPLEMENTAL INDENTURES

 

 

 

 

Section 901.

Supplemental Indentures Without Consent of Holders

78

Section 902.

Supplemental Indentures With Consent of Holders

79

Section 903.

Execution of Supplemental Indentures

81

Section 904.

Effect of Supplemental Indentures

81

Section 905.

Reference in Securities to Supplemental Indentures

81

 

 

 

 

ARTICLE TEN

 

 

 

 

 

COVENANTS

 

 

 

 

Section 1001.

Payment of Principal, Premium and Interest

81

Section 1002.

Maintenance of Office or Agency

82

Section 1003.

Money for Securities Payments to Be Held in Trust

82

Section 1004.

Statement by Officers as to Default

83

Section 1005.

Existence

84

Section 1006.

Payment of Taxes and Other Claims

84

Section 1007.

Additional Amounts

84

 

--------------------------------------------------------------------------------



 

Section 1008.

Limitation on Liens

87

Section 1009.

Offer to Purchase Upon Change of Control Triggering Event

89

Section 1010.

Resale of Certain Securities

91

Section 1011.

New Guarantors

91

Section 1012.

Waiver of Certain Covenants

92

Section 1013.

Stamp, Documentary and Similar Taxes

92

 

 

 

 

ARTICLE ELEVEN

 

 

 

 

 

REDEMPTION OF SECURITIES

 

 

 

 

Section 1101.

Applicability of Article

92

Section 1102.

Election to Redeem; Notice to Trustee

93

Section 1103.

Selection of Securities to Be Redeemed

93

Section 1104.

Notice of Redemption

94

Section 1105.

Deposit of Redemption Price

94

Section 1106.

Securities Payable on Redemption Date

94

Section 1107.

Securities Redeemed in Part

95

Section 1108.

Optional Redemption Due to Changes in Tax Treatment

95

 

 

 

 

ARTICLE TWELVE

 

 

 

 

 

DEFEASANCE AND COVENANT DEFEASANCE

 

 

 

 

Section 1201.

Option to Effect Defeasance or Covenant Defeasance

96

Section 1202.

Defeasance and Discharge

96

Section 1203.

Covenant Defeasance

97

Section 1204.

Conditions to Defeasance or Covenant Defeasance

97

Section 1205.

Deposited Money and U.S. Government Obligations to Be Held in Trust;
Miscellaneous Provisions

99

Section 1206.

Reinstatement

99

 

 

 

 

ARTICLE THIRTEEN

 

 

 

 

 

GUARANTEE

 

 

 

 

Section 1301.

Guarantee

100

Section 1302.

Release of Subsidiary Guarantors

101

 

ANNEX A

—

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED GLOBAL SECURITY TO
REGULATION S GLOBAL SECURITY (Transfers pursuant to § 305(d)(i) of the
Indenture)

A-1

 

--------------------------------------------------------------------------------



 

ANNEX B

—

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED GLOBAL SECURITY TO
UNRESTRICTED GLOBAL SECURITY (Transfers Pursuant to § 305(d)(ii) of the
Indenture)

B-1

 

 

 

 

ANNEX C

—

FORM OF TRANSFER CERTIFICATES FOR TRANSFER FROM REGULATION S GLOBAL SECURITY TO
RESTRICTED GLOBAL SECURITY (Transfers Pursuant to § 305(d)(iii) of the
Indenture)

C-1

 

 

 

 

ANNEX D

—

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM UNRESTRICTED GLOBAL SECURITY TO
RESTRICTED GLOBAL SECURITY (Transfers Pursuant to § 305(d)(iv) of the Indenture)

D-1

 

 

 

 

ANNEX E

—

FORM OF NEW GUARANTOR SUPPLEMENTAL INDENTURE

E-1

 

--------------------------------------------------------------------------------



 

CROSS-REFERENCE TABLE

 

TIA Section

 

Indenture Section

310

(a)(1)

 

609

 

(a)(2)

 

609

 

(a)(3)

 

N/A

 

(a)(4)

 

N/A

 

(a)(5)

 

609

 

(b)

 

608; 609; 610; 611

311

(a)

 

615

 

(b)

 

615

312

(a)

 

701

 

(b)

 

702

 

(c)

 

702

313

(a)

 

704

 

(b)(1)

 

704

 

(b)(2)

 

704

 

(c)

 

106

 

(d)

 

704

314

(a)

 

703

 

(b)

 

N/A

 

(c)(1)

 

102

 

(c)(2)

 

102

 

(c)(3)

 

N/A

 

(d)

 

N/A

 

(e)

 

102

 

(f)

 

N/A

315

(a)

 

601; 603

 

(b)

 

602

 

(c)

 

601

 

(d)

 

601; 603

 

(e)

 

514

316

(a)(1)(A)

 

512

 

(a)(1)(B)

 

513

 

(a)(2)

 

N/A

 

(b)

 

508

 

(c)

 

104

317

(a)(1)

 

503

 

(a)(2)

 

504

 

(b)

 

1003

318

(a)

 

120

 

(b)

 

N/A

 

(c)

 

120

 

N/A Means Not Applicable

 

--------------------------------------------------------------------------------



 

Note: This Cross-Reference Table shall not, for any purposes, be deemed to be
part of this Indenture.

 

--------------------------------------------------------------------------------



 

INDENTURE, dated as of June 13, 2019, among Bemis Company, Inc., a Missouri
corporation (the “Issuer”), Amcor plc, a public limited company incorporated in
Jersey, Channel Islands with limited liability (the “Parent Guarantor”), Amcor
Limited (ABN 000 017 372), a company incorporated under the laws of Australia,
Amcor Finance (USA), Inc., a Delaware corporation, and Amcor UK Finance plc, a
public limited company incorporated in England and Wales with limited liability
(each, an “Initial Subsidiary Guarantor” and, together with the Parent
Guarantor, the “Original Guarantors”), and Deutsche Bank Trust Company Americas,
a New York banking corporation, as Trustee hereunder (the “Trustee”).

 

RECITALS OF THE ISSUER

 

The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its debentures, notes or other
evidences of indebtedness (the “Securities”), to be issued in one or more series
as set forth in this Indenture.

 

All things necessary to make this Indenture a valid agreement of the Issuer, in
accordance with its terms, have been done.

 

RECITALS OF THE GUARANTORS

 

Each of the Guarantors has duly authorized the execution and delivery of this
Indenture to provide for the Guarantees of the Securities provided for herein.

 

All things necessary to make this Indenture a valid agreement of each of the
Guarantors, in accordance with its terms, have been done.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually agreed, for the equal and proportionate
benefit of all Holders of the Securities, as follows:

 

ARTICLE ONE

 

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

 

Section 101.                             Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(1)                                 the terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular;

 

(2)                                 all other terms used herein that are defined
in the Trust Indenture Act, either directly or by reference therein, have the
meanings assigned to them therein;

 

1

--------------------------------------------------------------------------------



 

(3)                                 unless the context otherwise requires, any
reference to an “Article” or a “Section” refers to an Article or a Section, as
the case may be, of this Indenture;

 

(4)                                 the masculine gender includes the feminine
and the neuter;

 

(5)                                 all references herein to “interest” with
respect to any Security include Additional Interest to the extent payable on
such Security;

 

(6)                                 the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Indenture as a whole and not to
any particular Article, Section or other subdivision; and

 

(7)                                 a reference to any law or to a provision of
a law includes any amendments thereto and any successor statutes.

 

“Accounts” means the consolidated statement of financial position, consolidated
income statement, consolidated statement of comprehensive income, consolidated
statement of changes in equity and consolidated cash flow statement of the
Group, prepared on a consolidated basis in accordance with U.S. GAAP, together
with reports (including directors’ reports and, if applicable, auditors’
reports) and notes attached to or intended to be read with any such consolidated
financial statements.

 

“Act”, when used with respect to any Holder, has the meaning specified in
Section 104.

 

“Additional Amounts” has the meaning specified in Section 1007.

 

“Additional Interest” means any additional interest payable on any of the
Securities pursuant to a Registration Rights Agreement.  For purposes of
clarity, it is understood that a Registration Rights Agreement may provide for
the payment of Additional Interest on some, but not all, of the Securities of a
series.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Member” with respect to any Global Security means a member of or
participant in the Depositary for such Global Security.

 

“Agent Member Transferee” has the meaning specified in Section 305(d)(i).

 

“Agent Member Transferor” has the meaning specified in Section 305(d)(i).

 

“Applicable Procedures” means, with respect to any transfer or exchange of a
beneficial interest in a Global Security, the rules and procedures of the
Depositary for such

 

2

--------------------------------------------------------------------------------



 

Global Security, Euroclear and Clearstream to the extent the same are applicable
to such transfer or exchange.

 

“Attributable Value” means, as to any particular lease under which the Parent
Guarantor or any of its Subsidiaries is at any time liable as lessee at any date
as of which the amount thereof is to be determined, the total net obligations of
the lessee for rental payments during the remaining term of the lease (including
any period for which such lease has been extended or may, at the option of the
lessor, be extended) discounted from the respective due dates thereof to such
date at a rate per annum equivalent to the interest rate inherent in such lease
(as determined in good faith by the Parent Guarantor in accordance with
generally accepted financial practice) compounded semi annually.

 

“Australia” means the Commonwealth of Australia.

 

“Australian Accounting Standards” means the Australian Accounting Standards
(including Australian Accounting Interpretations), as adopted by the Australian
Accounting Standards Board and consistently applied over time in Australia.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 614 to act on behalf of the Trustee to authenticate the Securities.

 

“Authorized Officer” means any person (whether designated by name or the persons
for the time being holding a designated office, or whether designated by power
of attorney) appointed by or pursuant to a Board Resolution for the purpose, or
a particular purpose, of this Indenture, provided that written notice of such
appointment shall have been given to the Trustee.

 

A Person shall be deemed the “beneficial owner” of, and shall be deemed to
“beneficially own”, any Securities which such Person or any of its Affiliates
would be deemed to “beneficially own” within the meaning of Rule 13d-3 under the
Exchange Act if the references to “within 60 days” in Rule 13d-3(d)(1)(i) were
omitted.

 

“Board of Directors” means the Board of Directors of the Issuer or a Guarantor,
as the case may be, or any committee of such board duly authorized to act for it
in respect hereof.

 

“Board Resolution” when used with reference to the Issuer or a Guarantor means a
copy of a resolution certified by the Secretary or an Assistant Secretary of the
Issuer, such Guarantor to have been duly adopted by the Board of Directors (or
by a committee of the Board of Directors appointed by such Board of Directors
for such purpose) and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, United States, Sydney, Australia or
Melbourne, Australia are required or authorized to be closed.

 

“Change in Lease Accounting Standard” means, and shall be deemed to have
occurred, as of the date of effectiveness of the United States Financial
Accounting Standards

 

3

--------------------------------------------------------------------------------



 

Board Accounting Standards Codification 842, Leases (or any other United States
Accounting Standards Codification having a similar result or effect) (and
related interpretations) and, as applicable, the date of effectiveness of the
AASB AAS 16 (Leases).

 

“Change of Control” means the occurrence of any one of the following:

 

(a)  the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the Parent
Guarantor and its Subsidiaries taken as a whole to any person (including any
“person” as that term is used in Section 13(d)(3) of the Exchange Act) other
than to the Parent Guarantor or one of its Subsidiaries;

 

(b)  the consummation of any transaction (including without limitation, any
merger or consolidation) the result of which is that any person (including any
“person” as that term is used in Section 13(d)(3) of the Exchange Act) becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of more than 50% of the outstanding Voting Stock of the Parent Guarantor,
measured by voting power rather than the number of shares;

 

(c)  the Parent Guarantor consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into, the Parent Guarantor,
in any such event pursuant to a transaction in which any of the Voting Stock of
the Parent Guarantor or such other Person is converted into or exchanged for
cash, securities or other property, other than any such transaction where the
shares of the Voting Stock of the Parent Guarantor constitute, or are converted
into or exchanged for, a majority of the Voting Stock of the surviving Person
immediately after giving effect to such transaction;

 

(d)  the first day on which the majority of the members of the Board of
Directors of the Parent Guarantor cease to be Continuing Directors; or

 

(e)  the adoption of a plan relating to the liquidation or dissolution of the
Parent Guarantor.

 

“Change of Control Offer” has the meaning specified in Section 1009.

 

“Change of Control Trigger Period” means, with respect to any Change of Control,
the period commencing upon the earlier of (i) the occurrence of such Change of
Control or (ii) 60 days prior to the date of the first public announcement of
such Change of Control (or pending Change of Control) and ending 60 days
following consummation of such Change of Control (which Change of Control
Trigger Period will be extended following consummation of a Change of Control
for so long as any of the Rating Agencies engaged by the Parent Guarantor or the
Issuer has publicly announced that it is considering a possible ratings change).

 

“Change of Control Triggering Event” means with respect to any Change of
Control:

 

(a)                                 if there are two Rating Agencies engaged by
the Parent Guarantor or the Issuer providing ratings for the Securities on the
first day of the Change of Control

 

4

--------------------------------------------------------------------------------



 

Trigger Period with respect to such Change of Control, both Rating Agencies
engaged by the Parent Guarantor or the Issuer cease to rate the Securities
Investment Grade during such Change of Control Trigger Period; and

 

(b)                                 if there are three Rating Agencies engaged
by the Parent Guarantor or the Issuer providing a rating for the Securities on
the first day of the Change of Control Trigger Period with respect to such
Change of Control, two or more Rating Agencies engaged by the Parent Guarantor
or the Issuer cease to rate the Securities Investment Grade during such Change
of Control Trigger Period.

 

If there are not at least two Rating Agencies engaged by the Parent Guarantor or
the Issuer providing a rating for the Securities on the first day of any Change
of Control Trigger Period, a Change of Control Triggering Event shall be deemed
to have occurred. Notwithstanding the foregoing, no Change of Control Triggering
Event will be deemed to have occurred in connection with any particular Change
of Control unless and until such Change of Control has actually been
consummated.

 

“Clearstream” means Clearstream Banking société anonyme.

 

“Closing Date”, when used with respect to Securities of any series (or of any
identifiable tranche of any series), means the last date of original issuance of
any Securities of such series (or tranche).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, from time to time
constituted, created under the Exchange Act.

 

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Parent Guarantor who (a) was a member of such Board of
Directors on the date of the issuance of the Securities; or (b) was nominated
for election or elected to such Board of Directors with the approval of a
majority of the Continuing Directors who were members of such Board of Directors
at the time of such nomination or election.

 

“Corporate Trust Office” means the corporate trust office of the Trustee,
currently located at (i) for purposes of surrender, transfer or exchange of any
Security, Deutsche Bank Trust Company Americas, c/o DB Services Americas, Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, FL 32256, Attn: Transfer Department
and (ii) for all other purposes, Deutsche Bank Trust Company Americas, Trust and
Agency Services, 60 Wall Street, 16th Floor, Mail Stop: NYC60-1630, New York,
New York 10005, USA, Attn: Corporates Team, Bemis Company, Inc.

 

“corporation” means a corporation, association, company, joint-stock company or
business trust.

 

“Covenant Defeasance” has the meaning specified in Section 1203.

 

“default” has the meaning specified in Section 602.

 

5

--------------------------------------------------------------------------------



 

“Defaulted Interest” has the meaning specified in Section 307.

 

“Defeasance” has the meaning specified in Section 1202.

 

“Depositary” means, with respect to Securities of any series issuable in whole
or in part in the form of one or more Global Securities, DTC until a successor
Depositary shall have become such pursuant to this Indenture, and thereafter
shall mean a clearing agency registered under the Exchange Act that is
designated to act as Depositary for such Securities as contemplated by
Section 301.

 

“Director” means any member of the Board of Directors.

 

“DTC” means The Depository Trust Company.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided that, prior to the conversion thereof,
debt securities convertible into Equity Interests shall not constitute Equity
Interests.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

 

“Event of Default” has the meaning specified in Section 501.

 

“Exchange Act” means the United States Securities Exchange Act of 1934 and any
statute successor thereto, in each case as amended from time to time.

 

“Exchange Offer” means an exchange offer that may be effected pursuant to a
Registration Rights Agreement.

 

“Expiration Date” has the meaning specified in Section 104.

 

“FATCA” has the meaning specified in Section 801.

 

“Finance Lease” means a “finance lease” as defined in the Australian Approved
Accounting Standard AASB117: Leases.

 

“Fitch” means Fitch, Inc., a subsidiary of Fimalac, S.A., and its successors.

 

“Global Security” means a Security held by or on behalf of a Depositary and in
which beneficial interests are evidenced on the records of such Depositary or
its Agent Members.

 

“Group” means the Parent Guarantor and its Subsidiaries taken as a whole.

 

“Guarantee” means the guarantee by each Guarantor of any Security authenticated
and delivered pursuant to this Indenture; provided, however, that the Guarantor
providing such Guarantee has not been released as a Guarantor of such Security
pursuant to Section 1302 hereof.

 

6

--------------------------------------------------------------------------------



 

“Guarantors” means each Original Guarantor and each New Guarantor, and a
reference to “Guarantor” is a reference to them jointly and each of them
severally, in each case until a successor Person shall have become such pursuant
to the applicable provisions of this Indenture, and thereafter each such
successor Person shall be a “Guarantor”.  Upon the release of a Guarantor (other
than the Parent Guarantor) from its Guarantees of any and all Securities
Outstanding under this Indenture, all references to and construction of the
terms “Guarantors” or a “Guarantor” in this Indenture shall be deemed to refer
only to the Guarantors or Guarantor of Securities that remain as parties to this
Indenture.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
any options, rights or shares issued pursuant to any employee share or bonus
plan, including any phantom rights or phantom shares, or any similar plans
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Guarantor or its
Subsidiaries shall not be a Hedge Agreement.

 

“Holder” means a Person in whose name a Security is registered in the Security
Register.

 

“Indebtedness” means, with respect to any Person, all obligations of such
Person, present or future, actual or contingent, in respect of moneys borrowed
or raised or otherwise arising in respect of any financial accommodation
whatsoever, including (a) amounts raised by acceptance or endorsement under any
acceptance credit or endorsement credit opened on behalf of such Person, (b) any
Indebtedness (whether actual or contingent, present or future) of another Person
that is guaranteed, directly or indirectly, by such Person or that is secured by
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (c) the net amount
actually or contingently (assuming the arrangement was closed out on the
relevant day) payable by such Person under or in connection with any Hedge
Agreement, (d) liabilities (whether actual or contingent, present or future) in
respect of redeemable preferred Equity Interests in such Person or any
obligation of such Person incurred to buy back any Equity Interests in such
Person, (e) liabilities (whether actual or contingent, present or future) under
Finance Leases for which such Person is liable, (f) any liability (whether
actual or contingent, present or future) in respect of any letter of credit
opened or established on behalf of such Person, (g) all obligations of such
Person in respect of the deferred purchase price of any asset or service and any
related obligation deferred (i) for more than 90 days or (ii) if longer, in
respect of trade creditors, for more than the normal period of payment for sale
and purchase within the relevant market (but not including any deferred amounts
arising as a result of such a purchase being contested in good faith),
(h) amounts for which such Person may be liable (whether actually or
contingently, presently or in the future) in respect of factored debts or the
advance sale of assets for which there is recourse to such Person, (i) all
obligations of such Person evidenced by debentures, notes, debenture stock,
bonds or other financial instruments, whether issued for cash or a consideration
other than cash and in respect of which such Person is liable as drawer,
acceptor, endorser, issuer or otherwise, (j) obligations of such Person in
respect of notes, bills of exchange or commercial paper or other financial

 

7

--------------------------------------------------------------------------------



 

instruments and (k) any indebtedness (whether actual or contingent, present or
future) for moneys owing under any instrument entered into by such Person
primarily as a method of raising finance and that is not otherwise referred to
in this definition.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indenture” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.  The term “Indenture”
shall also include the terms of a particular series of Securities established as
contemplated by Section 301.

 

“interest”, when used with respect to an Original Issue Discount Security that
by its terms bears interest only after Maturity, means interest payable after
Maturity.

 

“Interest Payment Date”, when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.

 

“Investment Company Act” means the United States Investment Company Act of 1940
and any statute successor thereto, in each case as amended from time to time.

 

“Investment Grade” means (a) a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s); (b) a rating of BBB-
or better by S&P (or its equivalent under any successor rating category of S&P);
(c) a rating of BBB- or better by Fitch (or its equivalent under any successor
rating category of Fitch) or (d) in the event of the Securities being rated by a
permitted Substitute Rating Agency, the equivalent of either (a), (b) or (c) by
such Substitute Rating Agency.

 

“Issue Date” means June 13, 2019, the date on which Securities were first issued
under this Indenture.

 

“Issuer” means the Person named as the “Issuer” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter each such successor
Person shall be the “Issuer”.

 

“Issuer Request” or “Issuer Order” means a written request or order signed in
the name of the Issuer by any of its Directors and/or Authorized Officers, and
delivered to the Trustee.

 

“Jersey Companies Law” means the Companies (Jersey) Law 1991.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed or other
instrument of trust, lien, pledge, hypothecation, charge, security interest or
other encumbrance on, in or of such asset, including any arrangement entered
into for the purpose of making particular assets available to satisfy any
Indebtedness or other obligation and (b) the interest of a vendor or a lessor
under any conditional sale agreement, Finance Lease or capital lease or title
retention

 

8

--------------------------------------------------------------------------------



 

agreement (other than any title retention agreement entered into with a vendor
on normal commercial terms in the ordinary course of business) relating to such
asset.

 

“Limited Recourse Indebtedness” means Indebtedness incurred by the Parent
Guarantor or any Subsidiary to finance the creation or development of a Project
or proposed Project of the Parent Guarantor or such Subsidiary, provided that,
as specified in the terms of such Limited Recourse Indebtedness:

 

(a)                                 the Person (the “Relevant Person”) in whose
favor such Indebtedness is incurred does not have any right to enforce its
rights or remedies (including for any breach of any representation or warranty
or obligation) against the Parent Guarantor or such Subsidiary, as applicable,
or against the Project Assets of the Parent Guarantor or such Subsidiary, as
applicable, in each case, except for the purpose of enforcing a Lien that
attaches only to the Project Assets and secures an amount equal to the lesser of
the value of the Project Assets of the Parent Guarantor or such Subsidiary, as
applicable encumbered by such Lien and the amount of Indebtedness secured by
such Lien; and

 

(b)                                 the Relevant Person is not permitted or
entitled (i) except as and to the extent permitted by clause (a) above, to
enforce any right or remedy against, or demand payment or repayment of any
amount from, the Parent Guarantor or any Subsidiary (including for breach of any
representation or warranty or obligation), (ii) except as and to the extent
permitted by clause (a) above, to commence or enforce any proceedings against
the Parent Guarantor or any Subsidiary or (iii) to apply to wind up, or prove in
the winding up of, the Parent Guarantor or any Subsidiary, such that the
Relevant Person’s only right of recourse in respect of such Indebtedness or such
Lien is to the Project Assets encumbered by such Lien.

 

“Maturity”, when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as provided therein, or as contemplated by Section 301, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

 

“New Guarantor” means each Person who becomes a Guarantor in relation to the
Securities by executing a New Guarantor Supplemental Indenture, in each case
unless and until such Guarantor has been released from its Guarantee pursuant to
Section 1302.

 

“New Guarantor Supplemental Indenture” means an indenture supplemental hereto
substantially in the form of Annex E hereto.

 

“Noteholder FATCA Information” means, with respect to any Holder or holder of an
interest in a Security, information sufficient to eliminate the imposition of,
or determine the amount of, U.S. withholding tax under FATCA.

 

9

--------------------------------------------------------------------------------



 

“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS
Form W-9 (or applicable successor form) in the case of a person that is a
“United States Person” within the meaning of Section 7701(a)(30) of the Code or
the appropriate IRS Form W-8 (or applicable successor form) in the case of a
person that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code).

 

“Notice of Default” means a written notice of the kind specified in
Section 501(3).

 

“Obligors” means the Issuer and each Guarantor.

 

“Officer’s Certificate” means a certificate signed by any Director or Authorized
Officer or Secretary of the Issuer or a Guarantor, as the case may be, and
delivered to the Trustee, provided that any such certificate required to be
delivered by the Issuer or a Guarantor may be delivered in the form of a
certificate signed by any Director or Authorized Officer or Secretary of the
Parent Guarantor.

 

“Officer’s Certificate of Release” means a certificate signed by any Director or
Authorized Officer or Secretary of the Issuer and delivered to the Trustee
certifying as to the facts required by Section 1302 hereof.

 

“Opinion of Counsel” means a written opinion of counsel in form and substance
reasonably acceptable to the Trustee, which counsel may be counsel for the
Issuer, or other counsel.

 

“Original Guarantor” means the Persons identified as such in the first paragraph
of this Indenture until a successor Person shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter each such successor
Person shall be an “Original Guarantor”.

 

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 502.

 

“Outstanding” means, as of the date of determination, all Securities theretofore
authenticated and delivered under this Indenture, except:

 

(1)                                 Securities theretofore cancelled by the
Paying Agent or delivered to the Paying Agent for cancellation;

 

(2)                                 Securities for whose payment or redemption
money in the necessary amount has been theretofore deposited with the Trustee or
any Paying Agent (other than the Issuer or a Guarantor) in trust or set aside
and segregated in trust by the Issuer or a Guarantor (if the Issuer or such
Guarantor shall act as its own Paying Agent) for the Holders of such Securities;
provided that, if such Securities are to be redeemed, notice of such redemption
has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made;

 

10

--------------------------------------------------------------------------------



 

(3)                                 Securities as to which Defeasance has been
effected pursuant to Section 1202; and

 

(4)                                 Securities which have been paid pursuant to
Section 306 or in exchange for or in lieu of which other Securities have been
authenticated and delivered pursuant to this Indenture, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a protected purchaser
in whose hands such Securities are valid obligations of the Issuer;

 

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given, made or taken any
request, demand, authorization, direction, notice, consent, waiver or other
action hereunder as of any date, (A) the principal amount of an Original Issue
Discount Security which shall be deemed to be Outstanding shall be the amount of
the principal thereof which would be due and payable as of such date upon
acceleration of the Maturity thereof to such date pursuant to Section 502,
(B) if the principal amount of a Security payable at Maturity is to be
determined by reference to an index or indices, the principal amount of such
Security that shall be deemed to be Outstanding shall be the face amount
thereof, (C) if as of such date, the principal amount payable at the Stated
Maturity of a Security is not determinable, the principal amount of such
Security which shall be deemed to be Outstanding shall be the amount as
established as contemplated by Section 301, and (D) Securities owned by the
Issuer or a Guarantor or any other obligor upon the Securities or any Affiliate
of the Issuer or a Guarantor or of such other obligor shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, waiver or other action, only Securities which a
Responsible Officer of the Trustee has received written notice of, and thereby
actually knows to be so owned shall be so disregarded.  Securities so owned
which have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to such Securities and that the pledgee is not the Issuer or a
Guarantor or any other obligor upon the Securities or any Affiliate of the
Issuer or a Guarantor or of such other obligor.

 

“Owner Transferee” has the meaning specified in Section 305(d)(i).

 

“Owner Transferor” has the meaning specified in Section 305(d)(i).

 

“Parent Guarantor” means Amcor plc.

 

“Paying Agent” means any Person authorized by the Issuer to pay the principal of
or any premium or interest on any Securities on behalf of the Issuer.

 

“Person” means any individual, corporation, partnership, association, limited
liability company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

“Place of Payment”, when used with respect to the Securities of any series,
means the Borough of Manhattan, The City of New York, New York and such other
place or places where, subject to the provisions of Section 1002, the principal
of and interest on the Securities of

 

11

--------------------------------------------------------------------------------



 

such series are payable as specified in this Indenture and the Securities (as
contemplated by Section 301).

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

“Principal Subsidiary” means, as of any date, any Subsidiary (including any
successor Person of such Subsidiary) that (a) accounts for greater than 5% of
the consolidated total assets of the Parent Guarantor and its Subsidiaries as of
such date, determined in accordance with U.S. GAAP, or (b) accounted for greater
than 5% of the consolidated revenues of the Parent Guarantor and its
Subsidiaries for the immediately preceding financial year of the Parent
Guarantor, determined in accordance with U.S. GAAP.

 

“Project” means any project or development undertaken or proposed to be
undertaken by the Parent Guarantor or any Subsidiary involving (a) the
acquisition of assets or property, (b) the development of assets or property for
exploitation or (c) the acquisition and development of assets or property for
exploitation.

 

“Project Assets” means (a) any asset or property of the Parent Guarantor or any
Subsidiary relating to the creation or development of a Project or proposed
Project of the Parent Guarantor or such Subsidiary, including any assets or
property of the Parent Guarantor or such Subsidiary, as applicable, derived
from, produced by or related to such Project and (b) any fully paid shares or
other Equity Interests in any Subsidiary that are held by the direct parent
company of such Subsidiary, provided that (i) such Subsidiary carries on no
business other than the business of such Project or proposed Project and
(ii) there is no recourse to such direct parent company of such Subsidiary other
than to those fully paid shares or other Equity Interests and the rights and
proceeds in respect of such shares or Equity Interests.

 

“Property” means any asset, revenue or other property, whether tangible or
intangible, real or personal, including, without limitation, any right to
receive income.

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A.

 

“Rating Agency” means each of Moody’s, S&P, Fitch or any Substitute Rating
Agency, but only to the extent that such Rating Agency is then-engaged by the
Parent Guarantor or the Issuer to provide a rating for the Securities.

 

“Redemption Date”, when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price”, when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.

 

12

--------------------------------------------------------------------------------



 

“Registration Rights Agreement” means any registration rights agreement among
the Issuer, the Guarantors and the other parties thereto relating to any of the
Securities of any series that are not registered under the Securities Act. For
purposes of clarity, it is understood that a Registration Rights Agreement may
apply to some, but not all, of such Securities of a particular series, and that
there may be more than one Registration Rights Agreement with respect to the
Securities of a particular series.

 

“Regular Record Date” for the interest payable on any Interest Payment Date on
any Security of any series means the date specified for that purpose as
contemplated by Section 301.

 

“Regulation S” means Regulation S promulgated under the Securities Act, or any
successor provision thereto.

 

“Regulation S Global Security” has the meaning specified in Section 201.

 

“Regulation S Global Transferred Amount” has the meaning specified in
Section 305(d)(iii).

 

“Relevant Guarantor” means any Subsidiary (other than the Issuer and any
Subsidiary that is already a Guarantor) that at any time has outstanding a
guarantee with respect to any Specified Indebtedness, or is otherwise an
obligor, co-obligor or jointly liable with the Issuer or any Guarantor with
respect to any Specified Indebtedness.

 

“Relevant Jurisdiction” has the meaning specified in Section 1007.

 

“Responsible Officer”, (1) when used with respect to the Trustee, means any
officer in the Corporate Trust Office, or successor thereto, including any
managing director, director, vice president, assistant vice president, associate
or any other officer of the Trustee responsible for the administration of this
Indenture, and also means with respect to a particular corporate trust matter
any other officer to whom such corporate trust matter is referred because of his
or her knowledge of and familiarity with the particular subject, and (2) with
respect to any other Person, means an executive officer of the Person, including
the chief executive officer, the chief financial officer, or an executive
director responsible for the operations of the Person.

 

“Restricted Global Security” has the meaning specified in Section 201.

 

“Restricted Global Transferred Amount” has the meaning specified in
Section 305(d)(i).

 

“Restricted Period” has the meaning specified in Section 201.

 

“Restricted Securities” means those Securities offered and sold as part of their
initial distribution in transactions exempt from the registration requirements
of the Securities Act in reliance on Rule 144A and all securities acquired by
the Issuer or one of its Affiliates and not cancelled pursuant to Section 309.

 

“Restrictive Legends” has the meaning specified in Section 305(b).

 

13

--------------------------------------------------------------------------------



 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision thereto.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act and any
successor provision thereto.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Securities” has the meaning stated in the first recital of this Indenture and
means any Securities authenticated and delivered under this Indenture.

 

“Securities Act” means the United States Securities Act of 1933 and any statute
successor thereto, in each case as amended from time to time.

 

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 305.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 307.

 

“Specified Indebtedness” means Indebtedness of the Issuer or any Guarantor in an
outstanding principal amount of at least US$150,000,000 (or its equivalent in
the relevant currency of payment) issued under any credit facility, indenture,
purchase agreement, credit agreement or similar facility.

 

“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified as the fixed
date on which the principal of such Security or such installment of principal or
interest is due and payable.

 

“Subsidiary” means, with respect any Person, (a) any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns  or controls sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such entity, and (b) any partnership or joint
venture if more than a 50% interest in the profits or capital thereof is owned
by such Person or one or more of its Subsidiaries or such Person and one or more
of its Subsidiaries (unless such partnership or joint venture can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries).  Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Parent Guarantor.

 

“Subsidiary Guarantor” means the Initial Subsidiary Guarantor and any Subsidiary
of the Parent Guarantor that becomes a New Guarantor in the future in accordance
with Section 1011, in each case unless and until such Subsidiary Guarantor has
been released from its Guarantee pursuant to Section 1302.

 

14

--------------------------------------------------------------------------------



 

“Substitute Rating Agency” means a “nationally recognized statistical rating
organization” within the meaning of the Exchange Act engaged by the Parent
Guarantor to provide a rating of the Securities in the event that any of S&P,
Moody’s or Fitch, or any other Substitute Rating Agency, has ceased to provide a
rating of the Securities for any reason other than as a result of any action or
inaction by the Parent Guarantor, and as a result thereof there are no longer
two Rating Agencies providing ratings of the Securities.

 

“Successor Additional Amounts” has the meaning specified in Section 801(4)(b).

 

“Total Tangible Assets” means, as of any date, (a) the aggregate amount of the
assets (other than intangible assets, goodwill and deferred tax assets) of the
Group, as disclosed on the consolidated statement of financial position in the
most recent Accounts of the Group, minus (b) the lesser of (i) the aggregate
value of all Project Assets subject to any Lien securing any Limited Recourse
Indebtedness and (ii) the aggregate principal amount of Limited Recourse
Indebtedness, in each case, as reflected in (or derived from) the most recent
Accounts of the Group, plus (c) the net cash proceeds received by the Parent
Guarantor from any share capital issuance by the Parent Guarantor consummated
after the date of the most recent balance sheet included in such Accounts and on
or prior to such date.

 

“Transfer Restrictions” has the meaning specified in Section 305(b).

 

“Trust Indenture Act” means the United States Trust Indenture Act of 1939 and
any statute successor thereto, in each case as amended from time to time.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used herein shall be deemed to mean the
Person acting as Trustee with respect to the Securities.

 

“Unrestricted Global Security” has the meaning specified in Section 201.

 

“Unrestricted Global Transferred Amount” has the meaning specified in
Section 305(d)(iv).

 

“U.S. GAAP” means the generally accepted accounting principles in the United
States.

 

“U.S. Government Obligation” has the meaning specified in Section 1204.

 

“Voting Stock” of any specified Person as of any date means the capital stock of
such Person that is at the time entitled to vote generally in the election of
the board of directors of such Person.

 

15

--------------------------------------------------------------------------------



 

Section 102.                             Compliance Certificates and Opinions.

 

Upon any application or request by the Issuer or a Guarantor to the Trustee to
take any action under any provision of this Indenture, the Issuer or such
Guarantor shall furnish to the Trustee such certificates and opinions as may be
required hereunder.  Each such certificate or opinion shall be given,
respectively, in the form of an Officer’s Certificate, if to be given by an
officer of the Issuer or such Guarantor, or an Opinion of Counsel, if to be
given by counsel, and shall comply with the requirements set forth in this
Indenture. Any Officer’s Certificate required to be given by an officer of the
Issuer or any Guarantor may be given in the form of an Officer’s Certificate of
the Parent Guarantor.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (except for certificates provided for in
Section 1004) shall include,

 

(1)                                 a statement that each individual signing
such certificate or opinion has read such covenant or condition and the
definitions herein relating thereto;

 

(2)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(3)                                 a statement that, in the opinion of each
such individual, he or she has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not such covenant or condition has been complied with; and

 

(4)                                 a statement as to whether, in the opinion of
each such individual, such condition or covenant has been complied with.

 

Section 103.                             Form of Documents Delivered to Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Issuer or a Guarantor may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Issuer or such Guarantor
stating that the information with respect to such factual matters is in the
possession of the Issuer or such Guarantor, unless such counsel knows, or in the

 

16

--------------------------------------------------------------------------------



 

exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.  Absent fraud or intentional misconduct, under no circumstances
shall the delivery of any Officer’s Certificate or Opinion of Counsel result in
any personal liability to the person(s) or firm signing and delivering such
Officer’s Certificate or Opinion of Counsel.

 

Section 104.                             Acts of Holders; Record Dates.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Issuer and the
Guarantors.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Sections 601 and 603) conclusive in
favor of the Trustee and, if applicable, the Issuer and the Guarantors, if made
in the manner provided in this Section.

 

Without limiting the generality of this Section 104, a Holder, including a
Depositary that is a Holder of a Global Security, may make, give or take, by a
proxy or proxies, duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver, or other Act provided in or pursuant to this
Indenture or the Securities to be made, given or taken by Holders, and a
Depositary that is a holder of a Global Security may provide its proxy or
proxies to the beneficial owners of interests in any such Global Security
through such Depositary’s standing instructions and customary practices.

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also contain sufficient proof of his authority. 
The fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
manner that the Trustee deems sufficient.

 

The ownership of Securities shall be proved by the Security Register.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Security shall bind every future Holder of the same
Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor

 

17

--------------------------------------------------------------------------------



 

or in lieu thereof in respect of anything done, omitted or suffered to be done
by the Trustee or the Issuer or a Guarantor in reliance thereon, whether or not
notation of such action is made upon such Security.

 

The Issuer may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities of any series entitled to give, make or take
any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders of Securities of such series, provided that the Issuer may not set a
record date for, and the provisions of this paragraph shall not apply with
respect to, the giving or making of any notice, declaration, request or
direction referred to in the next paragraph.  If any record date is set pursuant
to this paragraph, the Holders of Outstanding Securities of the relevant series
on such record date, and no other Holders, shall be entitled to take the
relevant action, whether or not such Holders remain Holders after such record
date; provided that no such action shall be effective hereunder unless taken on
or prior to the applicable Expiration Date by Holders of the requisite principal
amount of Outstanding Securities of such series on such record date.  Nothing in
this paragraph shall be construed to prevent the Issuer from setting a new
record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be cancelled and of no effect),
provided, however, nothing in this paragraph shall be construed to render
ineffective any action taken by Holders of the requisite principal amount of
Outstanding Securities on the date such action is taken based on such record
date previously set.  Promptly after any record date is set pursuant to this
paragraph, the Issuer, at its own expense, shall cause notice of such record
date, the proposed action by Holders and the applicable Expiration Date to be
given to the Trustee in writing and to each Holder of Securities in the manner
set forth in Section 106.

 

The Trustee may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities of any series entitled to join in the giving
or making of (i) any Notice of Default, (ii) any declaration of acceleration
referred to in Section 502, (iii) any request to institute proceedings referred
to in Section 507(2) or (iv) any direction referred to in Section 512, in each
case with respect to Securities of such series.  If any record date is set
pursuant to this paragraph, the Holders of Outstanding Securities of such series
on such record date, and no other Holders, shall be entitled to join in such
notice, declaration, request or direction, whether or not such Holders remain
Holders after such record date; provided that no such action shall be effective
hereunder unless taken on or prior to the applicable Expiration Date by Holders
of the requisite principal amount of Outstanding Securities of such series on
such record date.  Nothing in this paragraph shall be construed to prevent the
Trustee from setting a new record date for any action for which a record date
has previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no action by any Person be cancelled
and of no effect), provided, however, nothing in this paragraph shall be
construed to render ineffective any action taken by Holders of the requisite
principal amount of Outstanding Securities of the relevant series on the date
such action is taken based on such record date previously set.  Promptly after
any record date is set pursuant to this paragraph, the Trustee, at the Issuer’s
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Issuer in writing and to
each Holder of Securities of the relevant series in the manner set forth in
Section 106.

 

18

--------------------------------------------------------------------------------



 

With respect to any record date set pursuant to this Section, the party hereto
that sets such record date may designate any day as the “Expiration Date” and
from time to time may change the Expiration Date to any earlier or later day;
provided that no such change shall be effective unless notice of the proposed
new Expiration Date is given to the other parties hereto in writing, and to each
Holder of Securities of the relevant series in the manner set forth in
Section 106, on or prior to the existing Expiration Date.  If an Expiration Date
is not designated with respect to any record date set pursuant to this Section,
the party hereto that sets such record date shall be deemed to have initially
designated the 180th day after such record date as the Expiration Date with
respect thereto, subject to its right to change the Expiration Date as provided
in this paragraph.  Notwithstanding the foregoing, no Expiration Date shall be
later than the 180th day after the applicable record date.

 

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount of such Security.

 

Section 105.                             Notices, Etc., to the Trustee, the
Issuer and the Guarantors.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture shall be made
in writing, in English and, if to be made upon, given or furnished to, or filed
with,

 

(1)                                 the Trustee by any Holder or by the Issuer
or a Guarantor, shall be sufficient for every purpose hereunder if mailed first
class, postage prepaid to, or otherwise made, given, faxed, furnished or filed
in writing to or with the Trustee at its address at its Corporate Trust Office;
or

 

(2)                                 the Issuer or a Guarantor by the Trustee or
by any Holder, shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first-class postage prepaid
or faxed, to the Issuer or such Guarantor, as applicable, addressed to the
Issuer at the address of its principal offices specified in this Section 105 or
at any other address otherwise furnished in writing to the Trustee or to any
Guarantor at the address of the Issuer’s principal offices specified in this
Section 105 or at any other address otherwise furnished in writing to the
Trustee.

 

All notices delivered to the Trustee shall be deemed effective upon the earlier
of (a) actual receipt thereof by the Trustee, which may include electronic mail
with portable document format attached or (b) the receipt of a registered mail
receipt by the sender thereof in respect of a notice properly addressed under
this Section 105.

 

The principal offices of the Issuer are Amcor Corporate, Thurgauerstrasse 34,
CH-8050, Zurich, Switzerland; fax: +41 44 316 17 18 Attention: Graeme Vavasseur,
Group Treasurer, with a copy to Amcor plc, 83 Tower Road North, Warmley Bristol,
BS30 8XP, United Kingdom, Damien Clayton, Group Company Secretary.

 

19

--------------------------------------------------------------------------------



 

Section 106.                             Notice to Holders; Waiver.

 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, faxed or emailed to each Holder
affected by such event, at his address as it appears in the Security Register,
not later than the latest date (if any), and not earlier than the earliest date
(if any), prescribed for the giving of such notice.  In any case where notice to
Holders is given by mail, faxed or emailed neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders.  Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice.  Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

 

Section 107.                             Effect of Headings and Table of
Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 108.                             Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Guarantors
shall bind its successors and assigns, whether so expressed or not.

 

Section 109.                             Separability Clause.

 

In case any provision in this Indenture or in the Securities, or any Guarantee
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 110.                             Benefits of Indenture.

 

Nothing in this Indenture or in the Securities or any Guarantee, express or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

 

Section 111.                             Governing Law.

 

This Indenture, the Securities and the Guarantees shall be governed by and
construed in accordance with the laws of the State of New York, excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State; provided,
however, that all matters governing the authorization and

 

20

--------------------------------------------------------------------------------



 

execution of this Indenture and the Securities by the Issuer shall be governed
by and construed in accordance with the laws of the State of Missouri and the
authorization and execution of this Indenture by the Guarantors and any notation
of the Guarantees by such Guarantors pursuant to Article Thirteen or any
Guarantees endorsed by such Guarantors on the Securities, if any, shall be
governed by and construed in accordance with the laws of the respective places
of incorporation of each such Guarantor.

 

Section 112.                             Submission to Jurisdiction; Appointment
of Agent for Service of Process.

 

Each of the Issuer and each Guarantor hereby appoints CT Corporation acting
through its office at 111 Eighth Avenue, New York, New York, 10011, USA as its
authorized agent (the “Authorized Agent”) upon which process may be served in
any legal action or proceeding against it with respect to its obligations under
this Indenture, the Securities of any series or any Guarantee, as the case may
be, instituted in any federal or state court in the Borough of Manhattan, The
City of New York by the Trustee or the Holder of any Security.  Each of the
Issuer and each Guarantor agrees that service of process upon such Authorized
Agent, together with written notice of said service mailed or delivered to the
Issuer or such Guarantor, as the case may be, by the Person serving the same
address as provided in Section 105, shall be deemed in every respect effective
service of process upon the Issuer or such Guarantor, as the case may be, in any
such legal action or proceeding, and each of the Issuer and each Guarantor
hereby irrevocably submits to the non-exclusive jurisdiction of any such court
in respect of any such legal action or proceeding and waives any objection it
may have to the laying of the venue of any such legal action or proceeding. 
Such appointment shall be irrevocable until this Indenture has been satisfied
and discharged in accordance with Article Four or Article Twelve hereof;
provided, however, that upon release of any Guarantor pursuant to Section 1302,
such Guarantor’s appointment of the Authorized Agent under this Section 112
shall be automatically and unconditionally irrevocably terminated. 
Notwithstanding the foregoing, each of the Issuer and each Guarantor reserves
the right to appoint another Person located or with an office in the Borough of
Manhattan, The City of New York, selected in its discretion, as a successor
Authorized Agent, and upon acceptance of such appointment by such a successor
the appointment of the prior Authorized Agent shall terminate.  The Issuer or
such Guarantor, as the case may be, shall give notice to the Trustee and all
Holders of the appointment by it of a successor Authorized Agent.  If for any
reason CT Corporation ceases to be able to act as the Authorized Agent or to
have an address in the Borough of Manhattan, The City of New York, each of the
Issuer and each Guarantor shall appoint a successor Authorized Agent in
accordance with the preceding sentence.  Each of the Issuer and each Guarantor
further agrees to take any and all action, including the filing of any and all
documents and instruments as may be necessary to continue such designation and
appointment of such agent in full force and effect until this Indenture has been
satisfied and discharged in accordance with Article Four or Article Twelve
hereof.  Service of process upon the Authorized Agent addressed to it at the
address set forth above, as such address may be changed within the Borough of
Manhattan, The City of New York by notice given by the Authorized Agent to the
Trustee, together with written notice of such service mailed or delivered to the
Issuer or the Parent Guarantor shall be deemed, in every respect, effective
service of process on the Issuer and the Guarantors, respectively.

 

21

--------------------------------------------------------------------------------



 

Section 113.                             Waiver of Jury Trial.

 

EACH OF THE ISSUER AND EACH GUARANTOR AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
SECURITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 114.                             Force Majeure.

 

In no event shall the Trustee or any Paying Agent be responsible or liable for
any failure or delay in the performance of its obligations under this Indenture
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of god, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

 

Section 115.                             Legal Holidays.

 

In any case where any Interest Payment Date, Redemption Date, Stated Maturity or
Maturity of any Security shall not be a Business Day at any Place of Payment,
then (notwithstanding any other provision of this Indenture or of the Securities
(other than a provision of any Security which specifically states that such
provision shall apply in lieu of this Section)) payment of interest or principal
(and premium, if any) need not be made at such Place of Payment on such date,
but may be made on the next succeeding Business Day at such Place of Payment
with the same force and effect as if made on the Interest Payment Date or
Redemption Date, or at the Stated Maturity or Maturity, provided that no
interest with respect to such payment shall accrue for the period from and after
such Interest Payment Date, Redemption Date or Stated Maturity or Maturity, as
the case may be.

 

Section 116.                             Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

Section 117.                             FATCA.

 

Each Holder or holder of an interest in a Security, by acceptance of such
Security or such interest therein, agrees to provide to the Trustee, any Paying
Agent or the Issuer, upon its request, the Noteholder Tax Identification
Information and, to the extent any withholding tax under FATCA is applicable,
the Noteholder FATCA Information.  In addition, each Holder or holder of an
interest in a Security, by acceptance of such Security or such interest therein,
agrees that the Trustee has the right to withhold any amounts of interest
(properly withholdable under law and without any corresponding gross-up) payable
to a Holder or holder of an interest in a Security that fails to comply with the
requirements of the preceding sentence.

 

22

--------------------------------------------------------------------------------



 

Section 118.                             USA Patriot Act.

 

In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA PATRIOT Act of the United States
(“Patriot Act”), the Trustee is required to obtain, verify, record and update
certain information relating to individuals and entities which maintain a
business relationship with the Trustee. Accordingly, each of the parties agree
to provide to the Trustee, upon their request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Trustee to comply with the Patriot Act.

 

Section 119.                             Incorporation by Reference of Trust
Indenture Act.

 

This Indenture is subject to the mandatory provisions of the Trust Indenture
Act, which are incorporated by reference in and made a part of this Indenture.
The following Trust Indenture Act terms have the following meanings:

 

“indenture securities” means the Securities.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Issuer, each Guarantor and any
other obligor on the indenture securities.

 

All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined by Trust Indenture Act by reference to another
statute or defined by Commission rules have the meanings assigned to them by
such definitions.

 

Section 120.                             Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by Section 318(c) of the Trust Indenture Act, the imposed duties
will control.

 

ARTICLE TWO

 

SECURITY FORMS

 

Section 201.                             Forms Generally.

 

The Securities of each series shall be in substantially the form set forth in
this Article or in such other form or forms as shall be established by or
pursuant to a Board Resolution or in one or more indentures supplemental hereto,
in each case with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends

 

23

--------------------------------------------------------------------------------



 

or endorsements placed thereon as may be required to comply with the rules of
any securities exchange or Depositary therefor or as may, consistently herewith,
be determined by the officers of the Issuer executing such Securities, all as
evidenced by their execution thereof.  If the form of Securities is established
by action taken pursuant to a Board Resolution, copies of appropriate records of
such actions shall be certified by the Secretary or an Assistant Secretary of
the Issuer and delivered to the Trustee at or prior to the delivery of the
Issuer Order contemplated by Section 303 for the authentication and delivery of
such Securities.

 

The definitive Securities shall be produced in any manner as determined by the
Director or Authorized Officer executing such Securities, as evidenced by their
execution of such Securities.

 

Except as provided pursuant to Section 301, the Trustee’s certificate of
authentication shall be in substantially the form set forth in Section 205 and
Restricted Securities shall bear a legend as set forth in Section 204.

 

Except as otherwise provided herein or pursuant to Section 301, Securities of
any series offered and sold as part of their initial distribution in reliance on
Regulation S under the Securities Act shall be issued in the form of one or more
Global Securities in definitive, fully registered form without coupons,
substantially in the form set forth herein, with such applicable legends as are
provided for in Sections 202 and 204.  Such Global Securities shall be
registered in the name of the Depositary for such Global Securities or its
nominee and deposited with the Trustee, at its Corporate Trust Office, as
custodian for such Depositary, duly executed by the Issuer and authenticated by
the Trustee as herein provided, for credit by the Depositary to the respective
accounts of beneficial owners of such Securities (or to such other accounts as
they may direct) at DTC, Euroclear or Clearstream.  Until such time as the
applicable Restricted Period shall have terminated, each such Global Security
shall be referred to herein as a “Regulation S Global Security”.  After such
time as the applicable Restricted Period shall have terminated, each such Global
Security shall be referred to herein as an “Unrestricted Global Security”.  The
aggregate principal amount of any Regulation S Global Security and any
Unrestricted Global Security may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for the Depositary
for such Global Security, as provided in Section 305.  As used herein, the term
“Restricted Period”, with respect to Global Securities (or of any identifiable
tranche thereof) initially offered and sold in reliance on Regulation S, means
the period of 40 consecutive days beginning on and including the later of
(i) the day that the underwriter(s), if any, for the offering of Securities of
such series (or tranche) advises the Issuer and the Trustee in writing is the
day on which such Securities of such series were first offered to persons other
than distributors (as defined in Regulation S) in reliance on Regulation S and
(ii) the Closing Date with respect to such series of Securities.  Except as
otherwise provided pursuant to Section 301 or agreed to by the Issuer, no
Regulation S Global Security or Unrestricted Global Security shall be issued
except as provided in this paragraph to evidence Securities offered and sold as
part of their initial distribution in reliance on Regulation S.

 

Except as otherwise provided herein or pursuant to Section 301, Securities of
any series offered and sold as part of their initial distribution in
transactions exempt from the registration requirements of the Securities Act in
reliance on Rule 144A shall be issued in the

 

24

--------------------------------------------------------------------------------



 

form of one or more Global Securities (each, a “Restricted Global Security”) in
definitive, fully registered form without coupons, substantially in the form set
forth herein, with such applicable legends as are provided for in Section 202
and 204.  Such Global Securities shall be registered in the name of the
Depositary for such Global Security or its nominee and deposited with the
Trustee, at its Corporate Trust Office, as custodian for such Depositary, duly
executed by the Issuer and authenticated by the Trustee as hereinafter
provided.  The aggregate principal amount of any Restricted Global Security may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for the Depositary for such Global Security, as
provided in Section 305.

 

For all purposes of this Indenture, the term “Restricted Securities” shall
include all Securities issued upon registration of transfer of, exchange for or
in lieu of Restricted Securities except as otherwise provided in Section 305.

 

Section 202.                             Form of Face of Security.

 

[INCLUDE IF SECURITY IS A GLOBAL SECURITY — THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.  THIS GLOBAL SECURITY MAY NOT BE
EXCHANGED, IN WHOLE OR IN PART, FOR A SECURITY REGISTERED, AND NO TRANSFER OF
THIS GLOBAL SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED
CIRCUMSTANCES SET FORTH IN THE INDENTURE.]

 

[INCLUDE IF SECURITY IS A GLOBAL SECURITY AND THE DEPOSITARY IS THE DEPOSITORY
TRUST COMPANY — UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IN
EXCHANGE FOR THIS CERTIFICATE OR ANY PORTION HEREOF IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON OTHER THAN THE DEPOSITORY TRUST COMPANY OR A
NOMINEE THEREOF IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO.,
HAS AN INTEREST HEREIN.]

 

[INCLUDE IF SECURITY IS A RESTRICTED SECURITY (UNLESS, PURSUANT TO SECTION 305
OF THE INDENTURE, THE ISSUER DETERMINES AND CERTIFIES TO THE TRUSTEE THAT THE
LEGEND MAY BE REMOVED) — NEITHER THIS GLOBAL SECURITY NOR ANY BENEFICIAL
INTEREST HEREIN HAS BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED
OR

 

25

--------------------------------------------------------------------------------



 

OTHERWISE TRANSFERRED EXCEPT (1) TO BEMIS COMPANY, INC.  (THE “ISSUER”), (2) TO
A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER OR BUYERS IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) OUTSIDE THE UNITED STATES
IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR
(5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND, IN EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES AND OTHER JURISDICTIONS. THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE ISSUER,
THE GUARANTORS, AND THE TRUSTEE THAT IT IS (A) A QUALIFIED INSTITUTIONAL BUYER
OR (B) NOT A U.S. PERSON AND IS OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
(OR AN ACCOUNT SATISFYING THE REQUIREMENTS OF PARAGRAPH (K)(2) OF RULE 902
UNDER) REGULATION S UNDER THE SECURITIES ACT. IN ANY CASE THE HOLDER HEREOF WILL
NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO
THIS SECURITY EXCEPT AS PERMITTED BY THE SECURITIES ACT. THIS LEGEND WILL BE
REMOVED ONLY IN THE CIRCUMSTANCES SPECIFIED IN THE INDENTURE.]

 

[IF THE SECURITY IS A REGULATION S SECURITY, THEN INSERT — THIS SECURITY HAS NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”) AND MAY NOT BE OFFERED, SOLD OR DELIVERED IN THE UNITED STATES OR TO, OR
FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON, UNLESS SUCH SECURITY IS
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS THEREOF IS AVAILABLE. THE FOREGOING SHALL NOT APPLY FOLLOWING THE
EXPIRATION OF FORTY DAYS FROM THE LATER OF (1) THE DATE ON WHICH THIS SECURITY
WAS FIRST OFFERED AND (2) THE DATE OF ISSUANCE OF THE SECURITIES.]

 

BEMIS COMPANY, INC.

 

[TITLE OF SECURITY]

 

CUSIP          

 

No.             

 

 

 

ISIN           

 

US$            

 

BEMIS COMPANY, INC., a Missouri corporation (the “Issuer,” which term includes
any successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to                          , or its registered
assigns, on                             (the “Stated Maturity”) [INCLUDE IF THIS
SECURITY IS A GLOBAL SECURITY — the Initial

 

26

--------------------------------------------------------------------------------



 

Principal Amount specified on Schedule A hereto (such Initial Principal Amount,
as it may from time to time be adjusted by endorsement on Schedule A hereto, is
hereinafter referred to as the “Principal Amount”), or such other principal
amount (which, when taken together with the principal amounts of all other
Outstanding Securities, shall initially equal US$                        in the
aggregate) as may be set forth in the records of the Trustee hereinafter
referred to in accordance with the Indenture] / [INCLUDE IF THIS SECURITY IS NOT
A GLOBAL SECURITY — the principal sum of                              United
States Dollars (the “Principal Amount”) on                            ] and to
pay interest thereon from                   or from the most recent Interest
Payment Date to which interest has been paid or duly provided for, semi-annually
on                 and                  in each year, commencing               ,
at the rate of                  % per annum (computed on the basis of a 360-day
year consisting of twelve 30-day months), until the Principal Amount hereof is
paid or made available for payment [if applicable, insert — , provided that any
Principal Amount and premium, and any such installment of interest, which is
overdue shall bear interest at the rate of                % per annum (to the
extent that the payment of such interest shall be legally enforceable), from the
dates such amounts are due until they are paid or made available for payment,
and such interest shall be payable on demand].  The interest so payable, and
punctually paid or duly provided for, on any Interest Payment Date will, as
provided in such Indenture, be paid to the Person in whose name this Security
(or one or more Predecessor Securities) is registered at the close of business
on the Regular Record Date for such interest, which shall be the day that is 15
calendar days prior to each such Interest Payment Date (whether or not a
Business Day).  Any such interest not so punctually paid or duly provided for
will forthwith cease to be payable to the Holder on such Regular Record Date and
may either be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Securities of this series
not less than ten (10) days prior to such Special Record Date, or be paid at any
time in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities of this series may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture.

 

[If the Security is not to bear interest prior to Maturity, insert — The
principal of this Security shall not bear interest except in the case of a
default in payment of principal upon acceleration, upon redemption or at Stated
Maturity and in such case the overdue principal and any overdue premium shall
bear interest at the rate of               % per annum (to the extent that the
payment of such interest shall be legally enforceable), from the dates such
amounts are due until they are paid or made available for payment. Interest on
any overdue principal or premium shall be payable on demand. [Any such interest
on overdue principal or premium which is not paid on demand shall bear interest
at the rate of                % per annum (to the extent that the payment of
such interest on interest shall be legally enforceable), from the date of such
demand until the amount so demanded is paid or made available for payment.
Interest on any overdue interest shall be payable on demand.]]

 

Payment of the principal of (and premium, if any) and [if applicable, insert —
any such] interest on this Security will be made at the office or agency of the
Issuer or Paying Agent maintained for that purpose in the Borough of Manhattan,
The City of New York, New York, in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts[if applicable, insert — ; provided, however, that at the

 

27

--------------------------------------------------------------------------------



 

option of the Issuer payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register] [if applicable, insert — ; and provided, further, that
notwithstanding the foregoing, payments of any interest on the Securities (other
than at Maturity) may be made, in the case of a Holder of at least US$10,000,000
Principal Amount of Securities, by electronic funds transfer of immediately
available funds to a United States dollar account maintained by the payee with a
bank, provided that such registered Holder shall have provided the Trustee
written wire instructions at least fifteen (15) calendar days prior to the
applicable Interest Payment Date.  Unless such designation is revoked by written
notice to the Issuer or a Paying Agent, any such designation made by such Holder
with respect to such Securities will remain in effect with respect to any future
payments with respect to such Securities payable to such Holder.  The Issuer
will pay any administrative costs imposed by banks in connection with making
payments by electronic funds transfer.]

 

[if applicable, insert — On the terms and subject to the conditions specified in
the Registration Rights Agreement dated [       ] among the Issuer, the
Guarantors and [        ](the “Registration Rights Agreement”), Additional
Interest may be payable in respect of this Security. Whenever in this Security
there is mentioned, in any context, any interest on this Security, such mention
shall be deemed to include mention of Additional Interest to the extent and in
the manner payable pursuant to the Registration Rights Agreement and express
mention of Additional Interest in any provisions hereof shall not be construed
as excluding Additional Interest in those provisions hereof where such express
mention is not made.]

 

In certain circumstances, Additional Amounts will be payable in respect of this
Security in accordance with terms of the Indenture.  Whenever in this Security
there is mentioned, in any context, any payments on this Security such mention
shall be deemed to include mention of the payment of Additional Amounts to the
extent that, in such context, Additional Amounts are, were or would be payable
and express mention of the payment of Additional Amounts in any provisions
hereof shall not be construed as excluding Additional Amounts in those
provisions hereof where such express mention is not made.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

This Security shall be entitled to the benefits under the Indenture and be valid
or obligatory for any purpose, unless the Securities have not been signed by the
Issuer or the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature.

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

 

Dated:

 

Bemis Company, Inc.

 

28

--------------------------------------------------------------------------------



 

By:

 

 

Name:

 

 

Title:

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

Dated:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Trustee

 

 

 

 

By

 

 

Authorized Signatory

 

Section 203.                             Form of Reverse of Security.

 

This Security is one of a duly authorized issue of securities of the Issuer (the
“Securities”), issued and to be issued in one or more series under an Indenture,
dated as of [·], 2019 (the “Indenture”), among the Issuer, the Guarantors party
thereto and Deutsche Bank Trust Company Americas, as Trustee, and reference is
hereby made to the Indenture for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Issuer, the
Guarantors, the Trustee and the Holders of the Securities and of the terms upon
which the Securities are, and are to be, authenticated and delivered.

 

This Security is one of the series designated on the face hereof [if applicable,
insert —, limited in aggregate principal amount to US$             ] [if
applicable, insert —; provided, however, that the Issuer may from time to time
or at any time, without the consent of the Holders of the Securities, create and
issue additional Securities with terms and conditions identical to those of the
Securities (except for the issue date, the issue price and the first interest
payment date), which additional Securities shall increase the aggregate
principal amount of, and shall be consolidated and form a single series with,
the Securities].

 

This Security is an unsecured obligation of the Issuer and ranks in right of
payment on parity with all other unsecured and unsubordinated indebtedness of
the Issuer (and without any preference among themselves) and the Guarantees are
unsecured obligations of the Guarantors and will rank on a parity with all other
unsecured and unsubordinated indebtedness of the Guarantors, except, in each
case, for indebtedness mandatorily preferred by law.

 

[if applicable, insert — The Securities of this series are subject to redemption
at the option of the Issuer on any date [if applicable, insert —prior to
             ] (any such date, a “Make-Whole Redemption Date”), in whole or from
time to time in part, at a redemption price equal to the greater of (1) 100% of
the principal amount of the Securities being redeemed and (2) the Make-Whole
Amount for the Securities being redeemed, plus, in either case, accrued and
unpaid interest to such Make-Whole Redemption Date, all as provided in the
Indenture.

 

29

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, installments of interest on Securities that are
due and payable on Interest Payment Dates falling on or prior to a Make-Whole
Redemption Date will be payable on the Interest Payment Date in accordance with
their terms and in accordance with the provisions of the Indenture.

 

For the purposes of this Security:

 

“Adjusted Treasury Rate” means, with respect to any Make-Whole Redemption Date,
(a) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication, which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the remaining term of the Securities being
redeemed, yields for the two published maturities most closely corresponding to
the Comparable Treasury Issue shall be determined and the Adjusted Treasury Rate
shall be interpolated or extrapolated from such yields on a straight line basis,
rounding to the nearest month) or (b) if such release (or any successor release)
is not published during the week preceding the calculation date or does not
contain such yields, the rate per annum equal to the semi-annual equivalent
yield to maturity of the Comparable Treasury Issue, assuming a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for such Make-Whole Redemption Date, in
each case calculated on the third Business Day preceding the Make-Whole
Redemption Date.

 

“Applicable Margin” means                 %.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term
from the Make-Whole Redemption Date to the maturity date of the Securities to be
redeemed that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of comparable maturity to the remaining term of the Securities.

 

“Comparable Treasury Price” means, with respect to any Make-Whole Redemption
Date, if clause (b) of the Adjusted Treasury Rate is applicable, (i) the average
of five Reference Treasury Dealer Quotations for such Make-Whole Redemption
Date, after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than five such
Reference Treasury Dealer Quotations, the average of all such quotations,
provided that in no event may the Quotation Agent use fewer than three such
quotations.

 

“Make-Whole Amount” means the sum, as determined by a Quotation Agent, of
(a) the present value of the principal amount of the Securities to be redeemed
and (b) the present value of the Remaining Scheduled Payments of interest
thereon (not including any portions of such payments of interest accrued to the
Make-Whole Redemption Date), from the Make-Whole Redemption Date to the Stated
Maturity of the Securities being redeemed, in each case

 

30

--------------------------------------------------------------------------------



 

discounted to the Make-Whole Redemption Date on a semi-annual basis, assuming a
360-day year consisting of twelve 30-day months, at the Adjusted Treasury Rate
plus the Applicable Margin.

 

“Quotation Agent” means the Reference Treasury Dealer selected by the Issuer,
and notified in writing to the Trustee, to act as “Quotation Agent” for purposes
of this Indenture.

 

“Reference Treasury Dealer” means any of Citigroup Global Markets Inc. or J.P.
Morgan Securities LLC and their respective successors and assigns and two other
nationally recognized investment banking firms selected by the Issuer that are
primary U.S. Government securities dealers in New York City (a “Primary Treasury
Dealer”); provided, however, that if any of Citigroup Global Markets Inc. or
J.P. Morgan Securities LLC shall cease to be a Primary Treasury Dealer, the
Issuer shall substitute therefor another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Make-Whole Redemption Date, the average, as determined
by the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue, expressed in each case as a percentage of its principal amount, quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Make-Whole
Redemption Date.

 

“Remaining Scheduled Payments” means, with respect to each Security to be
redeemed, the remaining scheduled payments of the principal thereof and interest
thereon at the then-applicable interest rate that would be due after the related
Make-Whole Redemption Date but for such redemption, provided, however, that, if
that Make-Whole Redemption Date is not an Interest Payment Date with respect to
such Security, the amount of the next succeeding scheduled interest payment
thereon shall be reduced by the amount of interest accrued thereon to that
Make-Whole Redemption Date.]

 

[if applicable, insert — On or after                  , the Securities are
subject to redemption at the option of the Issuer on any date (a “Par Call
Redemption Date”), in whole or from time to time in part, at a redemption price
equal to 100% of the principal amount of the Securities being redeemed, plus
accrued and unpaid interest to such redemption date, all as provided in the
Indenture. Notwithstanding the foregoing, installments of interest on Securities
that are due and payable on Interest Payment Dates falling on or prior to a Par
Call Redemption Date will be payable on the Interest Payment Date in accordance
with their terms and in accordance with the provisions of the Indenture.]

 

[insert any other redemption provisions applicable to the Securities]

 

In addition to its ability to redeem this Security pursuant to the foregoing,
this Security may be redeemed by the Issuer on the terms set forth, and as more
fully described, in Section 1108 of the Indenture, in certain circumstances
where the Issuer would be required to pay Additional Amounts due to certain
changes in the tax treatment of this Security or the Guarantees.

 

31

--------------------------------------------------------------------------------



 

In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
will be issued in the name of the Holder hereof upon the cancellation hereof.

 

Upon the occurrence of any Change of Control Triggering Event and upon the terms
and conditions set forth in Section 1009 of the Indenture, each Holder has the
right to require the Issuer to purchase all or a portion of the Securities of
such Holder properly tendered at a purchase price equal to 101% of the principal
amount thereof, plus accrued and unpaid interest (if any) to the date of
purchase (subject to the right of holders of record on the relevant record date
to receive interest due on the relevant interest payment date).

 

The Indenture contains provisions for defeasance at any time of the entire
indebtedness of the series of which this Security is a part or certain
restrictive covenants and Events of Default with respect to this Security, in
each case upon compliance with certain conditions set forth in the Indenture.

 

If an Event of Default shall occur and be continuing, the principal of the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

In any case where the due date for the payment of the Principal Amount of, or
any premium or interest with respect to any Security or the date fixed for
redemption of any Security shall not be a Business Day at a Place of Payment,
then payment of the Principal Amount, premium, if any, or interest, including
any Additional Amounts payable in respect thereto need not be made on such date
at such Place of Payment but may be made on the next succeeding Business Day at
such Place of Payment, with the same force and effect as if made on the date for
such payment or the date fixed for redemption, and no interest shall accrue for
the period after such date.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the Guarantors and the rights of the Holders of the Securities of
each series to be affected under the Indenture at any time by the Issuer, the
Guarantors, and the Trustee with the consent of the Holders of a majority in
Principal Amount of the Securities at the time Outstanding of each series to be
affected.  The Indenture also contains provisions permitting the Holders of
specified percentages in Principal Amount of the Securities of each series at
the time Outstanding, on behalf of the Holders of all Securities of such series,
to waive compliance by the Issuer, the Guarantors, or any of them, with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange therefor or in lieu hereof, whether or not notation of
such consent or waiver is made upon this Security.

 

The Guarantors that are a party to the Indenture as at, or subsequent to, the
date of authentication of this Security (including any New Guarantors in
accordance with Section 1011 of the Indenture and subject to release of any
Subsidiary Guarantor(s) in accordance with Section

 

32

--------------------------------------------------------------------------------



 

1302 of the Indenture), have fully, unconditionally and irrevocably guaranteed,
on a joint and several basis,  pursuant to the terms of the Guarantees contained
in Article Thirteen of the Indenture, the due and punctual payment of the
principal of and any premium and interest on this Security, any Additional
Amounts payable in respect thereof and any other amounts payable by the Issuer
under the Indenture, when and as the same shall become due and payable, whether
at the Stated Maturity, by declaration of acceleration, call for redemption or
otherwise, in accordance with the terms of this Security and the Indenture.  The
obligations of the Guarantors to the Holder of this Security and to the Trustee
pursuant to the Guarantees and the Indenture are expressly set forth in
Article Thirteen of the Indenture and reference is made to such Article and
Indenture for the precise terms of the Guarantees.

 

Within 30 days of any Subsidiary of the Parent Guarantor becoming a Relevant
Guarantor, the Parent Guarantor shall cause such Relevant Guarantor to also
become a Guarantor (each, a “New Guarantor”) of all amounts due and owing on the
Outstanding Securities by having such New Guarantor, the Issuer and the Trustee
deliver a New Guarantor Supplemental Indenture within such 30 day period,
provided that such New Guarantor’s Guarantee may contain any limitation required
under the laws of the jurisdiction in which it is incorporated or organized, or
which are substantially similar to the limitations contained in such other new
guarantees given by the New Guarantor in relation to the Specified Indebtedness
giving rise to its status as a Relevant Guarantor.

 

Upon execution and delivery by the New Guarantor of its New Guarantor
Supplemental Indenture and any other documents provided for in Section 1011, the
New Guarantor shall be a Guarantor for the purposes of this Indenture and for
purposes of all amounts due and owing on the Outstanding Securities.  In
connection therewith, (i) the rights and obligations of such New Guarantor and
the restrictions imposed upon it under this Indenture shall be the same in all
respects as if the New Guarantor had been an Original Guarantor and (ii) the
rights and obligations and restrictions imposed upon the other Guarantors shall
be the same in all respects as if the New Guarantor had been an Original
Guarantor.

 

In accordance with Section 1302 of the Indenture, any or all of the Subsidiary
Guarantors may be released at any time from their respective Guarantees and
other obligations under the Indenture and the Securities without the consent of
any Holder.  Such release will occur upon or concurrently with the Subsidiary
Guarantor no longer being a Relevant Guarantor and upon the delivery of an
Officer’s Certificate of Release to the Trustee certifying that the Subsidiary
Guarantor is no longer a Relevant Guarantor, provided that, at the time of such
release, no default or Event of Default has occurred and is continuing.

 

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding, judicial or
otherwise, with respect to the Indenture or for the appointment of a receiver or
trustee or for any other remedy thereunder, unless such Holder shall have
previously given the Trustee written notice of a continuing Event of Default
with respect to the Securities of this series, the Holders of not less than 25%
in aggregate principal amount of the Securities of this series at the time
Outstanding shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default as Trustee and offered the
Trustee indemnity satisfactory to it, and the Trustee shall not have received
from the Holders of a majority in aggregate principal amount of Securities of
this series

 

33

--------------------------------------------------------------------------------



 

at the time Outstanding a direction inconsistent with such request, and the
Trustee shall have failed to institute any such proceeding, for 60 days after
receipt of such notice, request and offer of indemnity.  The foregoing shall not
apply to any suit instituted by the Holder of this Security for the enforcement
of any payment of principal amount hereof or any premium or interest hereon on
or after the respective due dates expressed herein.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Issuer or the Guarantors,
which is absolute and unconditional, to pay the principal amount of and any
premium and interest on this Security at the times, place and rate, and in the
coin or currency, herein prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Issuer in any place where the principal amount of and any premium
and interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Issuer and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.

 

The Securities of this series are issuable only in fully registered form,
without coupons, and in minimum denominations of US$2,000 and any integral
multiple of US$1,000 in excess thereof.  As provided in the Indenture and
subject to certain limitations therein set forth, Securities of this series are
exchangeable for a like aggregate principal amount of Securities of this series
and of like tenor of a different authorized denomination, as requested by the
Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Issuer may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

Prior to due presentment of this Security for registration of transfer, the
Issuer, the Trustee and any agent of the Issuer, the Guarantors or the Trustee
may treat the Person in whose name this Security is registered as the owner
hereof for all purposes, whether or not this Security is overdue, and none of
the Issuer, the Trustee nor any such agent shall be affected by notice to the
contrary.

 

This Security and the Guarantees shall be governed by and construed in
accordance with the law of the State of New York, but without regard to the
principles of conflicts of laws thereof that would require the application of
the laws of a jurisdiction other than the State of New York; provided, however,
that all matters governing the authorization and execution of the Securities by
the Issuer shall be governed by and construed in accordance with the laws of the
State of Missouri and the authorization and execution of any notation of the
Guarantees by the Guarantors pursuant to Article Thirteen of the Indenture or
any Guarantees endorsed by such Guarantors on this Security, if any, shall be
governed by and construed in accordance with the laws of the respective places
of incorporation of each such Guarantor.

 

34

--------------------------------------------------------------------------------



 

All terms used in this Security are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

[IF SECURITY IS A GLOBAL SECURITY, INSERT AS A SEPARATE PAGE -

 

Schedule A

 

By purchasing this Security, the Holder hereby agrees to the terms set forth in
the Indenture.

 

SCHEDULE OF ADJUSTMENTS

 

Initial Principal Amount: US$                      

 

Date
adjustment
made

 

Principal
amount increase

 

Principal
amount
decrease

 

Principal
amount
following
adjustment

 

Notation made
on behalf of the
Security
Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------



 

Section 204.                             Legends on Restricted Securities.

 

Except as otherwise provided herein or pursuant to Section 301, all Securities
of any series (or any identifiable tranche of any series) issued pursuant to
this Indenture (including Securities issued upon registration of transfer, in
exchange for or in lieu of such Securities) shall be Restricted Securities, and
shall bear the applicable legend(s) setting forth restrictions on transfer
provided in Section 202 for so long as such Securities constitute Restricted
Securities; provided, however, the term “Restricted Securities” shall not
include (i) Regulation S Global Securities or Unrestricted Global Securities,
(ii) Securities as to which such restrictive legend(s) have been removed
pursuant to Section 305 and (iii) Securities issued upon registration of
transfer of, in exchange for or in lieu of Securities that are not Restricted
Securities.

 

Section 205.                             Form of Trustee’s Certificate of
Authentication.

 

Subject to Section 614, the Trustee’s certificates of authentication shall be in
substantially the following form:

 

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

 

Dated:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

 

 

 

 

By

 

 

Authorized Signatory

 

36

--------------------------------------------------------------------------------



 

ARTICLE THREE

 

THE SECURITIES

 

Section 301.                             Title and Terms; Issuable in Series.

 

The aggregate principal amount of Securities that may be authenticated and
delivered under this Indenture is unlimited.  The Securities may be issued from
time to time in one or more series.

 

With respect to any Securities of any series (except for Securities
authenticated and delivered upon registration of transfer of, or in lieu of,
other Securities pursuant to this Indenture pursuant to Section 304,
Section 305, Section 306, Section 905 or Section 1107 and except for any
Securities which, pursuant to Section 303, are deemed never to have been
authenticated and delivered hereunder), there shall be (a) established in or
pursuant to a resolution of the Board of Directors of the Issuer and (b) (i) set
forth or determined in the manner provided in an Officer’s Certificate or
(ii) established in one or more indentures supplemental hereto, prior to the
issuance of such Securities:

 

(1)                                 the title of the Securities of the series
(which shall distinguish the Securities of the series from Securities of any
other series),

 

(2)                                 the aggregate principal amount of the
Securities of that series that may be authenticated and delivered under this
Indenture (except for Securities authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, or upon partial redemption
of, other Securities of the series pursuant to Section 304, Section 305,
Section 306, Section 905 or Section 1107 and except for any Securities which,
pursuant to Section 303, are deemed never to have been authenticated and
delivered hereunder);

 

(3)                                 the issue price and issuance date of such
Securities, including the date from which interest on such Securities will
accrue;

 

(4)                                 if applicable, that such Securities shall be
issuable in whole or in part in the form of one or more Global Securities and,
in such case, the Depositary for such Global Securities, the form of any legend
or legends that shall be borne by such Global Securities in addition to or in
lieu of those set forth in Section 202 and Section 204  (including any
circumstances in addition to or in lieu of those set forth in Section 305 in
which such legend(s) may be removed or modified) and any circumstances in
addition to or in lieu of those set forth in Section 305 in which any such
Global Security may be exchanged in whole or in part for Securities registered,
or any transfer of such Global Security in whole or in part may be registered,
in the name or names of Persons other than the Depositary for such Global
Security or a nominee thereof;

 

(5)                                 the Person to whom any interest on a
Security of the series shall be payable, if other than the Person in whose name
that Security (or one or more Predecessor Securities) is registered at the close
of business on the Regular Record Date for such interest;

 

37

--------------------------------------------------------------------------------



 

(6)                                 the date or dates on which the principal of,
and any premium on, any Securities of the series is payable;

 

(7)                                 the rate or rates at which any Securities of
the series shall bear interest, if any, including, if applicable, the rate or
rates of interest on any overdue payments, the date or dates from which any such
interest shall accrue, the Interest Payment Dates on which any such interest
shall be payable and the Regular Record Date for any such interest payable on
any Interest Payment Date;

 

(8)                                 the place or places where the principal of
and any premium and interest on any Securities of the series shall be payable,
any Securities of the series may be surrendered for registration of transfer,
Securities of the series may be surrendered for exchange and notices and demands
to or upon the Issuer or the Guarantors in respect of the Securities of the
series and this Indenture may be served;

 

(9)                                 (a) whether or not such Securities are to be
redeemable, in whole or in part, at the option of the Issuer and, if so
redeemable, the period or periods within which, the price or prices at which and
the terms and conditions upon which any Securities of the series may be
redeemed, in whole or in part, at the option of the Issuer, (b) if other than by
a Board Resolution, the manner in which any election by the Issuer to redeem the
Securities shall be evidenced and (c) any provisions in addition to or in lieu
of the provisions of Article Eleven applicable to redemption of Securities of
the series;

 

(10)                          if other than denominations of US$2,000 and any
integral multiple of US$1,000 in excess thereof, the denominations in which any
Securities of the series shall be issuable;

 

(11)                          if the amount of principal of or any premium or
interest on any Securities of the series may be determined with reference to an
index or pursuant to a formula, the manner in which such amounts shall be
determined;

 

(12)                          if other than the currency of the United States of
America, the currency, currencies or currency units in which the principal of or
any premium or interest on any Securities of the series shall be payable and the
manner of determining the equivalent thereof in the currency of the United
States of America for any purpose, including for purposes of the definition of
“Outstanding” in Section 101;

 

(13)                          if the principal of or any premium or interest on
any Securities of the series is to be payable, at the election of the Issuer, a
Guarantor or the Holder thereof, in one or more currencies, currency units,
composite currency or composite currency units other than that or those in which
such Securities are stated to be payable, the currency, currencies or currency
units in which the principal of or any premium or interest on Securities of such
series as to which such election is made shall be payable (which shall be in
accordance with the Applicable Procedures), and the periods within which and the
terms and conditions upon which such election is to be made and the amount so
payable (or the manner in which such amount shall be determined);

 

38

--------------------------------------------------------------------------------



 

(14)                          if other than the entire principal amount thereof,
the portion of the principal amount of any Securities of the series which shall
be payable upon declaration of acceleration of the Maturity thereof pursuant to
Section 502;

 

(15)                          if other than as provided in Section 201, the form
or forms of the Securities;

 

(16)                          if the Securities will be entitled to the benefits
of the Guarantees afforded by Article Thirteen of the Indenture and, if so, the
identity of the Guarantors at the time of issuance of such Securities;

 

(17)                          if the principal amount payable at the Stated
Maturity of any Securities of the series will not be determinable as of any one
or more dates prior to the Stated Maturity, the amount which shall be deemed to
be the principal amount of such Securities as of any such date for any purpose
thereunder or hereunder, including the principal amount thereof which shall be
due and payable upon any Maturity other than the Stated Maturity or which shall
be deemed to be Outstanding as of any date prior to the Stated Maturity (or, in
any such case, the manner in which such amount deemed to be the principal amount
shall be determined);

 

(18)                          if applicable, that the Securities of the series,
in whole or any specified part, shall be defeasible pursuant to Section 1202 or
Section 1203 or both such Sections and, if other than by a Board Resolution, the
manner in which any election by the Issuer or a Guarantor to defease such
Securities shall be evidenced;

 

(19)                          any addition to or change in the Events of Default
which applies to any Securities of the series and any change in the right of the
Trustee or the requisite Holders of such Securities to declare the principal
amount thereof due and payable pursuant to Section 502;

 

(20)                          any deletion or addition to or change in the
covenants set forth in Article Ten that apply to Securities of the series;

 

(21)                          any changes to the information the Issuer or the
Parent Guarantor shall be obligated to provide to the Trustee, and the Trustee
shall be obligated to promptly forward to Holders of Securities of the series,
pursuant to Section 703;

 

(22)                          any other terms of the series of Securities (which
terms shall not be inconsistent with the provisions of this Indenture, except as
permitted by Section 901(5));

 

(23)                          if Additional Amounts, pursuant to Section 1007,
will not be payable by the Issuer and the Guarantors;

 

(24)                          any stock exchange on which the Securities of the
series will be listed;

 

(25)                          if the series of Securities provides for further
creation and issuances of further Securities of such series by the Issuer
(having the same terms and conditions as the Securities of that series in all
respects, or in all respects except for the issue date, the

 

39

--------------------------------------------------------------------------------



 

issue price and the first interest payment date thereon, so that such further
issuance shall be consolidated and form a single series with all Outstanding
Securities of such series) without the consent of the Holders of that series;

 

(26)                          the identifiers of such Securities (CUSIP number
and/or ISIN); and

 

(27)                          if the initial issuance of the Securities of the
series will be entitled to the benefits of a Registration Rights Agreement, the
identity of the parties to such Registration Rights Agreement and the date
thereof, if other than the date of such initial issuance.

 

The terms of all Securities of any one series shall be substantially identical
except as may otherwise be established in or pursuant to Board Resolutions or
supplemental indentures referred to above.

 

To the extent any terms of the Securities are established pursuant to such Board
Resolutions or supplemental indentures, a copy of an appropriate record of such
action shall be certified by the Secretary or any Assistant Secretary of the
Issuer and delivered to the Trustee at or prior to the delivery of the Officer’s
Certificate or the supplemental indenture setting forth the terms of the
Securities.

 

Section 302.                             Denominations.

 

The Securities shall be issuable only in fully registered form, without coupons,
in such denominations as shall be specified as contemplated by Section 301. In
the absence of any such specified denomination with respect to the Securities of
any series, the Securities of such series shall be issued only in minimum
denominations of US$2,000 and any integral multiple of US$1,000 in excess
thereof.

 

Section 303.                             Execution, Authentication, Delivery and
Dating.

 

The Securities shall be executed on behalf of the Issuer by any one or more
Directors and Authorized Officers.  The signature of any Director or Authorized
Officer on the Securities may be manual or facsimile.

 

Securities bearing the manual or facsimile signatures of any individual who was
at any time the proper Director or Authorized Officer of the Issuer shall bind
the Issuer notwithstanding that such individual has ceased to hold such office
prior to the authentication and delivery of such Securities or did not hold such
office at the date of such Securities.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Securities executed by the Issuer to the
Trustee for authentication, together with an Issuer Order for the authentication
and delivery of such Securities, and the Trustee in accordance with the Issuer
Order shall authenticate and deliver such Securities.  In authenticating such
Securities, and accepting the additional responsibilities under this Indenture
in relation to such Securities, the Trustee shall be entitled to receive, and
(subject to Sections 601 and 603) shall be fully protected in relying upon, an
Opinion of Counsel stating,

 

40

--------------------------------------------------------------------------------



 

(1)                                 that the forms (if the form of such
Securities has been established by or pursuant to Board Resolution as permitted
by Section 201) and/or terms (if the terms of such Securities have been
established by or pursuant to Board Resolution as permitted by Section 301) of
such Securities have been established in conformity with the provisions of this
Indenture;

 

(2)                                 that such Securities, when such Securities
have been authenticated and delivered by the Trustee and issued by the Issuer in
the manner and subject to any qualifications, assumptions and limitations
specified in such Opinion of Counsel, will constitute valid and binding
obligations of the Issuer enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and to such other matters as counsel shall
specify therein;

 

(3)                                 when such Securities have been authenticated
and delivered by the Trustee and issued by the Issuer in the manner and subject
to any conditions specified in such Opinion of Counsel, the Guarantees will
constitute valid and legally binding obligations of the Guarantors, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
to such other matters as counsel shall specify therein; and

 

(4)                                 that all conditions precedent to issuance
and authentication of the Securities under this Indenture have been satisfied.

 

The Trustee shall not be required to authenticate such Securities if the issue
of any such series of Securities pursuant to this Indenture will affect the
Trustee’s own rights, duties or immunities under the Securities and this
Indenture or otherwise in a manner that is not reasonably acceptable to the
Trustee or if the Trustee, being advised by counsel, determines that such action
may not be lawfully taken.

 

Notwithstanding the provisions of Section 301 and of the second preceding
paragraph, if all Securities of a series are not to be originally issued at one
time, it shall not be necessary to deliver the Officer’s Certificate otherwise
required pursuant to Section 301 or the Issuer Order and Opinion of Counsel
otherwise required pursuant to such second preceding paragraph at or prior to
the authentication of each Security of such series if such documents are
delivered at or prior to the authentication upon original issuance of the first
Security of such series to be issued and reasonably contemplate the subsequent
issuance of each Security of such series.

 

Each Security shall be dated on the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee or the Authenticating Agent by manual signature, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

 

41

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, if any Security shall have been authenticated and
delivered hereunder but never issued and sold by the Issuer, and the Issuer
shall deliver such Security to the Paying Agent for cancellation as provided in
Section 309, for all purposes of this Indenture such Security shall be deemed
never to have been authenticated and delivered hereunder and shall never be
entitled to the benefits of this Indenture.

 

Section 304.                             Temporary Securities.

 

Pending the preparation of definitive Securities of any series, the Issuer may
execute and, upon compliance with Section 303 by the Issuer, the Trustee shall
authenticate and deliver, temporary Securities that shall be produced, in any
authorized denomination, substantially of the tenor of the definitive Securities
in lieu of which they are issued and with such appropriate insertions,
omissions, substitutions and other variations as the Directors and/or Authorized
Officers executing such Securities may determine, as evidenced by their
execution of such Securities.

 

If temporary Securities of any series are issued, the Issuer will cause
definitive Securities of that series to be prepared without unreasonable delay. 
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Issuer in a Place of Payment for that series, without
charge to the Holder.  Upon surrender for cancellation of any one or more
temporary Securities of any series, the Issuer shall execute and the Trustee
shall authenticate and deliver in exchange therefor, one or more definitive
Securities of the same series, of any authorized denominations and of like tenor
and aggregate principal amount.  Until so exchanged, the temporary Securities of
any series shall in all respects be entitled to the same benefits under this
Indenture as definitive Securities of such series and tenor.

 

Section 305.                             Registration, Registration of Transfer
and Exchange.

 

(a)                                 General

 

The Issuer shall cause to be kept at the Corporate Trust Office of the Trustee a
register (the register maintained in such office and in any other office or
agency of the Issuer in a Place of Payment being herein sometimes collectively
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe and the transfer restrictions applicable to
Securities herein provided, the Issuer shall provide for the registration of
Securities. The Security Register for any series of Securities may not be
established or maintained at any time in Australia.  The Trustee is hereby
appointed “Security Registrar” for the purpose of registering Securities and
transfers of such Securities as herein provided and the Trustee hereby accepts
such appointment.  There shall be only one Security Registrar for each series of
Securities.

 

Upon surrender for registration of transfer of any Security of any series at the
office or agency of the Issuer in a Place of Payment for that series, the Issuer
shall execute and the Trustee shall, subject to the transfer restrictions set
forth herein and in such Security, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new

 

42

--------------------------------------------------------------------------------



 

Securities of the same series, of any authorized denominations and of like tenor
and aggregate principal amount.  No transfer of a Security to any Person shall
be effective under this Indenture or the Securities unless and until such
Security has been registered in the name of such Person.

 

Subject to this Section 305, at the option of the Holder, Securities of any
series may be exchanged for other Securities of the same series, of any
authorized denominations and of like tenor and aggregate principal amount, upon
surrender of the Securities to be exchanged at such office or agency.  Whenever
any Securities are so surrendered for exchange, the Issuer shall execute and the
Trustee shall authenticate and deliver, the Securities which the Holder making
the exchange is entitled to receive.

 

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Issuer evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

 

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Issuer or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Issuer and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing (with the signatures guaranteed in
satisfactory form, if reasonably required by the Issuer or the Trustee).

 

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Issuer may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 304, 905 or 1107 not involving any transfer.

 

If the Securities of any series (or of any series and specified tenor) are to be
redeemed in part, neither the Security Registrar nor the Issuer shall be
required (A) to issue, register the transfer of or exchange any Securities of
that series (or of that series and specified tenor) during a period beginning at
the opening of business 15 days before the day of the mailing of a notice of
redemption of any such Securities selected for redemption under Section 1103 and
ending at the close of business on the day of such mailing, or (B) to register
the transfer of or exchange any Security so selected for redemption in whole or
in part, except the unredeemed portion of any Security being redeemed in part.

 

Each Holder and beneficial owner of Securities shall be deemed to represent and
agree that such Holder or beneficial owner understands that the Issuer, each
Guarantor, the Trustee and each Paying Agent may require certification
reasonably acceptable to it (A) as a condition to the payment of principal of,
premium, if any, and interest on any Security without, or at a reduced rate of,
withholding or backup withholding tax, and (B) to enable the Issuer, each
Guarantor, the Trustee and each Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Securities or the
Holder or beneficial owner of such Securities under any present or future law,
rule or regulation of the United States, any State thereof, the District of
Columbia, or any territories thereof or any present or future law, rule or
regulation of any

 

43

--------------------------------------------------------------------------------



 

political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law, rule or regulation.  Such
certification may include, without limitation, U.S. federal income tax forms
(such as IRS Form W-8BEN (Certification of Foreign Status of Beneficial Owner
for United States Tax Withholding), IRS Form W-8IMY (Certification of Foreign
Intermediary Status for United States Tax Withholding), IRS Form W-9 (Request
for Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certification of Foreign Person’s Claim that Income Is Effectively Connected
with the Conduct of a U.S. Trade or Business) or any successors to such IRS
forms).  Each Holder or beneficial owner of Securities agrees to provide any
certification required pursuant to this paragraph and to update or replace such
form or certification in accordance with its terms or its subsequent amendments.

 

(b)                                 Restricted Securities

 

Restricted Securities of each series shall be subject to the restrictions on
transfer (the “Transfer Restrictions”) provided in the applicable legend(s) (the
“Restrictive Legends”) required to be set forth on the face of each Restricted
Security pursuant to Section 202 and Section 204 or as otherwise specified as
contemplated by Section 301 for the Restricted Securities of such series, and
each Holder of a Restricted Security, by its acceptance thereof, agrees to be
bound by, and to comply with, the Transfer Restrictions, in each case unless
compliance with the Transfer Restrictions shall be waived by the Issuer in
writing delivered to the Trustee.

 

Neither the Trustee nor its agents shall have any obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Indenture or under applicable law with respect to any transfer of any
interest in any Security (including any transfers between or among participants
or indirect participants in any Global Security) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.

 

Except as otherwise specified as contemplated by Section 301 for the Securities
of any series, the Transfer Restrictions shall cease and terminate with respect
to any particular Restricted Security upon (i) receipt by the Issuer of evidence
satisfactory to it (which may include an opinion of independent counsel
experienced in matters of United States federal securities law) that, as of the
date of determination, such Restricted Security (a) could be freely transferred
by the Holder thereof pursuant to Rule 144 promulgated under the Securities Act,
(b) has been sold pursuant to an effective registration statement under the
Securities Act, or (c) has been transferred in a transaction satisfying all the
requirements of Rule 903 or 904 of Regulation S promulgated under the Securities
Act and (ii) receipt by the Trustee of an Officer’s Certificate certifying that
the Issuer has received such evidence and that the Transfer Restrictions have
ceased and terminated with respect to such Security.  All references in the
preceding sentence to any Regulation, Rule or provision thereof shall be deemed
also to refer to any successor provisions thereof.  In addition, the Issuer may
terminate the Transfer Restrictions with respect to any particular Restricted
Security in such other circumstances as it determines are appropriate for

 

44

--------------------------------------------------------------------------------



 

this purpose and shall deliver to the Trustee an Officer’s Certificate
certifying that the Transfer Restrictions have ceased and terminated with
respect to such Security.

 

At the request of the Holder and upon the surrender of such Restricted Security
to the Trustee or Security Registrar for exchange in accordance with the
provisions of this Section 305, any Restricted Security as to which the Transfer
Restrictions shall have terminated in accordance with the preceding paragraph
shall be exchanged for a new Security of like tenor and aggregate principal
amount, but without the Restrictive Legends.  Any Restricted Security as to
which the Restrictive Legends shall have been removed pursuant to this paragraph
(and any Securities issued upon registration of transfer of, exchange for or in
lieu of such Restricted Security) shall thereupon cease to be “Restricted
Securities” for all purposes of this Indenture.

 

The Issuer shall notify the Trustee of the effective date of any registration
statement registering any Restricted Securities under the Securities Act and
shall ensure that any Opinion of Counsel received by it in connection with the
removal of any Restrictive Legend is also addressed to the Trustee.  The Trustee
shall not be liable for any action taken or omitted to be taken by it in good
faith and without negligence on its part in accordance with such notice or any
Opinion of Counsel.

 

As used in this Section 305(b), the term “transfer” encompasses any sale,
pledge, transfer or other disposition of any Securities referred to herein.

 

(c)                                  Global Securities

 

The provisions of this Section 305(c) shall apply only to Global Securities.

 

Each Global Security authenticated under this Indenture shall be registered in
the name of the Depositary designated for such Global Security or a nominee
thereof and delivered to such Depositary or a nominee thereof or custodian
therefor, and each such Global Security shall constitute a single Security for
all purposes of this Indenture.

 

Notwithstanding any other provision in this Indenture, no Global Security may be
exchanged in whole or in part for Securities registered, and no transfer of a
Global Security in whole or in part may be made or registered, in the name of
any Person other than the Depositary for such Global Security or a nominee
thereof unless (A) such Depositary (i) has notified the Issuer that it is
unwilling or unable to continue to act as Depositary for such Global Security or
(ii) has ceased to be a clearing agency registered under the Exchange Act, if so
required by applicable law or regulation, and no successor Depositary for such
Securities shall have been appointed within 90 days of such notification or of
the Issuer becoming aware of the Depositary’s ceasing to be so registered as the
case may be, (B) the Issuer in its sole discretion shall have notified the
Depositary by Issuer Order that the Global Securities shall be exchanged for
such Securities, (C) there shall have occurred and be continuing an Event of
Default with respect to the Securities and the beneficial owners of not less
than 50% of the aggregate unpaid principal amount evidenced by such Global
Security advise the Trustee and the Depositary for such Global Security through
its participants in writing that the continuation of the book-entry system is no
longer in the best interests of such beneficial owners of the Securities or
(D) there

 

45

--------------------------------------------------------------------------------



 

shall exist such circumstances, if any, in addition to or in lieu of the
foregoing as have been specified for this purpose as contemplated by
Section 301.

 

Subject to the preceding paragraph, any exchange of a Global Security for other
Securities may be made in whole or in part, and all Securities issued in
exchange for a Global Security or any portion thereof shall be registered in
such names as the Depositary for such Global Security shall direct.

 

Every Security authenticated and delivered upon registration of transfer of, or
in exchange for or in lieu of, a Global Security or any portion thereof, whether
pursuant to this Section, Section 304, 306, 905 or 1107 or otherwise, shall be
authenticated and delivered in the form of and shall be, a Global Security,
unless such Security is registered in the name of a Person other than the
Depositary for such Global Security or a nominee thereof.

 

Except for the exchange rights provided in the third paragraph of this
Section 305(c) above, owners of beneficial interests in a Global Security held
on their behalf by a Depositary shall not be entitled to receive physical
delivery of Securities in definitive form, shall not be considered the Holders
thereof for any purpose under this Indenture and shall have no rights under this
Indenture with respect to such Global Security, and such Depositary or its
nominee may be treated by the Issuer, the Trustee and any agent of any of them
as the Holder and owner of such Global Security for all purposes whatsoever. 
Neither the Trustee nor any of its agents shall have any responsibility or
liability for the actions taken or not taken by the Depositary. Notwithstanding
the foregoing, the Depositary for any Global Security may grant proxies and
otherwise authorize any person, including the beneficial owners of interests in
such Global Security, to take any action which a Holder is entitled to take
under this Indenture with respect to such Global Security.

 

Until the termination of the Restricted Period with respect to Securities of a
series, interests in any Regulation S Global Security of such series may be held
only through Agent Members acting for and on behalf of Euroclear and
Clearstream; provided, however, that the Trustee shall have no responsibility to
determine compliance with this requirement.

 

(d)                                 Transfers Between Global Securities

 

(i)                                     Restricted Global Security to Regulation
S Global Security.  If the owner of a beneficial interest (an “Owner
Transferor”) in a Restricted Global Security wishes at any time to transfer such
beneficial interest to a person (an “Owner Transferee”) who wishes to take
delivery thereof in the form of a beneficial interest in a Regulation S Global
Security, such transfer may be effected, subject to the Applicable Procedures,
only in accordance with the provisions of this Section 305(d)(i).  Upon receipt
by the Trustee, as Security Registrar, at the Corporate Trust Office of
(1) written instructions given in accordance with the Applicable Procedures from
the Agent Member whose account is to be debited (an “Agent Member Transferor”)
with respect to the Restricted Global Security directing the Trustee, as
Security Registrar, to credit or cause to be credited to a specified account of
another Agent Member (an “Agent Member Transferee”) (which may but need not be
an account with Euroclear or

 

46

--------------------------------------------------------------------------------



 

Clearstream or both) a beneficial interest in a Regulation S Global Security in
a principal amount equal to the beneficial interest in the Restricted Global
Security to be transferred (the “Restricted Global Transferred Amount”), (2) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Agent Member Transferee to be credited
with, and the account of the Agent Member Transferor to be debited for, the
Restricted Global Transferred Amount, and (3) a certificate in substantially the
form set forth in Section 312(a) given by the Owner Transferor, the Trustee, as
Security Registrar, shall instruct the Depositary for such Global Securities to
reduce the principal amount of the Restricted Global Security, and to increase
the principal amount of the Regulation S Global Security, by the Restricted
Global Transferred Amount, and to credit or cause to be credited to the account
of the Agent Member Transferee a beneficial interest in the Regulation S Global
Security, and to debit or cause to be debited to the account of the Agent Member
Transferor a beneficial interest in the Restricted Global Security, in each case
having a principal amount equal to the Restricted Global Transferred Amount.

 

(ii)                                  Restricted Global Security to Unrestricted
Global Security.  If an Owner Transferor wishes at any time to transfer a
beneficial interest in a Restricted Global Security to an Owner Transferee who
wishes to take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Security, such transfer may be effected, subject to the
Applicable Procedures, only in accordance with this Section 305(d)(ii).  Upon
receipt by the Trustee, as Security Registrar, at the Corporate Trust Office of
(1) written instructions given in accordance with the Applicable Procedures from
the Agent Member Transferor directing the Trustee, as Security Registrar, to
credit or cause to be credited to a specified account of an Agent Member
Transferee (which may but need not be an account with Euroclear or Clearstream)
a beneficial interest in the Unrestricted Global Security in a principal amount
equal to the Restricted Global Transferred Amount, (2) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the Agent Member Transferee to be credited with, and the account of
the Agent Member Transferor to be debited for, the Restricted Global Transferred
Amount, and (3) a certificate in substantially the form set forth in
Section 312(b) given by the Owner Transferor, the Trustee, as Security
Registrar, shall instruct the Depositary for such Global Securities to reduce
the principal amount of the Restricted Global Security, and to increase the
principal amount of the Unrestricted Global Security, by the Restricted Global
Transferred Amount, and to credit or cause to be credited to the account of the
Agent Member Transferee a beneficial interest in the Unrestricted Global
Security, and to debit or cause to be debited to the account of the Agent Member
Transferor a beneficial interest in the Restricted Global Security, in each case
having a principal amount equal to the Restricted Global Transferred Amount.

 

(iii)                               Regulation S Global Security to Restricted
Global Security.  If an Owner Transferor wishes at any time to transfer a
beneficial interest in a Regulation S Global Security to an Owner Transferee who
wishes to take delivery thereof in the form of a beneficial interest in a
Restricted Global Security, such

 

47

--------------------------------------------------------------------------------



 

transfer may be effected, subject to the Applicable Procedures, only in
accordance with this Section 305(d)(iii).  Upon receipt by the Trustee, as
Security Registrar, at the Corporate Trust Office of (1) written instructions
given in accordance with the Applicable Procedures from the Agent Member
Transferor, directing the Trustee, as Security Registrar, to credit or cause to
be credited to a specified account of an Agent Member Transferee a beneficial
interest in the Restricted Global Security in a principal amount equal to that
of the beneficial interest in the Regulation S Global Security to be so
transferred (the “Regulation S Global Transferred Amount”), (2) a written order
given in accordance with the Applicable Procedures containing information
regarding the account of the Agent Member Transferee to be credited with, and
the account of the Agent Member Transferor (which may but need not be an account
with Euroclear or Clearstream or both) to be debited for, the Regulation S
Global Amount, and (3) a certificate in substantially the form set forth in
Section 312(c) given by Owner Transferor or Owner Transferee, as the case may
be, the Trustee, as Security Registrar, shall instruct the Depositary for such
Global Securities to reduce the principal amount of the Regulation S Global
Security, and increase the principal amount of the Restricted Global Security,
by the Regulation S Global Transferred Amount, and to credit or cause to be
credited to the account of the Agent Member Transferee a beneficial interest in
the Restricted Global Security, and to debit or cause to be debited to the
account of the Agent Member Transferor a beneficial interest in the Regulation S
Global Security, in each case having a principal amount equal to the Regulation
S Global Transferred Amount.

 

(iv)                              Unrestricted Global Security to Restricted
Global Security.  If an Owner Transferor wishes at any time to transfer a
beneficial interest in an Unrestricted Global Security to an Owner Transferee
who wishes to take delivery thereof in the form of a beneficial interest in a
Restricted Global Security, such transfer may be effected, subject to the
Applicable Procedures, only in accordance with this Section 305(d)(iv).  Upon
receipt by the Trustee, as Security Registrar, at the Corporate Trust Office of
(1) written instructions given in accordance with the Applicable Procedures from
the Agent Member Transferor, directing the Trustee, as Security Registrar, to
credit or cause to be credited to a specified account of an Agent Member
Transferee (which may but need not be an account with Euroclear or Clearstream)
a beneficial interest in the Restricted Global Security in principal amount
equal to that of the beneficial interest in the Unrestricted Global Security to
be so transferred (the “Unrestricted Global Transferred Amount”), (2) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Agent Member Transferee to be credited with, and
the account of the Agent Member Transferor to be debited for, the Unrestricted
Global Transferred Amount, and (3) a certificate in substantially the form set
forth in Section 312(d) given by the Owner Transferee, the Trustee, as Security
Registrar, shall instruct the Depositary for such Securities to reduce the
principal amount of the Unrestricted Global Security, and increase the principal
amount of the Restricted Global Security, by the Unrestricted Global Transferred
Amount, and to credit or cause to be credited to the account of the Agent Member
Transferee a beneficial interest in the

 

48

--------------------------------------------------------------------------------



 

Restricted Global Security, and to debit or cause to be debited to the account
of the Agent Member Transferor a beneficial interest in the Unrestricted Global
Security, in each case having a principal amount equal to the Unrestricted
Global Transferred Amount.

 

(e)                                  Exchange Offer

 

Upon the occurrence of an Exchange Offer with respect to the Securities of a
particular series in accordance with an applicable Registration Rights
Agreement, the Issuer shall issue and, upon satisfaction of the requirements of
Section 303 hereof, the Trustee shall authenticate one or more Unrestricted
Global Securities in an aggregate principal amount equal to the aggregate
principal amount of the beneficial interests in the applicable Restricted Global
Securities and the applicable Regulation S Global Securities tendered for
acceptance and accepted for exchange in such Exchange Offer. Concurrently with
the issuance of such Securities, the Trustee shall reduce or cause to be reduced
in a corresponding amount the aggregate principal amount of the applicable
Restricted Global Securities and the applicable Regulation S Global Securities.

 

(f)                                   Other Transfers and Exchanges

 

In case of any transfer or exchange the procedures and requirements for which
are not addressed in detail in this Section 305, such transfer or exchange will
be subject to such procedures and requirements as may be reasonably prescribed
by the Issuer and the Trustee from time to time and, in the case of a transfer
or exchange involving a Global Security, the Applicable Procedures.

 

Section 306.                             Mutilated, Destroyed, Lost and Stolen
Securities.

 

If any mutilated Security is surrendered to the Trustee, the Issuer shall
execute and the Trustee shall authenticate and deliver in exchange therefor, a
new Security of the same series and of like tenor and principal amount and
bearing a number not contemporaneously outstanding.

 

If there shall be delivered to the Issuer and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Security and (ii) such
security or indemnity as may be required by them to save each of them and any of
their agents harmless, then, in the absence of notice to the Issuer or the
Trustee that such Security has been acquired by a protected purchaser, the
Issuer shall execute and the Trustee shall, upon Issuer order, authenticate and
deliver, in lieu of any such destroyed, lost or stolen Security, a new Security
of the same series and of like tenor and principal amount and bearing a number
not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Security, pay such Security.

 

Upon the issuance of any new Security under this Section, the Issuer may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be

 

49

--------------------------------------------------------------------------------



 

imposed in relation thereto and any other expenses (including the fees and
expenses of the Trustee) connected therewith.

 

Every new Security of any series issued pursuant to this Section in exchange for
any mutilated Security or in lieu of any destroyed, lost or stolen Security,
shall (i) constitute an original contractual obligation of the Issuer, whether
or not the mutilated, destroyed, lost or stolen Security shall be at any time
enforceable by anyone, (ii) be registered by the Issuer in the Security
Registrar in the name of such Person and (iii) shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Securities of that series duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

Section 307.                             Payment of Interest; Interest Rights
Preserved.

 

Except as otherwise established as contemplated by Section 301 with respect to
any series of Securities, interest on any Security that is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest.

 

Any interest on any Security of any series that is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (“Defaulted
Interest”) shall forthwith cease to be payable to the Holder on the relevant
Regular Record Date by virtue of having been such Holder, and such Defaulted
Interest may be paid by the Issuer or the Guarantor, at its election in each
case, as provided in clause (1) or (2) below:

 

(1)                                 The Issuer or the Guarantor may elect to
make payment of any Defaulted Interest to the Persons in whose names the
Securities of such series (or their respective Predecessor Securities) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which shall be fixed in the following manner.  The
Issuer shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Security of such series and the date of the proposed
payment, and at the same time the Issuer or the Guarantor shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this clause (1) provided.  Thereupon the
Trustee shall fix a Special Record Date for the payment of such Defaulted
Interest which shall be not more than 15 days and not less than 10 days prior to
the date of the proposed payment and not less than 10 days after the receipt by
the Trustee of the notice of the proposed payment.  The Trustee shall promptly
notify the Issuer of such Special Record Date and, in the name and at the
expense of the Issuer, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be given to each
Holder of Securities of such series in the manner set forth in Section

 

50

--------------------------------------------------------------------------------



 

106, not less than 10 days prior to such Special Record Date.  Notice of the
proposed payment of such Defaulted Interest and the Special Record Date therefor
having been so mailed, such Defaulted Interest shall be paid to the Persons in
whose names the Securities of such series (or their respective Predecessor
Securities) are registered at the close of business on such Special Record Date
and shall no longer be payable pursuant to the following clause (2).

 

(2)                                 The Issuer or the Guarantors may make
payment of any Defaulted Interest on the Securities of any series in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which such Securities may be listed, and upon such notice as may be required
by such exchange, if, after notice given by the Issuer to the Trustee of the
proposed payment pursuant to this clause (2), such manner of payment shall be
deemed practicable by the Trustee.

 

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, that were carried by such other Security.

 

Section 308.                             Persons Deemed Owners.

 

Prior to due presentment of a Security for registration of transfer, the Issuer,
the Trustee and any agent of the Issuer, the Guarantors or the Trustee may treat
the Person in whose name such Security is registered as the owner of such
Security for the purpose of receiving payment of principal of and any premium
and (subject to Section 307) any interest on such Security and for all other
purposes whatsoever, whether or not such Security be overdue, and none of the
Issuer, the Guarantors, the Trustee or any of their respective agents shall be
affected by notice to the contrary.

 

Section 309.                             Cancellation.

 

All Securities surrendered for payment, redemption, registration of transfer or
exchange or for credit against any sinking fund payment shall, if surrendered to
any Person other than the Paying Agent, be delivered to the Paying Agent and
shall be promptly cancelled by it.  The Issuer or a Guarantor may at any time
deliver to the Paying Agent for cancellation any Securities previously
authenticated and delivered hereunder that the Issuer or such Guarantor may have
acquired in any manner whatsoever, and may deliver to the Paying Agent (or to
any other Person for delivery to the Trustee) for cancellation any Securities
previously authenticated hereunder that the Issuer has not issued and sold, and
all Securities so delivered shall be promptly cancelled by the Paying Agent.  No
Securities shall be authenticated in lieu of or in exchange for any Securities
cancelled as provided in this Section, except as expressly permitted by this
Indenture.  All cancelled Securities held by the Paying Agent shall be disposed
of in accordance with the Paying Agent’s then customary procedure unless by an
Issuer Order the Issuer shall direct that cancelled Securities be returned to
it.

 

51

--------------------------------------------------------------------------------



 

Section 310.                             Computation of Interest.

 

Except as otherwise established as contemplated by Section 301 for Securities of
any series, Interest on the Securities of each series shall be computed on the
basis of a 360-day year of twelve 30-day months.

 

Section 311.                             CUSIP Numbers.

 

The Issuer in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that the Trustee shall assume
no responsibility for the accuracy of such numbers and any such redemption shall
not be affected by any defect in or omission of such numbers.  The Issuer shall
promptly notify the Trustee in writing of any change in the CUSIP numbers.

 

Section 312.                             Certification Form.

 

(a)                                 Except as otherwise specified as
contemplated by Section 301 for Securities of any series, whenever any
certification is required to be given pursuant to Section 305(d)(i) of this
Indenture in connection with the transfer of a beneficial interest in a
Restricted Global Security to a person who wishes to take delivery thereof in
the form of a beneficial interest in a Regulation S Global Security, such
certification shall be provided substantially in the form of Annex A to this
Indenture, with only such changes as shall be approved in writing by the Issuer.

 

(b)                                 Except as otherwise specified as
contemplated by Section 301 for Securities of any series, whenever any
certification is required to be given pursuant to Section 305(d)(ii) of this
Indenture in connection with the transfer of a beneficial interest in a
Restricted Global Security to a person who wishes to take delivery thereof in
the form of a beneficial interest in an Unrestricted Global Security, such
certification shall be provided substantially in the form of Annex B to this
Indenture, with only such changes as shall be approved in writing by the Issuer.

 

(c)                                  Except as otherwise specified as
contemplated by Section 301 for Securities of any series, whenever any
certifications are required to be given pursuant to Section 305(d)(iii) of this
Indenture in connection with the transfer of a beneficial interest in the
Regulation S Global Security to a person who wishes to take delivery thereof in
the form of a beneficial interest in the Restricted Global Security, such
certifications shall be provided substantially in the form of Annex C to this
Indenture, with only such changes as shall be approved in writing by the Issuer.

 

(d)                                 Except as otherwise specified as
contemplated by Section 301 for Securities of any series, whenever any
certification is required to be given pursuant to Section 305(d)(iv) of this
Indenture in connection with the transfer of a beneficial interest in an
Unrestricted Global Security to a person who wishes to take delivery thereof in
the form of a beneficial interest in the Restricted Global Security, such
certification shall be provided substantially in the form of Annex D to this
Indenture, with only such changes as shall be approved in writing by the Issuer.

 

52

--------------------------------------------------------------------------------



 

ARTICLE FOUR

 

SATISFACTION AND DISCHARGE

 

Section 401.                             Satisfaction and Discharge of
Indenture.

 

This Indenture shall, upon an Issuer Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for, the surviving rights of the Trustee
under Section 607 hereof, and any provision hereof that expressly survives the
satisfaction and discharge of this Indenture), and the Trustee, at the expense
of the Issuer, shall execute instruments acknowledging satisfaction and
discharge of this Indenture, when

 

(1)                                                                                
either

 

(A)                                                                              
all Securities theretofore authenticated and delivered (other than
(i) Securities that have been mutilated, destroyed, lost or stolen and that have
been replaced or paid as provided in Section 306 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Issuer and thereafter repaid to the Issuer or discharged from such
trust, as provided in Section 1003) have been delivered to the Trustee for
cancellation; or

 

(B)                                                                              
all such Securities that have not been delivered to the Trustee for
cancellation:

 

(i)                                     have become due and payable by reason of
the mailing of a notice of redemption, or

 

(ii)                                  will become due and payable at their
Stated Maturity within one year, or

 

(iii)                               are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuer,

 

and the Issuer, in the case of (i), (ii) or (iii) above, has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the holders of the Securities, cash in U.S. dollars,
not-callable U.S. Government Obligations, or a combination thereof, in amounts
as will be sufficient without consideration of any reinvestment of interest, to
pay and discharge the entire indebtedness on the Securities not theretofore
delivered to the Trustee for cancellation, for principal and any premium and
accrued interest to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity or Redemption Date, as
the case may be;

 

(2)                                                                                
no default or Event of Default shall have occurred and be continuing on the date
of the deposit or shall occur as a result of the deposit and the deposit shall
not result in a breach or violation of, or constitute a default under, any other
instrument to which the Issuer is a party or by which the Issuer is bound;

 

53

--------------------------------------------------------------------------------



 

(3)                                                                                
the Issuer has paid or caused to be paid or made provision satisfactory to the
Trustee for the payment of all other sums payable hereunder by the Issuer
including all amounts due and payable to the Trustee;

 

(4)                                                                                
the Issuer has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the applicable
series of Securities at the Stated Maturity or Redemption Date, as the case may
be; and

 

(5)                                                                                
the Issuer has delivered to the Trustee an Officer’s Certificate and an Opinion
of Counsel, each stating that all conditions precedent herein provided for
relating to the satisfaction and discharge of this Indenture have been
satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer and the Guarantors to the Trustee and the lien of the
Trustee under Section 607, the obligations of the Issuer to any Authenticating
Agent under Section 613, any obligations of the Trustee under Section 402, the
rights and obligations of the Issuer set forth in the last paragraph of
Section 1003 and any rights of registration of transfer, exchange or replacement
of Securities provided in Sections 304, 305, 306, 905, 1002 or 1107 and any
rights to receive Additional Amounts pursuant to Section 1007 shall survive such
satisfaction and discharge.

 

Section 402.                             Application of Trust Money

 

Subject to the provisions of the last paragraph of Section 1003, all money
deposited with the Trustee pursuant to Section 401 shall be held in trust and
applied by it, in accordance with the provisions of the Securities and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal and premium and any
interest for whose payment such money has been deposited with the Trustee.

 

ARTICLE FIVE

 

REMEDIES

 

Section 501.                             Events of Default.

 

“Event of Default”, wherever used herein with respect to Securities of any
series, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) unless
such event is either inapplicable to a particular series or it is specifically
deleted or modified in or pursuant to the supplemental indenture or Board
Resolution creating such series of Securities or in the form of the Security for
such series:

 

(1)                                 a default in the payment of any principal
of, or any premium on, any Securities of that series when due whether at
Maturity, upon redemption, pursuant to a Change of Control Offer or otherwise
and, provided that if such default is caused solely by technical or
administrative error, the continuance of such default for a period of three
Business Days;

 

54

--------------------------------------------------------------------------------



 

(2)                                 a default in the payment of any interest or
any Additional Amounts due and payable on any Securities of such series and the
continuance of such default for a period of 30 days;

 

(3)                                 a default in the performance, or breach, of
any other covenant, obligation or agreement of the Issuer or the Guarantors in
this Indenture with respect to the Securities of that series, the Securities of
that series or the Guarantees (other than a covenant or obligation default in
whose performance or whose breach is elsewhere in this Section specifically
dealt with or which has expressly been included in this Indenture solely for the
benefit of a series of Securities other than that series) and the continuance of
such default or breach for a period of 60 days after there has been given, by
registered or certified mail, to the Issuer (with a copy to the Parent
Guarantor) by the Trustee or to the Issuer (with a copy to the Parent Guarantor)
and the Trustee by the Holders of at least 25% in aggregate principal amount of
the Outstanding Securities of that series a written notice specifying such
default or breach, requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;

 

(4)                                 (a) any Indebtedness in an aggregate
principal amount of at least US$150,000,000 (or its equivalent in any other
currency or currencies) of the Issuer, any Guarantor or any Principal Subsidiary
becomes due and is required to be paid prior to its contractual maturity date by
reason of any event of default or acceleration (however described), (b) the
Issuer, any Guarantor or any Principal Subsidiary fails (after the expiration of
any applicable grace period) to make any payment in respect of any Indebtedness
in an aggregate principal amount of at least US$150,000,000 (or its equivalent
in any other currency or currencies) on the due date for payment, (c) any
security given by the Issuer, any Guarantor or any Principal Subsidiary for any
Indebtedness in an aggregate principal amount of at least US$150,000,000 (or its
equivalent in any other currency or currencies) is enforced or (d) default is
made (after the expiration of any applicable grace period) by the Issuer, any
Guarantor or any Principal Subsidiary for any Indebtedness in an aggregate
principal amount of at least US$150,000,000 (or its equivalent in any other
currency or currencies) in making any payment due under any guarantee and/or
indemnity given by it in relation to any Indebtedness in an aggregate principal
amount of at least US$150,000,000 (or its equivalent in any other currency or
currencies), unless such Indebtedness is discharged or an event of default or
acceleration related to such Indebtedness is waived or rescinded, as applicable;

 

(5)                                 one or more judgments for the payment of
money in an aggregate amount in excess of US$150,000,000 (or its equivalent in
any other currency or currencies), shall be rendered against the Issuer, any
Guarantor or any Principal Subsidiary or any combination thereof and the same
shall remain unsatisfied or undischarged for a period of 30 consecutive days,
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon assets of the Parent
Guarantor or any Principal Subsidiary to enforce such judgment;

 

(6)                                 any Guarantee is held to be unenforceable or
invalid in a judicial proceeding or is claimed in writing by the Issuer or any
Guarantor not to be valid or

 

55

--------------------------------------------------------------------------------



 

enforceable, or any Guarantee is denied or disaffirmed in writing by the Issuer
or any Guarantor, except, in each case, as permitted in accordance with the
terms of this Indenture;

 

(7)

 

(a)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Issuer, any Guarantor or any
Principal Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, receiver
and manager, administrator, liquidator, trustee, custodian, sequestrator,
conservator or similar official for the Issuer, any Guarantor or any Principal
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(b)                                 the Issuer, any Guarantor or any Principal
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any U.S. federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (7)(a) above, (iii) apply for or consent to the appointment of a
receiver, receiver and manager, administrator, liquidator, trustee, custodian,
sequestrator, conservator or similar official for the Issuer, any Guarantor or
any Principal Subsidiary or for a material part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Issuer, any
Guarantor or any Principal Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (7)(b) or clause (7)(a) above or (vi) solely in
the case of the Parent Guarantor, where the Parent Guarantor (A) is declared
“bankrupt” as defined in Article 8 of the Interpretations (Jersey) Law 1954 or
any proceedings are commenced or other steps taken for the Parent Guarantor to
be declared “bankrupt” or (B) takes any step to participate in a scheme of
arrangement or merger under Part 18A or Part 18B respectively of the Jersey
Companies Law or to seek continuance overseas under Part 18C of the Jersey
Companies Law;

 

(c)                                  the Issuer or any Guarantor shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(8)                                 any other Event of Default established as
contemplated by Section 301 provided with respect to Securities of that series.

 

Section 502.                             Acceleration of Maturity; Rescission
and Annulment.

 

If an Event of Default (other than an Event of Default specified in
Section 501(7)) with respect to Securities of any series at the time Outstanding
occurs and is continuing, then, in every such case, the Trustee (if a
Responsible Officer of the Trustee has received written notice

 

56

--------------------------------------------------------------------------------



 

of such Event of Default) or the Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of such series may declare the
principal amount of all the Outstanding Securities of such series to be due and
payable immediately, by a notice in writing to the Issuer with a copy to the
Parent Guarantor (and to the Trustee if given by Holders), and upon any such
declaration such principal amount and any accrued interest thereon shall become
immediately due and payable.  If an Event of Default specified in
Section 501(7) occurs and is continuing, then in every such case the principal
of, Additional Amounts, if any, and any accrued and unpaid interest on the
Outstanding Securities of any series shall become immediately due and payable
without any further action on the part of the Trustee or the Holders.

 

At any time after such a declaration of acceleration with respect to Securities
of any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this
Article provided, the Holders of a majority in aggregate principal amount of the
Outstanding Securities of such series, by written notice to the Issuer, the
Guarantors and the Trustee, may rescind and annul such declaration and its
consequences if:

 

(1)                                 the Issuer or a Guarantor has irrevocably
paid or irrevocably deposited with the Trustee a sum sufficient to pay

 

(A)                               all overdue interest on all Outstanding
Securities of such series,

 

(B)                               the principal of (and premium, if any, on) any
Outstanding Securities of such series that have become due otherwise than by
such declaration of acceleration, and any interest on such unpaid principal at
the rate prescribed therefor in such Securities,

 

(C)                               to the extent that payment of such interest is
lawful, interest upon overdue payments at the rate or rates for such Securities
established as contemplated by Section 301,

 

(D)                               all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel and all amounts due to the Trustee under
Section 607; and

 

(2)                                 all Events of Default with respect to the
Securities of such series, other than the non-payment of the principal of or
interest on the Securities of such series that have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 513.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

Section 503.                             Collection of Indebtedness and Suits
for Enforcement by Trustee.

 

The Issuer and each Guarantor covenants that if

 

57

--------------------------------------------------------------------------------



 

(1)                                 default is made in the payment of any
interest on any Security when such interest becomes due and payable and such
default continues for a period of 30 days, or

 

(2)                                 default is made in the payment of the
principal of (or premium, if any, on) any Security at the Maturity thereof,

 

the Issuer and each Guarantor shall, upon demand of the Trustee, pay to it, for
the benefit of the Holders of such Securities, the whole amount then due and
payable on such Securities for principal and any premium and interest and, to
the extent that payment of such interest shall be legally enforceable, interest
on any overdue principal and premium and on any overdue interest, at the rate or
rates established as contemplated by Section 301 therefor, and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel and any other
amounts due to the Trustee under Section 607.

 

If the Issuer and the Guarantors fail to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Issuer or the Guarantors or any other obligor upon
such Securities or the Guarantees, as the case may be, and collect the moneys
adjudged or decreed to be payable in the manner provided by law out of the
property of the Issuer or the Guarantors or any other obligor upon such
Securities or the Guarantees, as the case may be, wherever situated.

 

If an Event of Default with respect to Securities of any series occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Securities of such series by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

 

Section 504.                             Trustee May File Proofs of Claim.

 

In case of any judicial proceeding relative to the Issuer or the Guarantors (or
any other obligor upon the Securities), any of their respective property or
creditors, the Trustee shall be entitled and empowered, by intervention in such
proceeding or otherwise, to take any and all actions authorized under the Trust
Indenture Act (as if the Trust Indenture Act applied to this Indenture) in order
to have claims of the Holders and the Trustee allowed in any such proceeding. 
In particular, the Trustee shall be authorized to collect and receive any moneys
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee and, in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 607.

 

58

--------------------------------------------------------------------------------



 

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding; provided, however,
that the Trustee may, on behalf of the Holders, vote for the election of a
trustee in bankruptcy or similar official and be a member of a creditors’ or
other similar committee.

 

Section 505.                             Trustee May Enforce Claims Without
Possession of Securities.

 

All rights of action and claims under this Indenture or the Securities or the
Guarantees may be prosecuted and enforced by the Trustee without the possession
of any of the Securities or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by the Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel and other
amounts due to it under Section 607, be for the ratable benefit of the Holders
of the Securities in respect of which such judgment has been recovered.

 

Section 506.                             Application of Money Collected.

 

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or any premium or
interest (or any Additional Amounts), upon presentation of the Securities and
the notation thereon of the payment if only partially paid and upon surrender
thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee and any predecessor Trustee
under Section 607;

 

SECOND: To the payment of the amounts then due and unpaid for principal of and
any premium and interest on the Securities (and any Additional Amounts) in
respect of which or for the benefit of which such money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due and payable on such Securities for principal and any premium and interest
(and any Additional Amounts), respectively; and

 

THIRD: The balance, if any, to the Issuer, any Guarantor or the other Person or
Persons otherwise entitled thereto.

 

Section 507.                             Limitation on Suits.

 

No Holder of any Security of any series shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

 

(1)                                 such Holder has previously given written
notice to the Trustee of a continuing Event of Default with respect to the
Securities of such series;

 

59

--------------------------------------------------------------------------------



 

(2)                                 the Holders of at least 25% in principal
amount of the Outstanding Securities of such series shall have made written
request to the Trustee to institute such proceedings in respect of such Event of
Default in its own name as Trustee hereunder;

 

(3)                                 such Holder or Holders have offered to the
Trustee indemnity satisfactory to it against the costs, expenses and liabilities
to be incurred in compliance with such request;

 

(4)                                 the Trustee, within 60 days after its
receipt of such notice, request and offer of indemnity, has failed to institute
any such proceeding; and

 

(5)                                 no direction inconsistent with such written
request has been given to the Trustee during such 60-day period by the Holders
of a majority in principal amount of the Outstanding Securities of such series;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.

 

Section 508.                             Unconditional Right of Holders to
Receive Principal, Premium and Interest.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium and (subject to Section 307)
interest on such Security pursuant to the terms thereof or the Guarantee thereof
(and any Additional Amounts) on the respective Stated Maturities expressed in
such Security (or, in the case of redemption, on the Redemption Date) and to
institute suit for the enforcement of any such payment, and such rights shall
not be impaired without the consent of such Holder.

 

Section 509.                             Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Issuer, the Guarantors, the Trustee and the Holders shall be
restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.

 

Section 510.                             Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 306, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or

 

60

--------------------------------------------------------------------------------



 

hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

Section 511.                             Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Holder of any Securities to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

 

Section 512.                             Control by Holders.

 

Subject to Section 603(5), the Holders of a majority in principal amount of the
Outstanding Securities of any series shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred on the Trustee, with respect
to the Securities of such series, provided that:

 

(1)                                 such direction shall not be in conflict with
any rule of law or with this Indenture or subject the Trustee to undue risk or
require the Trustee to submit to the jurisdiction of a non-U.S. court,

 

(2)                                 the action so directed would not be unjustly
prejudicial to the Holders not taking part in such direction, or

 

(3)                                 the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction,

 

provided further that the Trustee shall be under no obligation to determine
whether any such direction shall be in such conflict or so unjustly prejudicial,
and provided further, that nothing herein shall be deemed to require the Trustee
to take direction from Holders unless such direction is in writing and
accompanied by indemnity satisfactory to the Trustee.

 

Nothing in this Indenture shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and that is not
inconsistent with such direction by Holders of Securities.

 

Section 513.                             Waiver of Past Defaults.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities of any series may on behalf of the Holders of all the
Securities of such series waive any past default hereunder with respect to such
series and its consequences, except a default

 

(1)                                 in the payment of the principal of or any
premium or interest on any Security of such series (or any Additional Amounts
payable in respect thereof), or

 

61

--------------------------------------------------------------------------------



 

(2)                                 in respect of a covenant or provision hereof
that under Article Nine cannot be modified or amended without the consent of the
Holder of each Outstanding Security of such series affected.

 

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

 

Section 514.                             Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture, or
in any suit against the Trustee for any action taken, suffered or omitted by it
as Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, including fees and expenses of
counsel, and may assess costs against any such party litigant; provided that
this Section shall not be deemed to authorize any court to require such an
undertaking or to make such an assessment in any such suit.

 

Section 515.                             Waiver of Usury, Stay or Extension
Laws.

 

Each of the Issuer and each Guarantor covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Issuer and
each Guarantor (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

ARTICLE SIX

 

THE TRUSTEE

 

Section 601.                             Certain Duties and Responsibilities.

 

(a)                                 Except during the continuance of an Event of
Default with respect to the Securities of any series,

 

(i)                                     the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

 

(ii)                                  in the absence of bad faith on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or Opinions of
Counsel furnished to the Trustee and conforming to the requirements of this
Indenture; but in the case of any such certificates or opinions that by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to

 

62

--------------------------------------------------------------------------------



 

examine the same to determine whether or not they conform on their face to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).

 

(b)                                 In case an Event of Default has occurred and
is continuing with respect to Securities of any series, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture with
respect to the Securities of such series, and use the same degree of care and
skill in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that

 

(i)                                     this subsection (c) shall not be
construed to limit the effect of subsection (a) of this Section;

 

(ii)                                  the Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of a majority in principal amount
of the Outstanding Securities of any series relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee under this Indenture
with respect to the Securities; and

 

(iii)                               no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers.

 

(d)                                 Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section.

 

(e)                                  The Trustee shall not be liable for any
error in judgment made in good faith by a Responsible Officer of the Trustee
unless it is proved that the Trustee was negligent in ascertaining the pertinent
facts.

 

Section 602.                             Notice of Defaults.

 

Within 90 days after the occurrence of any default hereunder, the Trustee shall
transmit to all Holders of the Securities of each series affected thereby, in
the manner provided in Section 106, notice of such default hereunder in respect
of which written notice has been provided to the Trustee, unless such default
shall have been cured or waived; provided, however, that, except in the case of
a default in the payment of the principal of, or any premium or interest (or any
Additional Amounts in respect of the foregoing) on, any Security of such series,
the Trustee shall be protected in withholding such notice if and so long as a
Responsible Officer of the Trustee in good faith determine that the withholding
of such notice is in the interest of the Holders; and provided, further, that in
the case of any default of the character specified in Section 501(4) no such
notice to Holders shall be given until at least 30 days after the occurrence

 

63

--------------------------------------------------------------------------------



 

thereof.  For the purpose of this Section, the term “default” means any event
which is, or after notice or lapse of time or both would become, an Event of
Default.

 

Section 603.                             Certain Rights of Trustee.

 

Subject to the provisions of Section 601:

 

(1)                                 the Trustee may conclusively rely and shall
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, securities, bond, debenture, note, other evidence of
indebtedness or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(2)                                 any request or direction of the Issuer
mentioned herein shall be sufficiently evidenced by an Issuer Request or Issuer
Order, and any resolution of the Board of Directors shall be sufficiently
evidenced by a Board Resolution;

 

(3)                                 whenever in the administration of this
Indenture the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate and/or
Opinion of Counsel;

 

(4)                                 the Trustee may consult with counsel of its
selection and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

 

(5)                                 the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders pursuant to this Indenture, unless
such direction is in writing and such Holders shall have offered to the Trustee
indemnity satisfactory to it against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction;

 

(6)                                 the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, securities, bond, debenture, note, other evidence of indebtedness or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney at the sole cost of the Issuer
and shall incur no liability or additional liability of any kind by reason of
such inquiry or investigation;

 

(7)                                 the Trustee shall not be liable for any
action taken, suffered or omitted by it in good faith and reasonably believed by
it to be authorized or within the discretion or rights or powers conferred upon
it by this Indenture;

 

64

--------------------------------------------------------------------------------



 

(8)                                 the Trustee shall not be deemed to have or
be charged with notice or knowledge of any default or Event of Default under
this Indenture (other than a payment default under Sections 501 or 502 hereof)
unless a Responsible Officer of the Trustee shall have received written notice
of such default or Event of Default from the Issuer or any other obligor on such
Securities or by any Holder of such Securities and such notice refers to the
Securities and this Indenture;

 

(9)                                 the rights, privileges, protections,
immunities and benefits given to the Trustee, including, without limitation, its
right to be indemnified, are extended to, and shall be enforceable by, the
Trustee in each of its capacities hereunder (including as Paying Agent and
Securities Registrar), and to each agent, custodian and other Person employed to
act hereunder;

 

(10)                          anything in this Indenture to the contrary
notwithstanding, in no event shall the Trustee be liable under or in connection
with this Indenture for indirect, special, incidental, punitive or consequential
losses or damages of any kind whatsoever, including but not limited to lost
profits, whether or not foreseeable, even if the Trustee has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought;

 

(11)                          the Trustee may employ agents in performing its
duties hereunder and shall not have liability for negligent performance by an
agent appointed with due care;

 

(12)                          The Trustee shall not be liable for errors in
judgment made in good faith unless negligent in ascertaining pertinent facts;
and

 

(13)                          the permissive rights of the Trustee to take or
refrain from taking any action enumerated herein shall not be construed as an
obligation or duty.

 

Section 604.                             Not Responsible for Recitals or
Issuance of Securities.

 

The recitals contained herein and in the Securities, except for the Trustee’s
certificates of authentication, shall be taken as the statements of the Issuer
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Indenture,
any offering document or of the Securities except that the Trustee represents
that it is duly authorized to execute and deliver this Indenture, authenticate
the Securities and perform its obligations hereunder.  The Trustee shall not be
accountable for the use or application by the Issuer of the Securities or the
proceeds thereof.

 

Section 605.                             May Hold Securities.

 

The Trustee, any Paying Agent, any Security Registrar or any other agent of the
Trustee or the Issuer, in its individual or any other capacity, may become the
owner or pledgee of Securities and may otherwise deal with the Issuer with the
same rights it would have if it were not Trustee, Authenticating Agent, Paying
Agent, Security Registrar or such other agent.

 

65

--------------------------------------------------------------------------------



 

Section 606.                             Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by applicable law.  The Trustee shall be
under no liability for interest on any money received by it hereunder except as
otherwise agreed in writing with the Issuer.

 

Section 607.                             Compensation and Reimbursement.

 

Each of the Issuer and the Parent Guarantor agrees jointly and severally:

 

(1)                                 to pay to the Trustee from time to time such
compensation as the Issuer and the Trustee shall from time to time agree in
writing for all services rendered by it hereunder (which compensation shall not
be limited by any provision of law in regard to the compensation of a trustee of
an express trust);

 

(2)                                 except as otherwise expressly provided
herein, to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except to the extent any
such expense, disbursement or advance may be attributable to its negligence, bad
faith or willful misconduct; and

 

(3)                                 to indemnify each of the Trustee and any
predecessor Trustee and their respective officers, employees and directors for,
and to defend and hold them harmless against, any and all loss, liability,
claim, damage or expense (including (i) the reasonable compensation and the
expenses and disbursements of its agents and counsel and (ii) taxes other than
withholding, backup withholding or taxes based on the income of the Trustee),
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder or the performance of its duties hereunder, including
the costs and expenses of enforcing this Indenture (including this
Section 607(3)) and defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, liability, claim, damage or
expense may be attributable to its negligence, bad faith or willful misconduct;

 

To ensure the Issuer’s and the Parent Guarantor’s payment obligations under this
Section 607, the Trustee shall have a lien prior to the Securities on all money
or property held or collected by the Trustee, in its capacity as Trustee, except
money or property collected or held in trust for the benefit of the Holders of
particular Securities.  Such lien and the obligations of the Issuer under this
Section 607 shall survive the resignation and removal of the Trustee and the
satisfaction and discharge of this Indenture.

 

The indemnity contained herein shall survive the resignation or removal of the
Trustee and the final payment in full of the Securities, and termination of this
Indenture.

 

“Trustee” for purposes of this Section 607 shall include any predecessor
Trustee, but the negligence or bad faith or willful misconduct of any Trustee
shall not affect the rights or obligations of the Issuer or any other Trustee
hereunder.

 

66

--------------------------------------------------------------------------------



 

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 501(7), the expenses and the compensation for
the services are intended to constitute expenses of administration under any
applicable United States, United Kingdom or Australian federal or state
bankruptcy, insolvency or other similar law.

 

Section 608.                             Conflicting Interests.

 

If the Trustee has or shall acquire a conflicting interest within the meaning of
Section 310(b) of the Trust Indenture Act (as if the provisions to the Trust
Indenture Act applied to this Indenture), the Trustee shall either eliminate
such interest or resign, to the extent and in the manner provided by, and
subject to the provisions of, Section 310(b) of the Trust Indenture Act and this
Indenture. To the extent permitted by Section 310(b) of the Trust Indenture Act,
the Trustee shall not be deemed to have a conflicting interest by virtue of
being a trustee under this Indenture with respect to Securities of more than one
series.

 

Section 609.                             Corporate Trustee Required;
Eligibility.

 

There shall at all times be one (and only one) Trustee hereunder with respect to
the Securities of each series, which may be Trustee hereunder for Securities of
one or more other series.  Each Trustee shall be a Person that is eligible
pursuant to the Trust Indenture Act (as if the provisions to the Trust Indenture
Act applied to this Indenture) to act as such, has a combined capital and
surplus of at least US$50,000,000 and has its Corporate Trust Office in the
Borough of Manhattan, The City of New York, New York.  If any such Person
publishes reports of condition at least annually, pursuant to law or to the
requirements of its supervising or examining authority, then for the purposes of
this Section, the combined capital and surplus of such Person shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time the Trustee with respect to the
Securities shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 

Section 610.                             Resignation and Removal; Appointment of
Successor.

 

No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 611.

 

The Trustee may be removed at any time with respect to the Securities of any
series by Act of the Holders of not less than a majority in principal amount of
the Outstanding Securities of such series, upon 30 days’ prior written notice
delivered to the Trustee and to the Issuer.  If the instrument of acceptance by
a successor Trustee required by Section 611 shall not have been delivered to the
Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition at the expense of the Issuer any court of
competent jurisdiction for the appointment of a successor Trustee with respect
to the Securities.

 

If at any time:

 

67

--------------------------------------------------------------------------------



 

(1)                                 the Trustee shall fail to comply with
Section 608 after written request therefor by the Issuer or by any Holder who
has been a bona fide Holder of a Security for at least six months;

 

(2)                                 the Trustee shall fail to comply with the
provisions of Section 310(b) of the Trust Indenture Act (as if the provisions of
the Trust Indenture Act applied to this Indenture) and shall fail to resign
after written request therefor by the Issuer or by any such Holder, or

 

(3)                                 the Trustee shall become incapable of acting
or shall be adjudged a bankrupt or insolvent or a receiver of the Trustee or of
its property shall be appointed or any public officer shall take charge or
control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation,

 

then, in any such case, (A) the Issuer may remove the Trustee with respect to
all Securities, or (B) subject to Section 514, any Holder who has been a bona
fide Holder of a Security for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the removal of the Trustee with respect to all Securities and the appointment of
a successor Trustee.

 

The Trustee may resign at any time with respect to the Securities by giving 30
days prior written notice thereof to the Issuer.  If the instrument of
acceptance by a successor Trustee required by Section 611 shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition at the expense of the Issuer and
the Parent Guarantor any court of competent jurisdiction for the appointment of
a successor Trustee with respect to the Securities.

 

If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause, with respect to the
Securities of one or more series, the Issuer shall promptly appoint a successor
Trustee or Trustees with respect to the Securities of that or those series (it
being understood that any such successor Trustee may be appointed with respect
to the Securities of one or more of all of such series and that at any time
there shall be only one Trustee with respect to the Securities of any particular
series) and shall comply with the applicable requirements of Section 611.  If,
within one year after such resignation, removal or incapability, or the
occurrence of such vacancy, a successor Trustee with respect to the Securities
of any series shall be appointed by Act of the Holders of a majority in
principal amount of the Outstanding Securities of such series delivered to the
Issuer and the retiring Trustee, the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 611, become the successor Trustee with
respect to the Securities of such series and to that extent supersede the
successor Trustee appointed by the Issuer.  If no successor Trustee with respect
to the Securities of any series shall have been so appointed by the Issuer or
the Holders and accepted appointment in the manner required by Section 611, any
Holder who has been a bona fide Holder of a Security of such series for at least
six months may, on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the appointment of a successor Trustee
with respect to the Securities of such series.

 

68

--------------------------------------------------------------------------------



 

The Issuer shall give notice of each resignation and each removal of the Trustee
with respect to the Securities of any series and each appointment of a successor
Trustee with respect to the Securities of any series to all Holders of
Securities of such series in the manner provided for in Section 106.  Each
notice shall include the name of the successor Trustee with respect to the
Securities and the address of its Corporate Trust Office.

 

In no event will the Trustee be responsible for or have any liability for the
acts or omissions of any such successor Trustee for the Securities of any series
appointed hereunder or for any separate or co-Trustee.

 

Section 611.                             Acceptance of Appointment by Successor.

 

In case of the appointment hereunder of a successor Trustee with respect to all
Securities, every such successor Trustee so appointed shall execute, acknowledge
and deliver to the Issuer, the Guarantors and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Issuer or the successor Trustee, such retiring Trustee shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee and
shall duly assign, transfer and deliver to such successor Trustee all property
and money held by such retiring Trustee hereunder.

 

In case of the appointment hereunder of a successor Trustee with respect to the
Securities of one or more (but not all) series, the Issuer, the retiring Trustee
and each successor Trustee with respect to the Securities of one or more series
shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (1) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates, (2) if the retiring Trustee
is not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee, and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and that each such
Trustee shall be trustee of a trust or trusts hereunder separate and apart from
any trust or trusts hereunder administered by any other such Trustee; and upon
the execution and delivery of such supplemental indenture the resignation or
removal of the retiring Trustee shall become effective to the extent provided
therein and each such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee with respect to the Securities of that or those series
to which the appointment of such successor Trustee relates; but, on request of
the Issuer or any successor Trustee, such retiring Trustee shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring

 

69

--------------------------------------------------------------------------------



 

Trustee hereunder with respect to the Securities of that or those series to
which the appointment of such successor Trustee relates.

 

Upon request of any such successor Trustee, the Issuer and the Guarantors shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts referred
to in the first preceding paragraph.

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

 

Section 612.                             Merger, Conversion, Consolidation or
Succession to Business.

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Securities so authenticated with the same
effect as if such successor Trustee had itself authenticated such Securities;
and in case at that time any of the Securities shall not have been authenticated
by such predecessor Trustee, any successor Trustee may authenticate such
Securities in its own name with the full force and effect which this Indenture
provides for the certificate of authentication of the Trustee.

 

Section 613.                             Agents.

 

Except as otherwise specifically provided herein, (i) all references in this
Indenture to the Trustee shall be deemed to refer to the Trustee in its capacity
as Trustee and in its capacities as Authenticating Agent, Paying Agent and
Security Registrar and (ii) every provision of this Indenture relating to the
conduct or affecting the liability or offering protection, immunity or indemnity
to the Trustee shall be deemed to apply with the same force and effect to the
Trustee acting in its capacities as Authenticating Agent, Paying Agent and
Security Registrar.

 

Section 614.                             Appointment of Authenticating Agent.

 

The Trustee, with the consent of the Issuer, may appoint an Authenticating Agent
or Agents with respect to one or more series of Securities that shall be
authorized to act on behalf of the Trustee to authenticate Securities of such
series issued upon exchange, registration of transfer or partial redemption
thereof and Securities so authenticated shall be entitled to the benefits of
this Indenture and shall be valid and obligatory for all purposes as if
authenticated by the Trustee hereunder.  Wherever reference is made in this
Indenture to the authentication and delivery of Securities by the Trustee or the
Trustee’s certificate of authentication, except upon original issue or pursuant
to Section 306, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent. 
Each Authenticating Agent shall be acceptable to the Issuer and shall at all
times be a corporation

 

70

--------------------------------------------------------------------------------



 

organized and doing business under the laws of the United States of America, any
State thereof or the District of Columbia, authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of not less than
US$50,000,000 and subject to supervision or examination by Federal or State
authority.  If such Authenticating Agent publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such Authenticating Agent shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  If at any time an Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section, such Authenticating Agent shall
resign immediately in the manner and with the effect specified in this Section.

 

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Issuer.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Issuer.  Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent that shall be acceptable to the Issuer and shall give notice of such
appointment in the manner provided in Section 106 to all Holders of Securities
of the series with respect to which such Authenticating Agent will serve.  Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent. 
No successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section.

 

The Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.

 

If an appointment with respect to one or more series is made pursuant to this
Section, the Securities of such series may have endorsed thereon, in addition to
the Trustee’s certificate of authentication, an alternative certificate of
authentication in the following form:

 

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

 

Dated:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Trustee

 

71

--------------------------------------------------------------------------------



 

 

By

 

 

As Authenticating Agent

 

If all of the Securities of a series may not be originally issued at one time,
and if the Trustee does not have an office capable of authenticating Securities
upon original issuance located in a Place of Payment where the Issuer wishes to
have Securities of such series authenticated upon original issuance, the
Trustee, if so requested by the Issuer in writing or by facsimile (which writing
need not comply with Section 102 and need not be accompanied by an Opinion of
Counsel), shall appoint in accordance with this Section an Authenticating Agent
having an office in a Place of Payment designated by the Issuer with respect to
such series of Securities.

 

Section 615.                             Preferential Collection of Claims
Against the Company.

 

The Trustee shall comply with Section 311(a) of the Trust Indenture Act,
excluding any creditor relationship listed in Section 311(b) of the Trust
Indenture Act.  A Trustee who has resigned or been removed shall be subject to
Section 311(a) to the extent indicated therein.

 

ARTICLE SEVEN

 

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND ISSUER

 

Section 701.                             Issuer to Furnish Trustee Names and
Addresses of Holders.

 

The Issuer will furnish, or cause the Security Registrar to furnish, to the
Trustee

 

(1)                                 semi-annually, not later than ten days after
each Regular Record Date, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders of Outstanding Securities of
each series as of such Regular Record Date, and

 

(2)                                 at such other times as the Trustee may
request in writing, within 30 days after the receipt by the Issuer of any such
request, a list of similar form and content as of a date not more than 15 days
prior to the time such list is furnished;

 

provided, however, that if and so long as the Trustee shall be Security
Registrar for Securities of a series, no such list need be furnished with
respect to such series of Securities.

 

Section 702.                             Preservation of Information;
Communications to Holders.

 

The Trustee shall preserve, in as current a form as is reasonably practicable,
the names and addresses of Holders contained in the most recent list furnished
to the Trustee as provided in Section 701 and the names and addresses of Holders
received by the Trustee in its capacity as Security Registrar.  The Trustee may
destroy any list furnished to it as provided in Section 701 upon receipt of a
new list so furnished.

 

72

--------------------------------------------------------------------------------



 

The rights of Holders of the Securities of any series to communicate with other
Holders of Securities of such series with respect to their rights under this
Indenture or under the Securities and the corresponding rights and privileges of
the Trustee, shall be as provided by the Trust Indenture Act (as if the
provisions of the Trust Indenture Act applied to this Indenture).

 

Every Holder of Securities, by receiving and holding the same, agrees with the
Issuer, the Guarantors and the Trustee that none of the Issuer, any Guarantor
nor the Trustee nor any agent of any of them shall be held accountable by reason
of any disclosure of information as to names and addresses of Holders made
pursuant to the Trust Indenture Act (as if the provisions of the Trust Indenture
Act applied to this Indenture) or other applicable law.

 

Section 703.                             Reports by the Issuer.

 

(1)                                 If and when the Issuer is registered with
the Commission pursuant to Section 13 or 15(d) of the Exchange Act, the Issuer
shall furnish to the Trustee any information, documents or reports required to
be filed with the Commission pursuant to Section 13 or 15(d) of the Exchange Act
within 15 days after the same is so required to be filed with the Commission.

 

(2)                                 With respect to the Securities of any series
and for so long as the Securities of such series are Outstanding, the Issuer
shall furnish to the Trustee as soon as practicable, and the Trustee shall
promptly distribute to the Holders of Securities of such series such information
as is specified as contemplated by Section 301 for the Securities of such
series.

 

(3)                                 Delivery of such reports, information and
documents to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Issuer’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates).

 

Section 704.                             Reports by Trustee to Holders.

 

(1)                                 Within 60 days after the Parent Guarantor’s
fiscal year end of each year beginning with the fiscal year end following the
date of this Indenture, and for so long as any Securities remain outstanding,
the Trustee shall mail to each Holder a brief report dated as of such fiscal
year end that complies with Section 313(a) of the Trust Indenture Act, if and to
the extent required by such subsection.  The Trustee shall also comply with
Section 313(b) and Section 313(c) of the Trust Indenture Act.

 

(2)                                 A copy of each report at the time of its
mailing to the Holders shall be mailed by the Trustee to the Parent Guarantor
and filed by the Trustee with the Commission and each exchange, if any, on which
the Securities are listed in accordance with Section 313(d) of the Trust
Indenture Act.  The Parent Guarantor agrees to notify promptly the Trustee in
writing whenever the Securities become listed on any exchange and of any
delisting thereof.

 

73

--------------------------------------------------------------------------------



 

ARTICLE EIGHT

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

Section 801.                             Issuer May Consolidate, Etc., Only on
Certain Terms.

 

For so long as any of the Securities or any Guarantee thereof remain
Outstanding, neither the Issuer nor any Guarantor may consolidate with or merge
into any other Person that is not the Issuer or a Guarantor, or convey, transfer
or lease all or substantially all of its properties and assets to any Person
that is not the Issuer or a Guarantor, unless:

 

(1)                                 any Person formed by such consolidation or
into which the Issuer or any Guarantor, as the case may be, is merged or to whom
the Issuer or such Guarantor has conveyed, transferred or leased all or
substantially all of its properties and assets is a corporation, partnership or
trust organized and validly existing under the laws of its jurisdiction of
organization, and such Person either is the Issuer or any other Guarantor or
assumes by supplemental indenture the Issuer’s or such Guarantor’s obligations,
as the case may be, on the Securities and the Guarantees and under this
Indenture (including any obligation to pay any Additional Amounts);

 

(2)                                 immediately after giving effect to the
transaction and treating any Indebtedness which becomes an obligation of the
Issuer or any Guarantor as a result of such transaction as having been incurred
at the time of such transaction, no Event of Default, and no event which, after
notice or lapse of time or both, would become an Event of Default, shall have
happened and be continuing;

 

(3)                                 if, as a result of any such consolidation or
merger or such conveyance, transfer or lease, properties or assets of the Issuer
or a Guarantor would become subject to a Lien which would not be permitted by
this Indenture, the Issuer, the Guarantor or such successor Person, as the case
may be, shall take such steps as shall be necessary effectively to secure the
Securities equally and ratably with (or prior to) all Indebtedness secured
thereby;

 

(4)                                 any such Person not incorporated or
organized and validly existing under the laws of the United States, any State
thereof or the District of Columbia, Jersey, Australia or the United Kingdom, or
any state or territory thereof shall expressly agree by a supplemental
indenture,

 

(a)                                 to indemnify the Holder of each Security and
each beneficial owner of an interest therein against (X) any tax, duty,
assessment or other governmental charge imposed on such Holder or beneficial
owner or required to be withheld or deducted from any payment to such Holder or
beneficial owner as a consequence of such consolidation, merger, conveyance,
transfer or lease, and (Y) any costs or expenses of the act of such
consolidation, merger, conveyance, transfer or lease, and

 

(b)                                 that all payments pursuant to the Securities
or the Guarantees in respect of the principal of and any premium and interest on
the Securities, as the case may be, shall

 

74

--------------------------------------------------------------------------------



 

be made without withholding or deduction for, or on account of, any present or
future taxes, duties, assessments or other governmental charges of whatever
nature imposed or levied by or on behalf of the jurisdiction of organization or
residency of such Person or any political subdivision or taxing authority
thereof or therein, unless such taxes, duties, assessments or other governmental
charges are required by such jurisdiction or any such subdivision or authority
to be withheld or deducted, in which case such Person shall pay such additional
amounts (“Successor Additional Amounts”) as will result (after deduction of such
taxes, duties, assessments or other governmental charges and any additional
taxes, duties, assessments or other governmental charges payable in respect of
such Successor Additional Amounts) in the payment to each Holder or beneficial
owner of a Security of the amounts which would have been received pursuant to
the Securities or the Guarantee, as the case may be, had no such withholding or
deduction been required, except that no Successor Additional Amounts shall be so
payable for or on account of:

 

(i)                                     any withholding, deduction, tax, duty,
assessment or other governmental charge which would not have been imposed but
for the fact that such Holder or beneficial owner of the Security:

 

(A)                               was a resident, domiciliary or national of, or
engaged in business or maintained a permanent establishment or was physically
present in, Australia or the United Kingdom or otherwise had some connection
with Australia or the United Kingdom other than the mere ownership of, or
receipt of payment under, such Security or Guarantee;

 

(B)                               presented such Security or Guarantee for
payment in any jurisdiction of organization of such Person, which shall be
deemed a “Relevant Jurisdiction”, unless such Security or Guarantee could not
have been presented for payment elsewhere;

 

(C)                               presented such Security or Guarantee (where
presentation is required) more than thirty (30) days after the date on which the
payment in respect of such Security or Guarantee first became due and payable or
provided for, whichever is later, except to the extent that the Holder would
have been entitled to such Additional Amounts if it had presented such Security
or Guarantee for payment on any day within such period of thirty (30) days; or

 

(D)                               with respect to any withholding or deduction
of taxes, duties, assessments or other governmental charges imposed by the
United States, or any of its territories or any political subdivision thereof or
any taxing authority thereof or therein, is or was with respect to the United
States a citizen or resident of the United States, treated as a resident of the
United States, present in the United States, engaged in business in the United
States, a Person with a permanent establishment or fixed base in the United
States, a “ten percent shareholder” of the Issuer or a Guarantor, a passive
foreign investment company, or a controlled

 

75

--------------------------------------------------------------------------------



 

foreign corporation, or has or has had some other connection with the United
States (other than the mere receipt of a payment or the ownership of holding a
Security);

 

(c)                                  any estate, inheritance, gift, sale,
transfer, personal property or similar tax, assessment or other governmental
charge or any withholding or deduction on account of such tax, assessment or
other governmental charge;

 

(d)                                 any tax, duty, assessment or other
governmental charge which is payable otherwise than by withholding or deduction
from payments of (or in respect of) principal of, or any premium and interest
on, the Securities or the Guarantees thereof;

 

(e)                                  any withholding, deduction, tax, duty,
assessment or other governmental charge that is imposed or withheld by reason of
the failure to comply in a timely manner by the Holder of such Security or, in
the case of a Global Security, the beneficial owner of such Global Security,
with a timely request of the Issuer, the Guarantors, the Trustee or any Paying
Agent addressed to such Holder or beneficial owner, as the case may be, (i) to
provide information concerning the nationality, residence or identity of such
Holder or such beneficial owner or (ii) to make any declaration or other similar
claim or satisfy any information or reporting requirement, which, in the case of
(i) or (ii), is required or imposed by a statute, treaty, regulation or
administrative practice of any Relevant Jurisdiction or any political
subdivision or taxing authority thereof or therein as a precondition to
exemption from all or part of such withholding, deduction, tax, duty, assessment
or other governmental charge (including without limitation the filing of a
United States Internal Revenue Service Form W-8 BEN, W-8 BEN-E, W-8 ECI or W-9);

 

(f)                                   any withholding, deduction, duty, tax,
assessment or other governmental charge which is imposed or withheld by or by
reason of the Australian Commissioner of Taxation giving a notice under section
255 of the Income Tax Assessment Act 1936 (Cth) of Australia or section 260-5 of
Schedule 1 of the Taxation Administration Act 1953 (Cth) of Australia;

 

(g)                                  any taxes imposed or withheld by reason of
the failure of the holder or beneficial owner of the Securities to comply with
(a) the requirements of sections 1471 through 1474 (commonly known as “FATCA”)
of the Code, as of the date hereof (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), the
U.S. Treasury Regulations issued thereunder or any official interpretation
thereof or any agreement entered into pursuant to section 1471 of the Code,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction or relating to any intergovernmental agreement between the United
States and any other jurisdiction, which, in either case, facilitates the
implementation of clause (a) above and (c) any agreement pursuant to the
implementation of clauses (a) and (b) above with the

 

76

--------------------------------------------------------------------------------



 

U.S. Internal Revenue Service, the U.S. government or any governmental or
taxation authority in any other jurisdiction;

 

(h)                                 any combination of items (1), (2), (3), (4),
(5) and (6);

 

nor shall Additional Amounts be paid to any such Holder who is a fiduciary or
partnership or other than the sole beneficial owner of such payment to the
extent such payment on a Security or Guarantee would, under the laws of any
Relevant Jurisdiction or any political subdivision or taxing authority thereof
or therein, be treated as being derived or received for tax purposes by a
beneficiary or settlor with respect to such fiduciary or a member of such
partnership or a beneficial owner who would not have been entitled to such
Additional Amounts had it been the Holder of the Security or Guarantee;

 

(5)                                 the Person formed by such consolidation or
into which the Issuer or Guarantor is merged or to whom the Issuer or Guarantor
has conveyed, transferred or leased its properties or assets (if such Person is
organized and validly existing under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia, Jersey, Australia
or the United Kingdom or, in each case, any state or territory thereof) agrees
to indemnify the Holder of each Security against (a) any tax, assessment or
governmental charge imposed on any such Holder or required to be withheld or
deducted from any payment to such Holder as a consequence of such consolidation,
merger, conveyance, transfer or lease which is imposed or levied by or on behalf
of that jurisdiction or any political subdivision or taxing authority thereof or
therein as at that date such consolidation, merger, conveyance, transfer or
lease is effective and (b) any costs or expenses of the act of such
consolidation, merger, conveyance, transfer or lease; and

 

(6)                                 the Issuer has delivered to the Trustee an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture, comply with this Article and that all conditions precedent herein
provided for relating to such transaction have been complied with.

 

Section 802.                             Successor Substituted.

 

Upon any consolidation of the Issuer or any Guarantor with, or merger of the
Issuer or any Guarantor into, any other Person or any conveyance, transfer or
lease of the properties and assets of the Issuer or a Guarantor substantially as
an entirety in accordance with Section 801, the successor Person formed by such
consolidation or into which the Issuer or such Guarantor is merged or to which
such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Issuer or such Guarantor, as
applicable, under this Indenture with the same effect as if such successor
Person had been named as the Issuer or a Guarantor, as applicable, herein, and
thereafter, except in the case of a lease,

 

77

--------------------------------------------------------------------------------



 

the predecessor Person shall be relieved of all obligations and covenants under
this Indenture and the Securities.

 

ARTICLE NINE

 

SUPPLEMENTAL INDENTURES

 

Section 901.                             Supplemental Indentures Without Consent
of Holders.

 

Without the consent of any Holders, the Issuer or a Guarantor, when authorized
by a Board Resolution of the Issuer or such Guarantor, as applicable, and the
Trustee, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form reasonably satisfactory to the Trustee,
for any of the following purposes:

 

(1)                                 to evidence the succession or substitution
of another Person to the Issuer or a Guarantor and the assumption by any such
successor of the covenants of the Issuer or such Guarantor, as the case may be,
herein and in the Securities; or

 

(2)                                 to add to the covenants of the Issuer or the
Guarantors or to surrender any right or power herein conferred upon the Issuer
or a Guarantor for the benefit of the Holders of all or any series of Securities
(and if such covenants or surrenders are to be for the benefit of less than all
series of Securities, stating that such covenants or surrenders are expressly
included solely for the benefit of such series); or

 

(3)                                 to add any additional Events of Default for
the benefit of the Holders of all or any series of Securities (and if such
additional Events of Default are to be for the benefit of less than all series
of Securities, stating that such additional Events of Default are expressly
being included solely for the benefit of such series); or

 

(4)                                 to add to or change any of the provisions of
this Indenture to such extent as shall be necessary to permit or facilitate the
issuance of Securities in uncertificated form; or

 

(5)                                 to add to, change or eliminate any of the
provisions of this Indenture in respect of one or more series of Securities,
provided that any such addition, change or elimination (A) shall neither
(i) apply to any Security of any series created prior to the execution of such
supplemental indenture and entitled to the benefit of such provision nor
(ii) modify the rights of the Holder of any such Security with respect to such
provision or (B) shall become effective only when there is no such Security
Outstanding; or

 

(6)                                 to add a New Guarantor by way of a New
Guarantor Supplemental Indenture or to release a Guarantor as permitted by and
in accordance with the requirements of this Indenture; or

 

(7)                                 to secure the Securities (pursuant to the
requirements of Section 1008 or otherwise); or

 

78

--------------------------------------------------------------------------------



 

(8)                                 to establish the form or terms of Securities
of any series as contemplated by Section 201 or 301; or

 

(9)                                 to evidence and provide for the acceptance
of appointment hereunder by a successor Trustee with respect to the Securities
of one or more series and to add to or change any of the provisions of this
Indenture as shall be necessary to provide for or facilitate the administration
of the trusts hereunder by more than one Trustee, pursuant to the requirements
of Section 611; or

 

(10)                          to cure any ambiguity, to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or to make any other provisions with respect to matters or
questions arising under this Indenture, provided that such action pursuant to
this clause (10) shall not adversely affect the interests of the Holders of
Securities of any series in any material respect; or

 

(11)                          to modify the restrictive legends set forth on the
face of the form of Security in Sections 202 and 204 or as are otherwise set
forth pursuant to Sections 201 and 301, or modify the form of certificate set
forth in Section 312; provided, however, that any such modification shall not
adversely affect the interest of the Holders of the Securities in any material
respect;

 

(12)                          to conform the text of the Securities of any
series to any provision of the description of such Securities in the offering
document used in connection with the offering of such Securities to the extent
that such provisions were intended to be a verbatim recitation of any provision
of such Securities; or

 

(13)                          to make any other change that does not adversely
affect the interests of the Holders of the Securities in any material respect.

 

Section 902.                             Supplemental Indentures With Consent of
Holders.

 

With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities of each series affected by such supplemental
indenture, by Act of said Holders delivered to the Issuer, the Guarantors and
the Trustee, the Issuer or a Guarantor, when authorized by a Board Resolution of
the Issuer or such Guarantor, and the Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders of Securities of such
series under this Indenture; provided, however, that no such supplemental
indenture shall, without the consent of the Holder of each Outstanding Security
affected thereby,

 

(1)                                 Change the Stated Maturity of, or any
installment of, the principal, premium (if any) or rate of interest on the
Outstanding Securities or the rate of interest on the Outstanding Securities or
change any obligation to pay Additional Amounts or Successor Additional Amounts
on the Outstanding Securities;

 

(2)                                 Change the place or currency of payment on
the Outstanding Securities;

 

79

--------------------------------------------------------------------------------



 

(3)                                 Impair the ability of any Holder to sue for
payment;

 

(4)                                 Reduce the amount of principal payable upon
acceleration of the maturity of the Outstanding Securities following an Event of
Default;

 

(5)                                 Reduce any amounts due on the Outstanding
Securities;

 

(6)                                 Reduce the aggregate principal amount of the
Outstanding Securities the consent of the Holders of which is needed to modify
or amend this Indenture;

 

(7)                                 Reduce the aggregate principal amount of the
Outstanding Securities of any series the consent of the Holders of which is
needed to waive compliance with certain provisions of this Indenture or to waive
certain defaults;

 

(8)                                 Modify in a way that adversely affects
Holders any other aspect of the provisions dealing with modification of or
waiver under this Indenture;

 

(9)                                 Reduce the premium payable upon a Change of
Control or, at any time after a Change of Control Triggering Event has occurred,
amend, change or modify in any material respect the obligations of the Issuer to
make and complete the Change of Control Offer;

 

(10)                          Waive a default or an Event of Default in the
payment of principal of, or interest or premium, if any, on the Securities
(except a rescission of acceleration of any series of Securities by the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities of such series, and a waiver of the payment default that resulted
from such acceleration);

 

(11)                          Subordinate the Securities of any series or the
Guarantees as applicable to such series to any other obligation of the Issuer or
any of the Guarantors;

 

(12)                          Modify the obligation of the Issuer and its
affiliates pursuant to Section 1010 not to resell the Securities that are
“Restricted Securities” under Rule 144 of the Securities Act within one year
after the issue of such Securities;

 

(13)                          Modify in a way that adversely affects Holders the
terms and conditions of the Guarantors’ payment obligations (including with
respect to Additional Amounts) under the Securities;

 

(14)                          Release any Guarantee (other than in accordance
with this Indenture); or

 

(15)                          Change the provisions of this Section 902.

 

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

 

80

--------------------------------------------------------------------------------



 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

 

Section 903.                             Execution of Supplemental Indentures.

 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Section 601 and 603) shall be fully protected in relying upon, in
addition to the documents required by Section 102, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture and that all conditions precedent to such execution and delivery
of such supplemental indenture have been satisfied.  The Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.

 

Section 904.                             Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby, except to the extent, if any, therein expressly provided
otherwise.

 

Section 905.                             Reference in Securities to Supplemental
Indentures.

 

Securities of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture.  If the Issuer shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Trustee and the Issuer, to any such supplemental indenture may be prepared and
executed by the Issuer, and such Securities may be authenticated and delivered
by the Trustee in exchange for Outstanding Securities of such series.

 

ARTICLE TEN

 

COVENANTS

 

Section 1001.                      Payment of Principal, Premium and Interest.

 

The Issuer covenants and agrees for the benefit of each series of Securities
that it shall duly and punctually pay the principal of and any premium and
interest on the Securities of such series (and any Additional Amounts or
Successor Additional Amounts in respect thereof) in accordance with the terms of
the Securities and this Indenture.  Principal, premium, if any, and interest
shall be considered paid on the date due if on such date the Trustee or the
Paying Agent holds, in accordance with this Indenture, money sufficient to pay
all principal, premium, if any, and interest then due.  The Issuer agrees to
deposit such funds with the Trustee or Paying Agent one Business Day prior to
the date on which such principal, premium, if any, and interest is due.

 

81

--------------------------------------------------------------------------------



 

Unless otherwise provided in the applicable Registration Rights Agreement, the
Issuer shall pay Additional Interest, if any, in the same manner, at the same
times and to the same Persons as interest otherwise payable on the Securities
entitled to receive such Additional Interest. Additional Interest, if any, shall
be payable under the circumstances and at the rate specified in the applicable
Registration Rights Agreement, which Registration Rights Agreement may provide
for the payment of Additional Interest on some, but not all, of the Securities
of the applicable series.

 

Section 1002.                      Maintenance of Office or Agency.

 

The Issuer shall maintain in each Place of Payment for any series of Securities
an office or agency where Securities of such series may be presented or
surrendered for payment, where Securities of such series may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Issuer in respect of the Securities of such series and this Indenture may be
served.  The Issuer shall give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. The Company
initially designates the Corporate Trust Office of the Trustee as such office or
agency. If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Issuer hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

The Issuer may also from time to time, without the consent of the Holders of the
Securities, designate one or more other offices or agencies where the Securities
of one or more series may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuer of
its obligation to maintain an office or agency in each Place of Payment for
Securities of any series for such purposes.

 

The Issuer shall give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.

 

Section 1003.                      Money for Securities Payments to Be Held in
Trust.

 

If the Issuer or a Guarantor shall at any time act as its own Paying Agent with
respect to any series of Securities, it shall, on or before each due date of the
principal of or any premium or interest on any of the Securities of such series,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal and any premium and interest (and Additional
Amounts and Successor Additional Amounts) so becoming due until such sums shall
be paid to such Persons or otherwise disposed of as herein provided and shall
promptly notify the Trustee in writing of its action or failure so to act.

 

Whenever the Issuer shall have one or more Paying Agents for any series of
Securities, it shall, on or prior to each due date of the principal of or any
premium or interest (and Additional Amounts and Successor Additional Amounts) on
any Securities of such series, deposit with a Paying Agent a sum sufficient to
pay such amount and with sufficient time to meet any applicable payment system
deadline to make such payment in respect of the Securities

 

82

--------------------------------------------------------------------------------



 

of each such series, such sum to be held in trust for the benefit of the Persons
entitled to such principal or any premium or interest, and (unless such Paying
Agent is the Trustee) the Issuer shall promptly notify the Trustee in writing of
its action or failure so to act.

 

The Issuer shall cause each Paying Agent for any series of Securities other than
the Trustee to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this
Section, that such Paying Agent shall (1) hold all sums held by it for the
payment of the principal of, premium, if any, or interest (or Additional Amounts
or Successor Additional Amounts) on Securities in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided, (2) give the Trustee notice of any
default by the Issuer (or any other obligor upon the Securities of such series)
in the making of any payment of principal, premium, if any, or interest (or
Additional Amounts or Successor Additional Amounts) on the Securities of such
series or any Guarantee and (3) during the continuance of any default by the
Issuer or a Guarantor (or any other obligor upon the Securities of such series)
in the making of any payment in respect of the Securities of such series or any
Guarantee, upon the written request of the Trustee, forthwith pay to the Trustee
all sums held in trust by such Paying Agent for payment in respect of the
Securities of such series or such Guarantee(s).

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer or a Guarantor, in trust for the payment of the principal of or any
premium or interest (or Additional Amounts or Successor Additional Amounts) on
any Security of any series and remaining unclaimed for two years after such
principal, premium, interest (or Additional Amounts or Successor Additional
Amounts) has become due and payable shall, upon receipt of a Issuer Request, be
paid to the Issuer or a Guarantor by the Trustee or such Paying Agent, or (if
then held by the Issuer or a Guarantor) shall be discharged from such trust; and
the Holder of such Security shall thereafter, as an unsecured general creditor,
look only to the Issuer or a Guarantor for payment thereof, and all liability of
the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuer or such Guarantor as trustee thereof, shall thereupon
cease.

 

Section 1004.                      Statement by Officers as to Default.

 

The Parent Guarantor shall deliver to the Trustee, within 120 days after the end
of each fiscal year of the Issuer ending after the date hereof, an Officer’s
Certificate of the Parent Guarantor stating whether or not to the best knowledge
of the signers thereof the Issuer and the Guarantors are in compliance with all
conditions and covenants under this Indenture (without regard to any period of
grace or requirement of notice provided hereunder) and, if the Issuer or a
Guarantor shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.

 

83

--------------------------------------------------------------------------------



 

Section 1005.                      Existence.

 

Subject to Article Eight, the Issuer and each Guarantor shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
respective corporate existence, rights (charter and statutory) and franchises
necessary to conduct its business; provided, however, that neither the Issuer
nor any Guarantor shall be required to preserve any such right or franchise if
the Board of Directors of such Person shall determine in a Board Resolution that
the preservation thereof is no longer desirable in the conduct of its business
and that the loss thereof would not have a material adverse effect on such
Person’s ability to perform its obligations under this Indenture or any
Securities or Guarantees.

 

Section 1006.                      Payment of Taxes and Other Claims.

 

The Issuer and each Guarantor shall pay or discharge or cause to be paid or
discharged, before the same shall become delinquent, (1) all taxes, assessments
and governmental charges levied or imposed upon it or upon the income, profits
or property of it, and (2) all lawful claims for labor, materials and supplies
which, if unpaid, would by law become a lien upon the property of the Issuer or
such Guarantor; provided, however, that neither the Issuer nor any Guarantor
shall be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim (A) whose amount, applicability or validity is
being contested in good faith by appropriate proceedings, or (B) where the
failure to pay or discharge or to cause to be paid or discharged such tax,
assessment, charge or claim would (in the opinion of any two Authorized Officers
and/or Directors of the Issuer set forth in an Officer’s Certificate delivered
to the Trustee) not (i) result in a material adverse effect on the financial
condition of the Parent Guarantor and its Subsidiaries, taken as a whole, or
(ii) have an adverse effect on the legality, validity or enforceability of the
Securities or the Guarantees.

 

Section 1007.                      Additional Amounts.

 

All payments of, or in respect of, principal of, and any premium and interest
on, the Securities, and all payments pursuant to any Guarantee, shall be made
without withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges of whatever nature imposed or
levied by or on behalf of the United States (including the District of Columbia
and any state, possession or territory thereof), Jersey, Australia, the United
Kingdom or any other jurisdiction in which the Issuer or any Guarantor is or
becomes a resident for tax purposes (whether by merger, consolidation or
otherwise) or through which the Issuer or any Guarantor makes payment on the
Securities or any Guarantee (each a “Relevant Jurisdiction”) or any political
subdivision or taxing authority of any of the foregoing, unless such taxes,
duties, assessments or governmental charges are required by the law of the
Relevant Jurisdiction or any political subdivision or taxing authority thereof
or therein, to be withheld or deducted.  In that event, the Issuer or the
Guarantors, as applicable, shall pay such additional amounts (“Additional
Amounts”) as will result (after deduction of such taxes, duties, assessments or
other governmental charges and any additional taxes, duties, assessments or
other governmental charges payable in respect of such Additional Amounts) in the
payment to the holder of each Security of the amounts which would have been
payable in respect of such Security or Guarantee had no such withholding or
deduction been required, except that no Additional Amounts shall be so payable
for or on account of:

 

84

--------------------------------------------------------------------------------



 

(1)                                 any withholding, deduction, tax, duty,
assessment or other governmental charge which would not have been imposed but
for the fact that such Holder or beneficial owner of the Security:

 

(a)                                 was a resident, domiciliary or national of,
or engaged in business or maintained a permanent establishment or was physically
present in, Jersey, Australia, the United Kingdom, or other Relevant
Jurisdiction or otherwise had some connection with Jersey, Australia, the United
Kingdom, or other Relevant Jurisdiction other than the mere ownership of, or
receipt of payment under, such Security or Guarantee;

 

(b)                                 presented such Security or Guarantee for
payment in any Relevant Jurisdiction, unless such Security or Guarantee could
not have been presented for payment elsewhere;

 

(c)                                  presented such Security or Guarantee (where
presentation is required) more than thirty (30) days after the date on which the
payment in respect of such Security or Guarantee first became due and payable or
provided for, whichever is later, except to the extent that the Holder would
have been entitled to such Additional Amounts if it had presented such Security
or Guarantee for payment on any day within such period of thirty (30) days; or

 

(d)                                 with respect to any withholding or deduction
of taxes, duties, assessments or other governmental charges imposed by the
United States, or any of its territories or any political subdivision thereof or
any taxing authority thereof or therein, is or was with respect to the United
States a citizen or resident of the United States, treated as a resident of the
United States, present in the United States, engaged in business in the United
States, a Person with a permanent establishment or fixed base in the United
States, a “ten percent shareholder” of the Issuer or a Guarantor, a passive
foreign investment company, or a controlled foreign corporation, or has or has
had some other connection with the United States (other than the mere receipt of
a payment or the ownership of holding a Security);

 

(2)                                 any estate, inheritance, gift, sale,
transfer, personal property or similar tax, assessment or other governmental
charge or any withholding or deduction on account of such tax, assessment or
other government charge;

 

(3)                                 any tax, duty, assessment or other
governmental charge which is payable otherwise than by withholding or deduction
from payments of (or in respect of) principal of, or any premium and interest
on, the Securities or the Guarantees thereof;

 

(4)                                 any withholding, deduction, tax, duty,
assessment or other governmental charge that is imposed or withheld by reason of
the failure to comply in a timely manner by the Holder of such Security or, in
the case of a Global Security, the beneficial owner of such Global Note, with a
timely request of the Issuer, the Guarantors, the Trustee or any Paying Agent
addressed to such Holder or beneficial owner, as the case may be, (a) to provide
information concerning the nationality, residence or identity of such Holder or
such beneficial owner or (b) to make any declaration or other similar claim or
satisfy any

 

85

--------------------------------------------------------------------------------



 

information or reporting requirement, which, in the case of (a) or (b), is
required or imposed by a statute, treaty, regulation or administrative practice
of any Relevant Jurisdiction or any political subdivision or taxing authority
thereof or therein as a precondition to exemption from all or part of such
withholding, deduction, tax, duty, assessment or other governmental charge
(including without limitation the filing of a U.S. Internal Revenue Service
Form W-8BEN, W-8BEN-E, W-8ECI or W-9);

 

(5)                                 any withholding, deduction, tax, duty,
assessment or other governmental charge which is imposed or withheld by or by
reason of the Australian Commissioner of Taxation giving a notice under section
255 of the Income Tax Assessment Act 1936 (Cth) of Australia or section 260-5 of
Schedule 1 of the Taxation Administration Act 1953 (Cth) of Australia or under a
similar provision;

 

(6)                                 any taxes imposed or withheld by reason of
the failure of the holder or beneficial owner of the Securities to comply with
(a) the requirements of FATCA, as of the date hereof (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), the U.S. Treasury Regulations issued thereunder or any
official interpretation thereof or any agreement entered into pursuant to
section 1471 of the Code, (b) any treaty, law, regulation or other official
guidance enacted in any other jurisdiction or relating to any intergovernmental
agreement between the United States and any other jurisdiction, which, in either
case, facilitates the implementation of clause (a) above and (c) any agreement
pursuant to the implementation of clauses (a) and (b) above with the U.S.
Internal Revenue Service, the U.S. government or any governmental or taxation
authority in any other jurisdiction; or

 

(7)                                 any combination of items (1), (2), (3), (4),
(5) and (6);

 

nor shall Additional Amounts be paid to any such Holder who is a fiduciary or
partnership or other than the sole beneficial owner of such payment to the
extent such payment on a Security or Guarantee would, under the laws of any
Relevant Jurisdiction or any political subdivision or taxing authority thereof
or therein, be treated as being derived or received for tax purposes by a
beneficiary or settlor with respect to such fiduciary or a member of such
partnership or a beneficial owner who would not have been entitled to such
Additional Amounts had it been the Holder of the Security or Guarantee.

 

Whenever there is mentioned, in any context, any payment of or in respect of the
principal of, or any premium or interest on, any Security of any series (or any
payments pursuant to the Guarantee thereof), such mention shall be deemed to
include mention of the payment of Additional Amounts or Successor Additional
Amounts provided for in this Indenture to the extent that, in such context,
Additional Amounts or Successor Additional Amounts are, were or would be payable
in respect thereof pursuant to this Indenture, and any express mention of the
payment of Additional Amounts or Successor Additional Amounts in any provisions
of this Indenture shall not be construed as excluding Additional Amounts or
Successor Additional Amounts in those provisions of this Indenture where such
express mention is not made.

 

At least ten (10) days prior to each date on which any payment under or with
respect to the Securities is due and payable, if the Issuer shall be obligated
to pay Additional

 

86

--------------------------------------------------------------------------------



 

Amounts with respect to such payment, the Issuer shall deliver to the Trustee
and the principal Paying Agent an Officer’s Certificate stating the fact that
such Additional Amounts will be payable and the amounts so payable and will set
forth such other information necessary to enable the Trustee and such Paying
Agent to pay such Additional Amounts to the Holders on the payment date;
provided, however, that if ten (10) days prior to each date on which any such
payment is due and payable the amount of such payment has not yet been
determined, the Issuer shall notify the Trustee of such amount promptly after
such amount has been determined.

 

Section 1008.                      Limitation on Liens

 

For so long as any of the Securities or the Guarantees are outstanding, the
Parent Guarantor shall not, and shall not permit any Subsidiary to, create,
assume, incur, issue or otherwise have outstanding any Lien upon, or with
respect to, any of the present or future business, property, undertaking, assets
or revenues (including, without limitation, any Equity Interests and uncalled
capital), whether now owned or hereafter acquired (together, “assets”) of the
Parent Guarantor or such Subsidiary, to secure any Indebtedness, unless the
Securities and Guarantees are secured by such Lien equally and ratably with (or
prior to) such Indebtedness, except for the following, to which this covenant
shall not apply:

 

(1)                                 Liens on assets securing Indebtedness of the
Parent Guarantor or such Subsidiary outstanding on the Issue Date;

 

(2)                                 Liens on assets securing Indebtedness owing
to the Parent Guarantor or any Subsidiary (other than a Project Subsidiary);

 

(3)                                 Liens existing on any asset prior to the
acquisition of such asset by the Parent Guarantor or any Subsidiary after the
Issue Date, provided that (i) such Lien has not been created in anticipation of
such asset being so acquired, (ii) such Lien shall not apply to any other asset
of the Parent Guarantor or any Subsidiary, other than to proceeds and products
of, and, in the case of any assets other than Equity Interests, after-acquired
property that is affixed or incorporated into, the assets covered by such Lien
on the date of such acquisition of such assets, (iii) such Lien shall secure
only the Indebtedness secured by such Lien on the date of such acquisition of
such asset and (iv) such Lien shall be discharged within one year of the date of
acquisition of such asset or such later date as may be the date of the maturity
of the Indebtedness that such Lien secures if such Indebtedness is fixed
interest rate indebtedness that provides a commercial financial advantage to the
Parent Guarantor and the Subsidiaries;

 

(4)                                 Liens on any assets of a Person that becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary) after the Issue Date that existed prior
to the time such Person becomes a Subsidiary (or is so merged or consolidated),
provided that (i) such Lien has not been created in anticipation of such Person
becoming a Subsidiary (or such merger or consolidation), (ii) such Lien shall
not apply to any other asset of the Parent Guarantor or any Subsidiary, other
than to proceeds and products of, and, in the case of any assets other than
Equity Interests, after-acquired property that is affixed or incorporated into,
the assets covered by such Lien on the date such Person becomes a Subsidiary (or
is so merged or consolidated), (iii) such Lien shall secure only the
Indebtedness secured by such Lien on the date such Person becomes a Subsidiary
(or is so

 

87

--------------------------------------------------------------------------------



 

merged or consolidated) and (iv) such Lien shall be discharged within one year
of the date such Person becomes a Subsidiary (or is so merged or consolidated)
or such later date as may be the date of the maturity of the Indebtedness that
such Lien secures if such Indebtedness is fixed interest rate indebtedness that
provides a commercial financial advantage to the Parent Guarantor and the
Subsidiaries;

 

(5)                                 Liens created to secure Indebtedness,
directly or indirectly, incurred for the purpose of purchasing Equity Interests
or other assets (other than real or personal property of the type contemplated
by clause (6) below), provided that (i) such Lien shall secure only such
Indebtedness incurred  for the purpose of purchasing such assets, (ii) such Lien
shall apply only to the assets so purchased (and to proceeds and products of,
and, in the case of any assets other than Equity Interests, any subsequently
after-acquired property that is affixed or incorporated into, the assets so
purchased) and (iii) such Lien shall be discharged within two years of such Lien
being granted;

 

(6)                                 Liens created to secure Indebtedness
incurred for the purpose of acquiring or developing any real or personal
property or for some other purpose in connection with the acquisition or
development of such property, provided that (i) such Lien shall secure only such
Indebtedness, (ii) such Lien shall not apply to any other assets of the Parent
Guarantor or any Subsidiary, other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the property so
acquired or developed and (iii) the rights of the holder of the Indebtedness
secured by such Lien shall be limited to the property that is subject to such
Lien, it being the intention that the holder of such Lien shall not have any
recourse to the Parent Guarantor or any Subsidiaries personally or to any other
property of the Parent Guarantor or any Subsidiary;

 

(7)                                 Liens for any borrowings from any financial
institution for the purpose of financing any import or export contract in
respect of which any part of the price receivable is guaranteed or insured by
such financial institution carrying on an export credit guarantee or insurance
business, provided that (i) such Lien applies only to the assets that are the
subject of such import or export contract and (ii) the amount of Indebtedness
secured thereby does not exceed the amount so guaranteed or insured;

 

(8)                                 Liens for Indebtedness from an international
or governmental development agency or authority to finance the development of a
specific project, provided that (i) such Lien is required by applicable law or
practice and (ii) the Lien is created only over assets used in or derived from
the development of such project;

 

(9)                                 any Lien created in favor of co-venturers of
the Parent Guarantor or any Subsidiary pursuant to any agreement relating to an
unincorporated joint venture, provided that (i) such Lien applies only to the
Equity Interests in, or the assets of, such unincorporated joint venture and
(ii) such Lien secures solely the payment of obligations arising under such
agreement;

 

88

--------------------------------------------------------------------------------



 

(10)                          Liens over goods and products, or documents of
title to goods and products, arising in the ordinary course of business in
connection with letters of credit and similar transactions, provided that such
Liens secure only the acquisition cost or selling price (and amounts incidental
thereto) of such goods and products required to be paid within 180 days;

 

(11)                          Liens arising by operation of law in the ordinary
course of business of the Parent Guarantor or any Subsidiary;

 

(12)                          Liens created by the Parent Guarantor or any
Subsidiary over a Project Asset of the Parent Guarantor or such Subsidiary,
provided that such Lien secures only (i) in the case of a Lien over assets
referred to in clause (a) of the definition of Project Assets, Limited Recourse
Indebtedness incurred by the Parent Guarantor or such Subsidiary or (ii) in the
case of a Lien over Equity Interests referred to in clause (b) of the definition
of Project Assets, Limited Recourse Indebtedness incurred by the direct
Subsidiary of the Parent Guarantor or such Subsidiary;

 

(13)                          Liens arising under any netting or set-off
arrangement entered into by the Parent Guarantor or any Subsidiary in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Parent Guarantor or any Subsidiary;

 

(14)                          Liens incurred in connection with any extension,
renewal, replacement or refunding (together, a “refinancing”) of any Lien
permitted in clauses (1) through (13) above and any successive refinancings
thereof permitted by this clause (12) (each, an “Existing Security”), provided
that (i) such Liens do not extend to any asset that was not expressed to be
subject to the Existing Security, (ii) the principal amount of Indebtedness
secured by such Liens does not exceed the principal amount of Indebtedness that
was outstanding and secured by the Existing Security at the time of such
refinancing and (iii) any refinancing of an Existing Security incurred in
accordance with clauses (3) through (5) above (and any subsequent refinancings
thereof permitted by this clause (12)) will not affect the obligation to
discharge such Liens within the time frames that applied to such Existing
Security at the time it was first incurred (as specified in the applicable
clause);

 

(15)                          any Lien arising as a result of a Change in Lease
Accounting Standard; and

 

(16)                          other Liens by the Parent Guarantor or any
Subsidiary securing Indebtedness, provided that, immediately after giving effect
to the incurrence or assumption of any such Lien or the incurrence of any
Indebtedness secured thereby, the aggregate principal amount of all outstanding
Indebtedness of the Parent Guarantor and any Subsidiary secured by any Liens
pursuant to this clause (13) shall not exceed 10% of Total Tangible Assets at
such time.

 

Section 1009.                      Offer to Purchase Upon Change of Control
Triggering Event.

 

Any Securities of any series that require that the Issuer make an offer to
purchase upon a Change of Control Triggering Event shall be purchased by the
Issuer in accordance with their terms and (except as otherwise established as
contemplated by Section 301 for the

 

89

--------------------------------------------------------------------------------



 

Securities of such series) in accordance with this Section 1009.  Upon the
occurrence of a Change of Control Triggering Event, unless the Issuer has
previously exercised its right to redeem the Securities in accordance with their
respective terms, each Holder of Securities of such series will have the right
to require the Issuer to purchase all or a portion of such Holder’s Securities
pursuant to the offer described below (the “Change of Control Offer”), at a
purchase price equal to 101% of the principal amount thereof plus accrued and
unpaid interest, if any, to the date of purchase, subject to the rights of
Holders of the Securities on the relevant Record Date to receive interest due on
the relevant Interest Payment Date.

 

Within 30 days following the date upon which the Change of Control Triggering
Event occurred, or at the Issuer’s option, prior to any Change of Control, but
after the public announcement of the pending Change of Control, the Issuer shall
send, by first class mail, a notice to each Holder of Securities of such series,
with a copy to the Trustee, which notice shall govern the terms of the Change of
Control Offer.  Such notice shall describe the transaction or transactions that
constitute the Change of Control and shall state:

 

(i)                                     that the Change of Control Offer is
being made pursuant to this Section 1009 of this Indenture;

 

(ii)                                  that the Issuer is required to offer to
purchase all of the outstanding principal amount of Securities, the purchase
price and, that on the date specified in such notice, which date shall be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed, other than as may be required by law (the “Change of Control Payment
Date”), the Issuer shall repurchase the Securities validly tendered and not
withdrawn pursuant to this Section 1009;

 

(iii)                               if mailed prior to the date of consummation
of the Change of Control, shall state that the Change of Control Offer is
conditioned on the Change of Control being consummated on or prior to the Change
of Control Payment Date;

 

(iv)                              that any Security not tendered or accepted for
payment shall continue to accrue interest;

 

(v)                                 that Securities accepted for payment
pursuant to the Change of Control Offer shall cease to accrue interest after the
Change of Control Payment Date;

 

(vi)                              that Holders electing to have a Security
purchased pursuant to a Change of Control Offer may elect to have all, or any
portion of such Security, purchased;

 

(vii)                           that Holders of Securities of such series
electing to have Securities purchased pursuant to a Change of Control Offer
shall be required to surrender their Securities, with the form entitled “Option
of Holder to Elect Purchase” on the reverse of the relevant Security, or such
other customary documents of surrender and transfer as the Issuer may reasonably
request, duly completed, or

 

90

--------------------------------------------------------------------------------



 

transfer the relevant Security by book-entry transfer, to the paying agent at
the address specified in the notice prior to the Change of Control Payment Date;

 

(viii)                        that Holders whose Securities are purchased only
in part shall be issued new Securities equal in principal amount to the
unpurchased portion of the Securities surrendered (or transferred by book-entry
transfer); and

 

(ix)                              the CUSIP number, if any, printed on the
Securities being repurchased and that no representation is made as to the
correctness or accuracy of the CUSIP number, if any, listed in such notice or
printed on the Securities.

 

The Issuer shall not be required to make a Change of Control Offer if a third
party makes such an offer in the manner, at the times and otherwise in
compliance with the requirements for such an offer made by the Issuer and such
third party purchases all Securities of such series properly tendered and not
withdrawn under its offer.

 

The Issuer shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of
Securities pursuant to a Change of Control Offer.  To the extent that any
securities laws or regulations conflict with the provisions of this
Section 1009, the Issuer shall comply with the applicable securities laws and
regulations and shall be deemed not to have breached its obligations under this
Indenture by virtue thereof.

 

Section 1010.                      Resale of Certain Securities.

 

Except as otherwise provided pursuant to Section 301 or pursuant to a
supplemental indenture entered into pursuant to Article Nine hereof, prior to
the date that is one year from the Closing Date with respect to the Securities
of any series, the Issuer shall not, and shall not permit any of its
“affiliates” (as defined under Rule 144 under the Securities Act) to, repurchase
or resell any Securities of such series which constitute “restricted securities”
under Rule 144.  The Trustee shall have no responsibility in respect of the
Issuer’s performance of its agreement in the preceding sentence.

 

Section 1011.                      New Guarantors.

 

The Parent Guarantor covenants and agrees that if any Subsidiary of the Parent
Guarantor that is not a Guarantor becomes a Relevant Guarantor, then within 30
days of such Subsidiary becoming a Relevant Guarantor, the Parent Guarantor
shall cause such Relevant Guarantor to also become a Subsidiary Guarantor (each,
a “New Guarantor”) of all amounts due and owing on the Outstanding Securities by
having the New Guarantor, the Issuer and the Trustee delivering a New Guarantor
Supplemental Indenture within such 30 days, provided that such New Guarantor’s
Guarantee may contain any limitation required under the laws of the jurisdiction
in which it is organized, or which are substantially similar to the limitations
contained in such other new guarantees given by the New Guarantor in relation to
the Specified Indebtedness giving rise to its status as a Relevant Guarantor.

 

91

--------------------------------------------------------------------------------



 

Upon execution and delivery by the New Guarantor of its New Guarantor
Supplemental Indenture and any other documents provided for in this
Section 1011, the New Guarantor shall be a Guarantor for the purposes of this
Indenture (and shall be deemed to be added to the list of Guarantors contained
in Schedule 1 hereto) and for purposes of all amounts due and owing on all
Outstanding Securities.  In connection therewith, (i) the rights and obligations
of such New Guarantor and the restrictions imposed upon it under this Indenture
shall be the same in all respects as if the New Guarantor had been an Original
Guarantor and (ii) the rights and obligations and restrictions imposed upon the
other Guarantors shall be the same in all respects as if the New Guarantor had
been an Original Guarantor.

 

Section 1012.                      Waiver of Certain Covenants.

 

Except as otherwise established as contemplated by Section 301 for the
Securities of any series, the Issuer may, with respect to the Securities, omit
in any particular instance to comply with any term, provision or condition set
forth in any of Sections 1005, 1008 or 1009 (subject to Section 902(9)), if
before the time for such compliance the Holders of at least a majority in
principal amount of the Outstanding Securities of such series shall, by Act of
such Holders, either waive such compliance in such instance or generally waive
compliance with such term, provision or condition, but no such waiver shall
extend to or affect such term, provision or condition except to the extent so
expressly waived, and, until such waiver shall become effective, the obligations
of the Issuer and the Guarantors and the duties of the Trustee in respect of any
such term, provision or condition shall remain in full force and effect.

 

Section 1013.                      Stamp, Documentary and Similar Taxes.

 

The Issuer and the Guarantors jointly and severally agree to pay all stamp,
documentary or similar duties, taxes or fees which may be payable in respect of
the execution and delivery or the enforcement of this Indenture, any Guarantee
or any Security and the execution and delivery (but not the transfer) or the
enforcement of any of the Securities or Guarantees in the United States or of
any amendment of, supplement to, or waiver or consent under or with respect to,
this Indenture, any Guarantee or any Security, and to pay any value added, goods
and services or similar tax due and payable in respect of reimbursement of costs
and expenses by the Issuer pursuant to this Section 1013, and shall save the
Trustee and each Holder to the maximum extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of such tax required to be paid by the Issuer and the Guarantors
hereunder; provided, however, that neither the Issuer nor any Guarantor shall be
required to pay any such duty, tax or fee to the extent such nonpayment or delay
in payment results from any action or inaction of the Trustee.

 

ARTICLE ELEVEN

 

REDEMPTION OF SECURITIES

 

Section 1101.                      Applicability of Article.

 

The Securities of any series that are redeemable may be redeemed, in whole or in
part from time to time, before their Stated Maturity and shall be redeemable in
accordance with

 

92

--------------------------------------------------------------------------------



 

their terms and (except as otherwise established as contemplated by Section 301
for the Securities of such series) in accordance with the provisions of this
Article.

 

Section 1102.                      Election to Redeem; Notice to Trustee.

 

The election of the Issuer to redeem any Securities shall be evidenced by a
Board Resolution or in another manner specified as contemplated by Section 301
for such Securities.  In case of any redemption at the election of the Issuer of
less than all the Securities of any series (including any such redemption
affecting only a single Security), the Issuer shall, at least 60 days prior to
the Redemption Date fixed by the Issuer (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee of such Redemption Date and of
the principal amount of Securities of such series to be redeemed and, if
applicable, of the tenor of the Securities to be redeemed.  In the case of any
redemption of Securities prior to the expiration of any restriction on such
redemption provided in the terms of such Securities established as contemplated
by Section 301, the Issuer shall furnish the Trustee with an Officer’s
Certificate evidencing compliance with such restriction.

 

Section 1103.                      Selection of Securities to Be Redeemed.

 

If less than all the Securities of any series are to be redeemed (unless such
redemption affects only a single Security, in which case this Section 1103 shall
not apply), the particular Securities to be redeemed shall be selected not more
than 60 days or less than 30 days prior to the Redemption Date, from the
Outstanding Securities of such series not previously called for redemption,
either (i) in compliance with the requirement of the applicable clearing
systems, if the Securities are held through any clearing systems, or (ii) by the
Trustee on a pro rata basis, by lot or by such other method as the Trustee deems
fair and appropriate, if the Securities are not held through any clearing
systems, and in either case which may provide for the selection for redemption
of a portion of the principal amount of any Security of such series, provided
that the unredeemed portion of the principal amount of any Security shall be in
an authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.

 

The Trustee shall promptly notify the Issuer in writing of the Securities
selected for redemption as aforesaid and, in case of any Securities selected for
partial redemption as aforesaid, the principal amounts thereof to be redeemed.

 

The provisions of the two preceding paragraphs shall not apply with respect to
any redemption affecting only a single Security, whether such Security is to be
redeemed in whole or in part.  In the case of any such redemption in part, the
unredeemed portion of the principal amount of the Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amounts of such Securities which has been or is to be redeemed.

 

93

--------------------------------------------------------------------------------



 

Section 1104.                      Notice of Redemption.

 

Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not less than 30 nor more than 60 days prior to the Redemption Date, to each
Holder of Securities to be redeemed, at his address appearing in the Security
Register.

 

All notices of redemption shall state:

 

(1)                                 the Redemption Date,

 

(2)                                 the Redemption Price and the amount of any
accrued and unpaid interest payable on the Redemption Date,

 

(3)                                 the CUSIP or other identifying number of
such Securities to be redeemed,

 

(4)                                 if less than all the Outstanding Securities
of any series consisting of more than a single Security are to be redeemed, the
identification (and, in the case of partial redemption of any such Securities,
the principal amounts) of the particular Securities to be redeemed and, if less
than all the Outstanding Securities of any series consisting of a single
Security are to be redeemed, the principal amount of the particular Security to
be redeemed,

 

(5)                                 that on the Redemption Date the Redemption
Price (together with any accrued and unpaid interest payable on the Redemption
Date) will become due and payable upon each such Security to be redeemed and, if
applicable, that interest thereon will cease to accrue on and after said date,
and

 

(6)                                 the place or places where such Securities
are to be surrendered for payment of the Redemption Price, and accrued interest,
if any.

 

Notice of redemption of Securities to be redeemed at the election of the Issuer
shall be given by the Issuer or, at the Issuer’s request, by the Trustee in the
name and at the expense of the Issuer.

 

Section 1105.                      Deposit of Redemption Price.

 

Not later than one Business Day prior to any Redemption Date, the Issuer shall
deposit with the Trustee or with a Paying Agent (or, if the Issuer is acting as
its own Paying Agent, segregate and hold in trust as provided in Section 1003)
an amount of money sufficient to pay the Redemption Price of, and (except if the
Redemption Date shall be an Interest Payment Date) accrued interest on, all the
Securities which are to be redeemed on that date.

 

Section 1106.                      Securities Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price applicable thereto, and from and after such date (unless the Issuer shall
default in the payment of the Redemption Price and accrued interest) such
Securities shall cease to bear interest.  Upon

 

94

--------------------------------------------------------------------------------



 

surrender of any such Security for redemption in accordance with said notice,
such Security shall be paid by the Issuer at the Redemption Price, together with
accrued interest to the Redemption Date; provided, however, that, unless
otherwise specified as contemplated by Section 301, installments of interest
whose Stated Maturity is on or prior to the Redemption Date will be payable to
the Holders of such Securities, or one or more Predecessor Securities,
registered as such at the close of business on the relevant Record Date
according to their terms and the provisions of Section 307.

 

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the terms
of the Security established as contemplated by Section 301.

 

Section 1107.                      Securities Redeemed in Part.

 

Any Security which is to be redeemed only in part shall be surrendered at a
Place of Payment therefor (with, if the Issuer or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Issuer and the Trustee duly executed by, the Holder thereof or his attorney duly
authorized in writing), and the Issuer shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security without service charge,
a new Security or Securities of the same series and of like tenor, of any
authorized denomination as requested by such Holder, in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered.

 

Section 1108.                      Optional Redemption Due to Changes in Tax
Treatment.

 

Unless otherwise specified as contemplated by Section 301 with respect to any
series of Securities, if, as the result of (a) any change in or any amendment to
the laws, regulations or published tax rulings of any Relevant Jurisdiction, or
of any political subdivision or taxing authority thereof or therein, affecting
taxation, or (b) any change in the official administration, application or
interpretation by a relevant court or tribunal, government or government
authority of any Relevant Jurisdiction of such laws, regulations or published
tax rulings either generally or in relation to the Securities or the Guarantees,
which change or amendment is proposed and becomes effective on or after the
later of (x) the original issue date of such Securities or Guarantees or (y) the
date on which a jurisdiction becomes a Relevant Jurisdiction (whether by
consolidation, merger or transfer of assets of the Issuer or any Guarantor,
change in place of payment on the Securities or Guarantees or otherwise) or
which change in official administration, application or interpretation shall not
have been available to the public prior to such original issue date or the date
on which such jurisdiction becomes a Relevant Jurisdiction (whichever is later),
the Issuer or the Guarantors would be required to pay any Additional Amounts
pursuant to Section 1007 of this Indenture or the terms of any Guarantee in
respect of interest on the next succeeding Interest Payment Date (assuming, in
the case of the Guarantors, a payment in respect of such interest was required
to be made by the Guarantors under the Guarantees thereof on such Interest
Payment Date and the Guarantors would be unable, for reasons outside their
control, to procure payment by the Issuer), and the obligation to pay Additional
Amounts cannot be avoided by the use of commercially reasonable measures
available to the Issuer or to the applicable Guarantor, as the case may be, the
Issuer may, at its

 

95

--------------------------------------------------------------------------------



 

option, redeem all (but not less than all) of the Securities in respect of which
such Additional Amounts would be so payable at any time, upon not less than 30
nor more than 60 days’ written notice as provided in Sections 1102 and 1104, at
a Redemption Price equal to 100% of the outstanding principal amount thereof
plus accrued and unpaid interest due thereon up to, but not including, the date
fixed for redemption; provided, however, that:

 

(1)                                 no such notice of redemption may be given
earlier than 60 days prior to the earliest date on which the Issuer or the
applicable Guarantor would be obligated to pay such Additional Amounts were a
payment in respect of the Securities or the Guarantees thereof then due, and

 

(2)                                 at the time any such redemption notice is
given, such obligation to pay such Additional Amounts must remain in effect.

 

Prior to the publication or mailing of any notice of any redemption of any
Securities pursuant to this Section, the Issuer, the applicable Guarantor or any
Person with whom the Issuer or the applicable Guarantor has consolidated or
merged, or to whom the Issuer or the applicable Guarantor has conveyed or
transferred or leased all or substantially all of its properties or assets (the
successor Person in any such transaction, a “Successor Person”), as the case may
be, shall provide the Trustee with an Opinion of Counsel to the effect that the
conditions precedent to the right of the Issuer to redeem such Securities
pursuant to this Section have occurred and a certificate signed by a Director or
an Authorized Officer stating that the obligation to pay Additional Amounts with
respect of such Securities cannot be avoided by taking measures that the Issuer,
the applicable Guarantor or the Successor Person, as determined by the Board of
Directors of the Issuer or the Successor Person, as the case may be, believes in
good faith are commercially reasonable.

 

ARTICLE TWELVE

 

DEFEASANCE AND COVENANT DEFEASANCE

 

Section 1201.                      Option to Effect Defeasance or Covenant
Defeasance.

 

The Issuer or the Guarantors may, at any time, elect to have either Section 1202
or Section 1203 be applied to all the Outstanding Securities of any series
designated pursuant to Section 301 as being defeasible pursuant to this
Article Twelve, upon compliance with the applicable requirements provided
pursuant to Section 301 and upon compliance with the conditions set forth below
in this Article Twelve. Any such election shall be evidenced by a Board
Resolution or in another manner specified as contemplated by Section 301 for
such Securities.

 

Section 1202.                      Defeasance and Discharge.

 

Upon the Issuer’s or Guarantor’s exercise of the option provided in Section 1201
to have this Section 1202 applied to the Outstanding Securities of any series,
the Issuer and the Guarantors shall be deemed to have been discharged from their
respective obligations with respect to all the Outstanding Securities of any
series, as provided in this Section 1202 on and after the date the applicable
conditions set forth in Section 1204 are satisfied (hereinafter called

 

96

--------------------------------------------------------------------------------



 

“Defeasance”) with respect to such Securities.  For this purpose, such
Defeasance means that the Issuer shall be deemed to have paid and discharged the
entire indebtedness represented by the Outstanding Securities of such series and
to have satisfied all of its other obligations under the Securities of such
series and this Indenture insofar as the Securities of such series are concerned
(and the Trustee, at the expense of the Issuer, shall execute proper instruments
acknowledging the same), subject to the following which shall survive until
otherwise terminated or discharged hereunder: (1) the rights of Holders of the
Outstanding Securities of such series to receive, solely from the trust fund
described in Section 1204 and as more fully set forth in such Section, payments
in respect of the principal of and any premium and interest on such Securities
of such series when payments are due, (2) the Issuer’s and each Guarantor’s
obligations with respect to such Securities of such series under Sections 304,
305, 306, 1002, 1003 and 1007, (3) the rights (including without limitation, the
rights set forth in Section 607), powers, trusts, duties and immunities of the
Trustee hereunder and (4) this Article.  Subject to compliance with this
Article, the Issuer or a Guarantor may defease any Securities pursuant to this
Section notwithstanding the prior Covenant Defeasance of such Securities
pursuant to Section 1203.

 

Section 1203.                      Covenant Defeasance.

 

Upon the Issuer’s or a Guarantor’s exercise of the option provided in
Section 1201 to have this Section 1203 applied to the Outstanding Securities of
any series, on and after the date the applicable conditions set forth in
Section 1204 are satisfied (hereinafter called “Covenant Defeasance”) with
respect to the Outstanding Securities of any series, pursuant to this
Section 1203, (1) the Issuer and the Guarantors shall be released from their
respective obligations under Section 801, 1008, 1009, 1011 and 1301, and (2) the
occurrence of any event specified in Sections 501(3), 501(4), 501(5) or
501(7)(a) with respect to any obligations referred to in clause (1) of this
Section 1203 shall be deemed not to be or result in an Event of Default, in each
case with respect to the Outstanding Securities of such series as provided in
this Section.  For this purpose, such Covenant Defeasance means that the Issuer
and the Guarantors may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such specified
Section (to the extent so specified in the case of Section 501(4)), whether
directly or indirectly by reason of any reference elsewhere herein to any such
Section or Article or by reason of any reference in any such Section or
Article to any other provision herein or in any other document, but the
remainder of this Indenture and the Securities of such series shall be
unaffected thereby.

 

Section 1204.                      Conditions to Defeasance or Covenant
Defeasance.

 

The following shall be the conditions to the Defeasance pursuant to Section 1202
or the Covenant Defeasance pursuant to Section 1203 of the Outstanding
Securities of any series:

 

(1)                                 The Issuer or a Guarantor shall elect by
Board Resolution to effect a Defeasance pursuant to Section 1202 or a Covenant
Defeasance pursuant to Section 1203.

 

(2)                                 The Issuer or a Guarantor, as the case may
be, shall irrevocably have deposited or caused to be deposited with the Trustee
(or another trustee which satisfies the requirements contemplated by Section 609
and agrees to comply with the provisions of this Article applicable to it) as
trust funds in trust for the purpose of making the

 

97

--------------------------------------------------------------------------------



 

following payments, specifically pledged as security for, and dedicated solely
to, the benefit of the Holders of the Outstanding Securities of such series,
(a) money in an amount, (b) U.S. Government Obligations that through the
scheduled payment of principal and interest in respect thereof in accordance
with their terms will provide, not later than one day before the due date of any
payment, money in an amount or (c) a combination thereof, in each case,
sufficient to pay all the principal of, and any premium and interest (and any
Additional Amounts then known) on the Outstanding Securities of such series and
any Additional Amounts then known thereon on the respective Stated Maturities,
in accordance with the terms of this Indenture and the Securities of such
series.  As used herein, “U.S. Government Obligations” means direct obligations
(or certificates representing an ownership interest in such obligations) of the
United States of America (including any agency or instrumentality thereof) for
the payment of which the full faith and credit of the United States of America
is pledged and which are not callable at the issuer’s option.

 

(3)                                 In the event of a Defeasance pursuant to
Section 1202, the Issuer or the applicable Guarantor shall have delivered to the
Trustee an Opinion of Counsel stating that (x) the Issuer or such Guarantor has
received from, or there has been published by, the Internal Revenue Service a
ruling or (y) since the date of this Indenture, there has been a change in the
applicable U.S. Federal income tax law, in either case (x) or (y) to the effect
that, and based thereon such opinion shall confirm that, the beneficial owners
of the Outstanding Securities of such series and will not recognize gain or loss
for U.S. Federal income tax purposes as a result of the deposit, Defeasance and
discharge to be effected with respect to the Outstanding Securities of such
series and will be subject to U.S. Federal income tax on the same amount, in the
same manner and at the same times as would be the case if such deposit,
Defeasance and discharge were not to occur.

 

(4)                                 In the event of a Covenant Defeasance
pursuant to Section 1203, the Issuer  or the applicable Guarantor shall have
delivered to the Trustee an Opinion of Counsel to the effect that the beneficial
owners of the Outstanding Securities of such series will not recognize gain or
loss for U.S. Federal income tax purposes as a result of the deposit and
Covenant Defeasance to be effected with respect to the Outstanding Securities of
such series and will be subject to U.S. Federal income tax on the same amount,
in the same manner and at the same times as would be the case if such deposit
and Covenant Defeasance were not to occur.

 

(5)                                 Such Defeasance or Covenant Defeasance shall
not cause the Trustee to have a conflicting interest within the meaning of the
Trust Indenture Act (as if the provisions of the Trust Indenture Act applied to
this Indenture) (assuming all Securities are in default within the meaning of
such Act and that such Act applied to this Indenture).

 

(6)                                 Such Defeasance or Covenant Defeasance shall
not result in the trust arising from such deposit constituting an investment
company within the meaning of the Investment Company Act unless such trust shall
be registered under such Act or exempt from registration thereunder.

 

(7)         The Issuer or the applicable Guarantor shall have delivered to the
Trustee an

 

98

--------------------------------------------------------------------------------



 

Officer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent with respect to such Defeasance or Covenant Defeasance have
been complied with.

 

(8)         All amounts due and owing to the Trustee and its counsel shall have
been paid in full.

 

Section 1205.                      Deposited Money and U.S. Government
Obligations to Be Held in Trust; Miscellaneous Provisions.

 

Subject to the provisions of the last paragraph of Section 1003, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section and
Section 1206, the Trustee and any such other trustee are referred to
collectively as the “Trustee”) pursuant to Section 1204 in respect of any
Outstanding Securities shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any such Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities, of all sums due and to become due thereon in respect of
principal and any premium and interest, but money so held in trust need not be
segregated from other funds except to the extent required by law.

 

The Issuer or a Guarantor, as the case may be, shall pay and indemnify the
Trustee against any tax, fee or other charge imposed on or assessed against the
Trustee or the trust created hereby with respect to the U.S. Government
Obligations deposited pursuant to Section 1204 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders or beneficial owners of such
Outstanding Securities.

 

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer or the Guarantors, as the case may be, from time to
time upon an Issuer Request any money or U.S. Government Obligations held by it
as provided in Section 1204 with respect to any Securities which, in the opinion
of a nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, are in excess of the
amount thereof which would then be required to be deposited to effect the
Defeasance or Covenant Defeasance, as the case may be, with respect to such
Securities.

 

Section 1206.                      Reinstatement.

 

If the Trustee or the Paying Agent is unable to apply any money in accordance
with this Article with respect to any Securities by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the obligations under this
Indenture and such Securities from which the Issuer has been discharged or
released pursuant to Section 1202 or 1203 shall be revived and reinstated as
though no deposit had occurred pursuant to this Article with respect to such
Securities, until such time as the Trustee or Paying Agent is permitted to apply
all money held in trust pursuant to Section 1205 with respect to such Securities
in accordance with this Article; provided, however, that if the Issuer or a
Guarantor makes any payment of principal of or any premium or interest on any
such Security following such reinstatement of its obligations, the Issuer or a
Guarantor shall

 

99

--------------------------------------------------------------------------------



 

be subrogated to the rights (if any) of the Holders of such Securities to
receive such payment from the money so held in trust.

 

ARTICLE THIRTEEN

 

GUARANTEE

 

Section 1301.                      Guarantee.

 

The Guarantors jointly and severally hereby fully and unconditionally guarantee
to each Holder of a Security of each series authenticated and delivered by the
Trustee the due and punctual payment of the principal (including any amount due
in respect of original issue discount) of and any premium and interest on such
Security (and any Additional Amounts and other amounts payable by the Issuer in
respect thereof), when and as the same shall become due and payable, whether at
the Stated Maturity, by declaration of acceleration, call for redemption or
otherwise, in accordance with the terms of such Security and of this Indenture. 
The Guarantors jointly and severally hereby agree to pay to the Trustee any
amount due it for the compensation (as per the fee proposal agreed upon between
the Issuer and the Trustee) and reasonable expenses, disbursements and advances
of the Trustee, its agents, officers, employees and directors, and any other
amounts, including indemnification amounts, due to the Trustee under
Section 607.  The Guarantors each hereby agree that its obligations hereunder
shall be as if it were a principal debtor and not merely a surety, and shall be
absolute and unconditional, irrespective of, and shall be unaffected by, any
invalidity, irregularity or unenforceability of any Security of any series or
this Indenture, any failure to enforce the provisions of any Security of any
series or this Indenture, any waiver, modification or indulgence granted to the
Issuer with respect thereto, by the Holder of any Security of any series or the
Trustee, or any other circumstances which may otherwise constitute a legal or
equitable discharge of a surety or guarantor; provided, however, that,
notwithstanding the foregoing, no such waiver, modification or indulgence shall,
without the consent of the Guarantors, increase the principal amount of a
Security or the interest rate thereon or increase any premium payable upon
redemption thereof.  The Guarantors each hereby waive diligence, presentment,
demand of payment, filing of claims with a court in the event of merger or
bankruptcy of the Issuer, any right to require a proceeding first against the
Issuer, the benefit of discussion, protest or notice with respect to any
Security or the indebtedness evidenced thereby or with respect of any sinking
fund payment required pursuant to the terms of a Security issued under this
Indenture and all demands whatsoever, and covenants that its Guarantee will not
be discharged with respect to any Security except by payment in full of the
principal thereof and any premium and interest thereon or as provided in
Article Four, Section 802 or Article Thirteen.  The Guarantors each further
agree that, as between such Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, the Maturity of the obligations guaranteed hereby
may be accelerated as provided in Article Five hereof for the purposes of its
Guarantee, but not in the case of any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby.

 

The obligations of each Guarantor hereunder will be limited (i) to the maximum
amount as will, taking into account, in addition to such obligations of each
Guarantor, all other contingent and fixed liabilities of such Guarantor and any
collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under

 

100

--------------------------------------------------------------------------------



 

its Guarantee or pursuant to its contribution obligations under this Indenture,
result in the obligations of such Guarantor under its Guarantee not constituting
a fraudulent conveyance or fraudulent transfer under applicable law nor leading
to a breach of the rules governing financial assistance, corporate purpose,
ultra vires, impairment of statutory capital or similar capital restrictions
under applicable law and/or (ii) to the extent otherwise necessary so that such
obligations do not constitute a breach of applicable law.

 

The Guarantors shall be subrogated to all rights of each Holder of Securities
against the Issuer in respect of any amounts paid to such Holder by the
Guarantors pursuant to the provisions of these Guarantees; provided, however,
that the Guarantors shall not be entitled to enforce, or to receive any payments
arising out of or based upon, such right of subrogation until the principal of
and any premium and interest on all the Securities of the same series and of
like tenor shall have been paid in full.

 

No past, present or future stockholder, officer, director, employee or
incorporator of any Guarantor shall have any personal liability under the
Guarantees set forth in this Section 1301 by reason of his or its status as such
stockholder, officer, director, employee or incorporator.

 

The Guarantees set forth in this Section 1301 shall not be valid or become
obligatory for any purpose with respect to a Security until the certificate of
authentication on such Security shall have been signed by or on behalf of the
Trustee.

 

For the avoidance of doubt, the fact that none of the Guarantors (including,
without limitation, any New Guarantors) have or will execute any Security, or
any notation of their Guarantees on any Security, authenticated and delivered by
the Trustee shall in no way affect or limit such Guarantor’s Guarantee under
this Section 1301.

 

Section 1302.                      Release of Subsidiary Guarantors.

 

Any or all of the Subsidiary Guarantors may be released at any time from their
respective Guarantees and other obligations under this Indenture without the
consent of any Holder.  Such release shall occur upon or concurrently with the
Subsidiary Guarantor no longer being a Relevant Guarantor and the delivery of an
Officer’s Certificate of Release to the Trustee certifying the same, provided
that, at the time of such release, no default or Event of Default has occurred
and is continuing

 

Concurrently with the delivery of such Officer’s Certificate of Release to the
Trustee and without any further act of any other party, such Subsidiary
Guarantor shall be automatically and unconditionally released from its Guarantee
and other obligations under this Indenture and shall have no further liability
or responsibility under the Securities or this Indenture. Notwithstanding the
foregoing, the release of a Subsidiary of the Parent Guarantor as a Subsidiary
Guarantor shall not preclude such Subsidiary subsequently becoming a Guarantor
if, while the Securities are Outstanding, such Subsidiary becomes a Relevant
Guarantor subsequent to such release.

 

101

--------------------------------------------------------------------------------



 

*                                        
*                                         *

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

102

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

The foregoing agreement is hereby

confirmed and accepted as of the

date first written above:

)

)

)

 

 

)

 

BEMIS COMPANY, INC.

)

 

 

)

 

 

 

)

 

By:

/s/ Andrew Cowper

)

 

Name:

Andrew Cowper

)

 

Title:

Director and Assistant Secretary

)

 

 

 

 

 

 

 

EXECUTED for and on behalf of

AMCOR FINANCE (USA), INC.

by its attorney under power of

attorney dated May 7, 2019 in the

presence of:

)

)

)

)

)

 

 

)

 

/s/ Markus Sablatnig

)

/s/ Graeme Vavasseur

 

)

 

Signature of witness

)

Signature of Attorney

 

)

 

Markus Sablatnig

)

Graeme Vavasseur

 

)

 

Name of witness

)

Name of Attorney

 

 

 

 

 

 

EXECUTED by AMCOR PLC by

its attorney under power of attorney

dated May 10, 2019 in the presence

of:

)

)

)

)

)

 

 

)

 

/s/ Graeme Vavasseur

)

/s/ Michael Casamento

 

)

 

Signature of witness

)

Signature of Attorney

 

)

 

Graeme Vavasseur

)

Michael Casamento

 

)

 

Name of witness

)

Name of Attorney

 

SIGNATURE PAGE TO INDENTURE

 

--------------------------------------------------------------------------------



 

EXECUTED by AMCOR

LIMITED by its attorney under

power of attorney dated May 3,

2019 in the presence of:

)

)

)

)

 

 

)

 

/s/ Graeme Vavasseur

)

/s/ Michael Casamento

 

)

 

Signature of witness

)

Signature of Attorney

 

)

 

Graeme Vavasseur

)

Michael Casamento

 

)

 

Name of witness

)

Name of Attorney

 

)

 

 

 

 

EXECUTED by AMCOR UK

FINANCE PLC by its attorney

under power of attorney dated April

3, 2019 in the presence of:

)

)

)

)

)

 

 

)

 

/s/ Markus Sablatnig

)

/s/ Graeme Vavasseur

 

)

 

Signature of witness

)

Signature of Attorney

 

)

 

Markus Sablatnig

)

Graeme Vavasseur

 

)

 

Name of witness

)

Name of Attorney

 

Each attorney executing this Indenture states that he or she has no notice of
revocation or suspension of his or her power of attorney.

 

SIGNATURE PAGE TO INDENTURE

 

--------------------------------------------------------------------------------



 

Deutsche Bank Trust Company Americas,

 

 

 

as Trustee, Registrar and Paying Agent

 

 

 

 

 

By:

/s/ Robert S. Peschler

 

Name:

Robert S. Peschler

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Annie Jaghatspanyan

 

Name:

Annie Jaghatspanyan

 

Title:

Vice President

 

 

SIGNATURE PAGE TO INDENTURE

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Guarantors

 

1.              Amcor plc

 

2.              Amcor Limited

 

3.              Amcor UK Finance plc

 

4.              Amcor Finance (USA), Inc.

 

--------------------------------------------------------------------------------



 

ANNEX A

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFER FROM RESTRICTED GLOBAL
SECURITY TO REGULATION S GLOBAL SECURITY
(Transfers pursuant to § 305(d)(i)
of the Indenture)

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Atten: Transfer Department

 

with copy to:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor, Mail Stop: NYC60-1630,

New York, New York 10005

Attn: Corporates Team, Bemis Company, Inc.

 

Re:                            [·]% Guaranteed Senior Notes due 20[·] of Bemis
Company, Inc. (the “Securities”)

 

Reference is hereby made to the Indenture, dated as of [•], 2019 (the
“Indenture”), among Bemis Company, Inc. (the “Issuer”), the Guarantors party
thereto, and Deutsche Bank Trust Company Americas, as Trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to US$              principal amount of Securities which are
evidenced by one or more Restricted Global Securities (CUSIP No. [          ])
and held with the Depositary in the name of [insert name of transferor] (the
“Transferor”).  The Transferor has requested a transfer of such beneficial
interest in the Securities to a person who will take delivery thereof in the
form of an equal principal amount of Securities evidenced by one or more
Regulation S Global Securities (CUSIP No. [          ]), which amount,
immediately after such transfer, is to be held with the Depositary through
Euroclear or Clearstream or both (Common Code: TBA; ISIN: [          ]).

 

In connection with such request and in respect of such Securities, the
Transferor does hereby certify that such transfer has been effected pursuant to
and in accordance with Rule 903 or Rule 904 (as applicable) under the United
States Securities Act of 1933, as amended (the “Securities Act’), and
accordingly the Transferor does hereby further certify that:

 

(1)                                 the offer of the Securities was not made to
a person in the United States;

 

A-1

--------------------------------------------------------------------------------



 

(2)                                 either:

 

(A)                               at the time the buy order was originated, the
transferee was outside the United States or the Transferor and any person acting
on its behalf reasonably believed that the transferee was outside the United
States, or

 

(B)                               the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither the
Transferor nor any person acting on its behalf knows that the transaction was
pre-arranged with a buyer in the United States;

 

(3)                                 no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or 904(b) of Regulation S,
as applicable;

 

(4)                                 the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act; and

 

(5)                                 upon completion of the transaction, the
beneficial interest being transferred as described above is to be held with the
Depositary through Euroclear or Clearstream or both.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and the underwriters or initial purchasers, if
any, of the initial offering of such Securities being transferred.  Terms used
in this certificate and not otherwise defined in the Indenture have the meanings
set forth in Regulation S under the Securities Act.

 

 

[Insert Name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DTC Participant Number:

 

Euroclear/Clearstream Number:

 

 

Dated:               ,

 

 

A-2

--------------------------------------------------------------------------------



 

ANNEX B

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFER FROM RESTRICTED GLOBAL
SECURITY TO UNRESTRICTED GLOBAL SECURITY
(Transfers Pursuant to § 305(d)(ii)
of the Indenture)

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Atten: Transfer Department

 

with copy to:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor, Mail Stop: NYC60-1630,

New York, New York 10005

Attn: Corporates Team, Bemis Company, Inc.

 

Re:                            [·]% Guaranteed Senior Notes due 20[·] of Bemis
Company, Inc. (the “Securities”)

 

Reference is hereby made to the Indenture, dated as of [•], 2019 (the
“Indenture”), among Bemis Company, Inc. (the “Issuer”), the Guarantors party
thereto and Deutsche Bank Trustee Company Americas, as Trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to US$            principal amount of Securities which are
evidenced by one or more Restricted Global Securities (CUSIP No. [          ])
and held with the Depositary in the name of [insert name of transferor] (the
“Transferor”).  The Transferor has requested a transfer of such beneficial
interest in the Securities to a person that will take delivery thereof in the
form of an equal principal amount of Securities evidenced by one or more
Unrestricted Global Securities (CUSIP No. [          ]).

 

In connection with such request and in respect of such Securities, the
Transferor does hereby certify that (A) such transfer has been effected pursuant
to and in accordance with either (i) Rule 903 or Rule 904 (as applicable) under
the United States Securities Act of 1933, as amended (the “Securities Act”) or
(ii) Rule 144 under the Securities Act or (B) such transfer has been effected
pursuant to an effective registration statement filed by the Issuer and the
Guarantors pursuant to a Registration Rights Agreement applicable to the
Securities transferred, and accordingly the Transferor does hereby further
certify, with respect to clause (A) of the immediately preceding paragraph,
that:

 

B-1

--------------------------------------------------------------------------------



 

(1)                                 if the transfer has been effected pursuant
to Rule 903 or Rule 904:

 

(A)                               the offer of the Securities was not made to a
person in the United States;

 

(B)                               either:

 

(i)                                     at the time the buy order was
originated, the transferee was outside the United States or the Transferor and
any person acting on its behalf reasonably believed that the transferee was
outside the United States, or

 

(ii)                                  the transaction was executed in, on or
through the facilities of a designated offshore securities market and neither
the Transferor nor any person acting on its behalf knows that the transaction
was pre-arranged with a buyer in the United States;

 

(C)                               no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or 904(b) of Regulation S, as
applicable; and

 

(D)                               the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act; or

 

(2)                                 if the transfer has been effected pursuant
to Rule 144, the Securities have been transferred in a transaction permitted by
Rule 144.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and the underwriters or initial purchasers, if
any, of the initial offering of such Securities being transferred.  Terms used
in this certificate and not otherwise defined in the Indenture have the meanings
set forth in Regulation S under the Securities Act.

 

 

[Insert Name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DTC Participant Number:

 

Euroclear/Clearstream Number:

 

 

Dated:               ,

 

 

B-2

--------------------------------------------------------------------------------



 

ANNEX C

 

FORM OF TRANSFER CERTIFICATES
FOR TRANSFER FROM REGULATION S GLOBAL
SECURITY TO RESTRICTED GLOBAL SECURITY
(Transfers Pursuant to § 305(d)(iii)
of the Indenture)

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Atten: Transfer Department

 

with copy to:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor, Mail Stop: NYC60-1630,

New York, New York 10005

Attn: Corporates Team, Bemis Company, Inc.

 

Re:                            [·]% Guaranteed Senior Notes due 20[·] of Bemis
Company, Inc. (the “Securities”)

 

Reference is hereby made to the Indenture, dated as of [•], 2019 (the
“Indenture”), among Bemis Company, Inc. (the “Issuer”), the Guarantors party
thereto and Deutsche Bank Trust Company Americas, as Trustee.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to US$          principal amount of Securities which are
evidenced by one or more Regulation S Global Securities (CUSIP No. [          ])
and held with the Depository through [Euroclear] [Clearstream] (Common Code TBA)
in the name of [insert name of transferor] (the “Transferor”).  The Transferor
has requested a transfer of such beneficial interest in Securities to a person
that will take delivery thereof (the “Transferee”) in the form of an equal
principal amount of Securities evidenced by one or more Restricted Global
Securities (CUSIP No. [          ]).

 

In connection with such request and in respect of such Securities, the
Transferor does hereby certify that such Transferor did not purchase such
Securities as part of their initial distribution and the transfer is being
effected pursuant to and in accordance with an exemption from the United States
Securities Act of 1933, as amended (the “Securities Act”) and in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction.

 

C-1

--------------------------------------------------------------------------------



 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and the underwriters or initial purchasers, if
any, of the initial offering of such Securities being transferred.

 

 

[Insert Name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DTC Participant Number:

 

Euroclear/Clearstream Number:

 

 

Dated:               ,

 

 

C-2

--------------------------------------------------------------------------------



 

[Transferee Certificate]

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Atten: Transfer Department

 

with copy to:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor, Mail Stop: NYC60-1630,

New York, New York 10005

Attn: Corporates Team, Bemis Company, Inc.

 

Re:                            [·]% Guaranteed Senior Notes due 20[·] of Bemis
Company, Inc. (the “Securities”)

 

Reference is hereby made to the Indenture, dated as of [•], 2019 (the
“Indenture”), among Bemis Company, Inc. (the “Issuer”), the Guarantors party
thereto and Deutsche Bank Trust Company Americas, as Trustee.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to US$           principal amount of Securities which are
evidenced by one or more Regulation S Global Securities (CUSIP No. [          ])
and held with the Depository through [Euroclear] [Clearstream] (Common Code TBA)
in the name of [insert name of transferor] (the “Transferor”).  The Transferor
has requested a transfer of such beneficial interest in Securities to [insert
name of transferee] (the “Transferee”) that will take delivery thereof in the
form of an equal principal amount of Securities evidenced by one or more
Restricted Global Securities (CUSIP No. [          ]).

 

In connection with such request and in respect of such Securities, the
Transferee does hereby certify that it is purchasing the Securities for its own
account, or for one or more accounts with respect to which the Transferee
exercises sole investment discretion, and the Transferee and each such account
is a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act (a “QIB” ).

 

The Transferee hereby agrees that any future resale, pledge or transfer of such
Securities may be made only (A) by such initial purchaser (i) to the Issuer,
(ii) so long as the Securities remain eligible for resale pursuant to Rule 144A
under the Securities Act, to a person who the seller reasonably believes is a
qualified institutional buyer acquiring for its own account or for the account
of one or more other qualified institutional buyers in a transaction meeting the
requirements of Rule 144A, (iii) in an offshore transaction meeting the
requirements of Rule 903 or Rule 904 (as applicable) of Regulation S under the
Securities Act, or (iv) pursuant to an

 

C-3

--------------------------------------------------------------------------------



 

exemption from registration under the Securities Act provided by Rule 144 under
the Securities Act (if available), (resales described in (i)-(iv), “Safe Harbor
Resales”) or (B) by a subsequent purchaser, in a Safe Harbor Resale or pursuant
to any other available exemption from the registration requirements under the
Securities Act (provided that as a condition to the registration of transfer of
any Securities otherwise than in a Safe Harbor Resale, the Issuer or the Trustee
may, in circumstances that any of them deems appropriate, require evidence, in
addition to that required pursuant to (4) below, that it, in its absolute
discretion, deems necessary or appropriate to evidence compliance with such
exemption and with any state securities laws that may be applicable), or
(C) pursuant to an effective registration statement under the Securities Act, in
each case in accordance with any applicable securities laws of any state of the
United States or other jurisdictions.  The Transferee will notify any purchaser
of Securities from it of the resale restrictions referred to above, if then
applicable.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and the underwriters or initial purchasers, if
any, of the initial offering of such Securities being transferred.

 

 

[Insert Name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DTC Participant Number:

 

Euroclear/Clearstream Number:

 

 

Dated:               ,

 

 

C-4

--------------------------------------------------------------------------------



 

ANNEX D

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFER FROM UNRESTRICTED GLOBAL
SECURITY TO RESTRICTED GLOBAL SECURITY
(Transfers Pursuant to § 305(d)(iv)
of the Indenture)

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Atten: Transfer Department

 

with copy to:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor, Mail Stop: NYC60-1630,

New York, New York 10005

Attn: Corporates Team, Bemis Company, Inc.

 

Re:                            [·]% Guaranteed Senior Notes due 20[·] of Bemis
Company, Inc. (the “Securities”)

 

Reference is hereby made to the Indenture, dated as of [·], 2019 (the
“Indenture”), among Bemis Company, Inc. (the “Issuer”), the Guarantors party
thereto and Deutsche Bank Trust Company Americas, as Trustee.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to US$          principal amount of Securities which are
evidenced by one or more Unrestricted Global Securities (CUSIP No. [          ])
held in the name of [insert name of transferor] (the “Transferor”).  The
Transferor has requested a transfer of such beneficial interest in Securities to
[insert name of transferee] (the “Transferee”) that will take delivery thereof
in the form of an equal principal amount of Securities evidenced by one or more
Restricted Global Securities (CUSIP No. [          ]).

 

In connection with such request and in respect of such Securities, the
Transferee hereby agrees that any future resale, pledge or transfer of such
Securities may be made only (A) by such initial purchaser (i) to the Issuer,
(ii) so long as the Securities remain eligible for resale pursuant to Rule 144A
under the Securities Act, to a person who the seller reasonably believes is a
qualified institutional buyer acquiring for its own account or for the account
of one or more other qualified institutional buyers in a transaction meeting the
requirements of Rule 144A, (iii) in an offshore transaction meeting the
requirements of Rule 903 or Rule 904 (as applicable) of Regulation S under the
Securities Act, or (iv) pursuant to an exemption from registration under

 

D-1

--------------------------------------------------------------------------------



 

the Securities Act provided by Rule 144 under the Securities Act (if available),
(resales described in (i)-(iv), “Safe Harbor Resales”) or (B) by a subsequent
purchaser, in a Safe Harbor Resale or pursuant to any other available exemption
from the registration requirements under the Securities Act (provided that as a
condition to the registration of transfer of any Securities otherwise than in a
Safe Harbor Resale, the Issuer or the Trustee may, in circumstances that any of
them deems appropriate, require evidence, in addition to that required pursuant
to (4) below, that it, in its absolute discretion, deems necessary or
appropriate to evidence compliance with such exemption and with any state
securities laws that may be applicable), or (C) pursuant to an effective
registration statement under the Securities Act, in each case in accordance with
any applicable securities laws of any state of the United States or other
jurisdictions.  The Transferee will notify any purchaser of Securities from it
of the resale restrictions referred to above, if then applicable.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and the underwriters or initial purchasers, if
any, of the initial offering of such Securities being transferred.

 

 

[Insert Name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DTC Participant Number:

 

Euroclear/Clearstream Number:

 

 

Dated:               ,

 

 

D-2

--------------------------------------------------------------------------------



 

ANNEX E

 

[FORM OF NEW GUARANTOR SUPPLEMENTAL INDENTURE]

 

This [          ] NEW GUARANTOR SUPPLEMENTAL INDENTURE, dated as of
[          ], [     ] (the “Supplemental Indenture”), among Bemis Company, Inc.,
a Missouri corporation (herein called the “Issuer”), as Issuer, [          ], a
corporation duly organized and existing under the laws of [          ] (herein
called the “New Guarantor”), having its principal office at [          ], and
Deutsche Bank Trust Company Americas, a New York banking corporation, as Trustee
under the Indenture (as defined below) (herein called the “Trustee”).

 

RECITALS

 

The Issuer, Amcor plc (the “Parent Guarantor”) and Amcor Limited, Amcor UK
Finance Plc and Amcor Finance (USA), Inc. (each, an “Initial Subsidiary
Guarantor” and, together with the Parent Guarantor, the “Original Guarantors”)
and the Trustee have entered into an Indenture dated as of [·], 2019, as amended
from time to time, (herein called the “Indenture”), providing for the issuance
of Securities. Capitalized terms used but not defined in this Supplemental
Indenture have the same meaning provided in the Indenture.

 

Section 1011 of the Indenture provides that if any Subsidiary of the Parent
Guarantor which is not a Guarantor becomes a Relevant Guarantor, then within 30
days of such Subsidiary becoming a Relevant Guarantor, the Parent Guarantor
shall cause that Subsidiary to also become a Guarantor of all amounts due and
owing on the Securities Outstanding under the Indenture by such New Guarantor,
the Issuer and the Trustee executing and delivering a New Guarantor Supplemental
Indenture within such 30 days.

 

The entry into this Supplemental Indenture by the New Guarantor, the Issuer and
the Trustee is in all respects authorized by the provisions of the Indenture.

 

All things necessary to make this Supplemental Indenture a valid agreement of
the New Guarantor, the Issuer and the Trustee and a valid amendment of and
supplement to the Indenture have been done.

 

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH, the New Guarantor, the
Issuer and the Trustee each hereby agree as follows:

 

ARTICLE ONE

 

Section 101. New Guarantor under the Indenture.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the New Guarantor hereby agrees with the Issuer, the
Guarantors, the Trustee and the Holders of any Securities Outstanding under the
Indenture that concurrently with the execution and delivery of this Supplemental
Indenture by the New Guarantor it shall become a Guarantor for the purposes of
the Indenture and for purposes of all amounts due and owing on the Securities
Outstanding under this Indenture.  In connection therewith, (i) the New
Guarantor

 

E-1

--------------------------------------------------------------------------------



 

hereby unconditionally guarantees to each Holder of a Security authenticated and
delivered by the Trustee the due and punctual payment of the principal
(including any amount due in respect of original issue discount) of and any
premium and interest on such Security (and any Additional Amounts and other
amounts payable by the Issuer in respect thereof), when and as the same shall
become due and payable, whether at the Stated Maturity, by declaration of
acceleration, call for redemption or otherwise, in accordance with the terms of
such Security and of the Indenture, including (without limitation)
Article Thirteen of the Indenture, (ii) the rights and obligations of the New
Guarantor and the restrictions imposed upon it under this Indenture shall be the
same in all respects as if the New Guarantor had been an Original Guarantor
under the Indenture and (iii) the rights and obligations and restrictions
imposed upon the other Guarantors shall be the same in all respects as if the
New Guarantor had been an Original Guarantor.

 

[Insert any guarantee limitations required under the laws of the jurisdiction in
which it is organized, or which are substantially similar to the limitations
contained in such other new guarantees given by the New Guarantor in relation to
the Specified Indebtedness giving rise to its status as a Relevant Guarantor]

 

Section 102.  Notices.

 

The New Guarantor agrees that all notices that may be delivered pursuant to the
Indenture may be delivered to it at the following address:

 

Address:

 

Attention:

 

Facsimile:

 

Section 103.  Submission to Jurisdiction; Appointment of Agent for Service of
Process.

 

The New Guarantor hereby appoints [                    ] acting through its
office at [                    ], New York, New York as its authorized agent
(the “Authorized Agent”) upon which process may be served in any legal action or
proceeding against it with respect to its obligations under the Indenture or its
Guarantee, as the case may be, instituted in any federal or state court in the
Borough of Manhattan, The City of New York by the Holder of any Security and
agrees that service of process Upon such authorized agent, together with written
notice of said service to the New Guarantor by the Person serving the same
addressed as provided in Section 102 hereof, shall be deemed in every respect
effective service of process upon the New Guarantor in any such legal action or
proceeding, and the New Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of any such court in respect of any such legal action
or proceeding and waives any objection it may have to the laying of the venue of
any such legal action or proceeding.  Such appointment shall be irrevocable
until all amounts in respect of the principal of and any premium and interest
due and to become due on or in respect of all the Securities issued under the
Indenture have been paid by the Issuer or a Guarantor, as the case may be, to
the Trustee pursuant to the terms thereof, the Securities and the Guarantees;
provided,

 

E-2

--------------------------------------------------------------------------------



 

however, that upon release of the New Guarantor pursuant to Section 1302 of the
Indenture, such New Guarantor’s appointment of the Authorized Agent under this
Section 103 shall be automatically and unconditionally irrevocably terminated. 
Notwithstanding the foregoing, the New Guarantor reserves the right to appoint
another Person located or with an office in the Borough of Manhattan, The City
of New York, selected in its discretion, as a successor Authorized Agent, and
upon acceptance of such appointment by such a successor the appointment of the
prior Authorized Agent shall terminate.  The New Guarantor shall give notice to
the Trustee and all Holders of the appointment by it of a successor Authorized
Agent.  If for any reason [          ] ceases to be able to act as the
Authorized Agent or to have an address in the Borough of Manhattan, The City of
New York, the New Guarantor will appoint a successor Authorized Agent in
accordance with the preceding sentence.  The New Guarantor further agrees to
take any and all action, including the filing of any and all documents and
instruments as may be necessary to continue such designation and appointment of
such agent in full force and effect until the Indenture has been satisfied and
discharged in accordance with Article Four or Article Twelve thereof Service of
process upon the Authorized Agent addressed to it at the address set forth
above, as such address may be changed within the Borough of Manhattan, The City
of New York by notice given by the Authorized Agent to the Trustee, together
with written notice of such service mailed or delivered to the Issuer, the
Guarantors and the New Guarantor shall be deemed, in every respect, effective
service of process on the New Guarantor.

 

ARTICLE TWO

 

Provisions of General Application

 

Section 201.                             Effective Date.

 

This Supplemental Indenture takes effect when each party has executed one
counterpart of this deed, whether the same or different counterparts (the
“Effective Date”).  As of the Effective Date, the New Guarantor shall be deemed
to be added to the list of Guarantors contained in Schedule 1 to the Indenture.

 

Section 202.                             Governing Law.

 

This Supplemental Indenture shall be governed by and construed in accordance
with the laws of the State of New York, excluding choice-of-law principles of
the law of such State that would require the application of the laws of a
jurisdiction other than such State; provided, however, that the authorization
and execution of this Supplemental Indenture by and on behalf of the New
Guarantor, shall be governed by the laws of [Insert jurisdiction of organization
of New Guarantor].

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

[Insert if New Guarantor organized under the laws of Australia][For purposes of
Australian law, this Supplemental Indenture has been executed by the New
Guarantor as a deed.]

 

E-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this New Guarantor
Supplemental Indenture to be duly executed as of the day and year first above
written.

 

The foregoing agreement is hereby confirmed and accepted as of the date first
written above:

)

)

)

 

)

BEMIS COMPANY, INC.

)

 

)

 

)

By:

 

)

Name:

 

)

Title:

 

)

 

Each attorney executing this instrument states that he or she has no notice of
revocation or suspension of his or her power of attorney.

 

[New Guarantor]

 

 

 

 

 

By:

 

By:

Authorized Signature

 

Authorized Signature

 

 

 

 

 

 

Print Name

 

Print Name

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Trustee, Registrar and Paying Agent

 

By:

 

By:

Name:

 

Name:

Title:

 

Title:

 

E-4

--------------------------------------------------------------------------------